 



Execution Copy
EXHIBIT 4.7 and 10.36
AMENDED AND RESTATED
CREDIT AGREEMENT
Among
TANDY BRANDS ACCESSORIES, INC.
as the Borrower,
WELLS FARGO HSBC TRADE BANK, N.A.
as Administrative Agent and as a Lender,
and
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders
and
WELLS FARGO BANK, N.A.
as Arranger
As of
September 7, 2006
$75,000,000.00

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page   SECTION 1 DEFINITION OF TERMS     1
             
 
              1.1    
Definitions
    1         1.2    
Accounting Terms
    15         1.3    
Rules of Construction
    15              
 
        SECTION 2 THE REVOLVING CREDIT LOAN     16              
 
              2.1    
Revolving Credit Commitments and Total Revolving Credit Commitment
    16         2.2    
Revolving Credit Loans
    16         2.3    
Notice of Borrowing
    17         2.4    
Commitment Fees
    17         2.5    
Revolving Credit Note and Note Payments
    17         2.6    
Mandatory Prepayments
    18         2.7    
Manner and Application of Payments
    18         2.8    
Interest Options
    19         2.9    
Quotation of Rates
    19         2.10    
Default Rate
    19         2.11    
Interest Recapture
    19         2.12    
Interest Calculations
    20         2.13    
Selection of Interest Option
    20         2.14    
Rollovers and Conversions
    20         2.15    
Booking Borrowings
    21         2.16    
Special Provisions for Eurodollar Borrowings
    21         2.17    
Capital Adequacy
    23         2.18    
Taxes
    24         2.19    
Increases in Total Revolving Credit Commitment
    25              
 
        SECTION 3 SWINGLINE ADVANCES     26              
 
              3.1    
Swingline Advances
    26              
 
        SECTION 4 LETTERS OF CREDIT     27              
 
              4.1    
Letters of Credit
    27         4.2    
Letter of Credit Requests
    28         4.3    
Letter of Credit Participations
    29         4.4    
Increased Costs
    30         4.5    
Conflict Between Applications and Agreement
    31              
 
        SECTION 5 BANKERS ACCEPTANCES     31              
 
              5.1    
Bankers Acceptances
    31         5.2    
Procedures for Purchase of Bankers Acceptances
    32         5.3    
Replacement/Renewal/Conversion of Bankers Acceptances
    32         5.4    
Payment of Bankers Acceptances
    33         5.5    
Acceptance Exposure
    33         5.6    
Miscellaneous Bankers Acceptance Provisions
    34              
 
        SECTION 6 GUARANTEES     34              
 
              6.1    
Guarantees
    34              
 
        SECTION 7 CONDITIONS PRECEDENT     34              
 
              7.1    
Effectiveness of Agreement
    34         7.2    
All Advances
    35  

A&R Credit Agreement — Tandy Brands

i



--------------------------------------------------------------------------------



 



                                          SECTION 8 REPRESENTATIONS AND
WARRANTIES     36              
 
              8.1    
Organization and Good Standing
    36         8.2    
Authorization and Power
    36         8.3    
No Conflicts or Consents
    36         8.4    
Enforceable Obligations
    36         8.5    
No Liens
    36         8.6    
Financial Condition
    36         8.7    
Full Disclosure
    36         8.8    
No Potential Default
    37         8.9    
Material Agreements
    37         8.10    
No Litigation
    37         8.11    
Use of Proceeds; Margin Stock
    37         8.12    
Taxes
    37         8.13    
Principal Office, Etc.
    37         8.14    
Compliance with Law
    37         8.15    
Subsidiaries
    38         8.16    
Casualties
    38         8.17    
Corporate Name
    38         8.18    
Intellectual Property Rights
    38         8.19    
ERISA
    39         8.20    
Labor Matters
    39         8.21    
Material Contracts
    39         8.22    
Representations and Warranties
    39         8.23    
Survival of Representations and Warranties in All Material Respects
    39              
 
        SECTION 9 AFFIRMATIVE COVENANTS     39              
 
              9.1    
Financial Statements, Reports, and Documents
    39         9.2    
Payment of Taxes and Other Liabilities
    40         9.3    
Maintenance of Existence and Rights; Conduct of Business
    40         9.4    
Notice of Default
    41         9.5    
Other Notices
    41         9.6    
Operations and Properties
    41         9.7    
Books and Records; Access
    41         9.8    
Field Examination
    41         9.9    
Compliance with Law
    41         9.10    
Insurance
    41         9.11    
Authorizations and Approvals
    42         9.12    
Further Assurances
    42         9.13    
Indemnity by Borrower
    42         9.14    
After-Acquired Subsidiaries
    42              
 
        SECTION 10 NEGATIVE COVENANTS     43              
 
              10.1    
Negative Pledge
    43         10.2    
Negative Pledge Agreements
    43         10.3    
Limitations on Indebtedness
    43         10.4    
Certain Transactions
    44         10.5    
Limitation on Sale of Assets
    44         10.6    
Liquidation, Mergers, Consolidations, Recapitalizations, Reorganizations, and
Dispositions of Substantial Assets
    44         10.7    
Lines of Business; Receivables Policy
    44         10.8    
Acquisition
    44         10.9    
Restricted Payments
    44         10.10    
Prepayment of Other Indebtedness
    44         10.11    
Limitation on Investments
    45         10.12    
Sale and Leaseback Transactions
    45  

A&R Credit Agreement — Tandy Brands

ii



--------------------------------------------------------------------------------



 



                                                10.13    
Leverage Ratio
    45         10.14    
Fixed Charge Coverage Ratio
    45         10.15    
Tangible Net Worth
    45         10.16    
Trading Asset Coverage Ratio
    46         10.17    
ERISA
    46         10.18    
Fiscal Year
    46         10.19    
Trademark License Agreements
    46              
 
        SECTION 11 EVENTS OF DEFAULT     46              
 
              11.1    
Events of Default
    46         11.2    
Remedies Upon Event of Default
    48         11.3    
Performance by Agent or Lenders
    48              
 
        SECTION 12 AGENT     49              
 
              12.1    
Appointment
    49         12.2    
Responsibilities
    49         12.3    
Indemnity
    51         12.4    
Credit Decisions
    51         12.5    
Resignation
    51              
 
        SECTION 13 MISCELLANEOUS     52              
 
              13.1    
Accounting Reports
    52         13.2    
Waivers and Amendments
    52         13.3    
Payment of Expenses
    53         13.4    
Notices
    53         13.5    
Governing Law
    54         13.6    
Choice of Forum; Consent to Service of Process and Jurisdiction
    54         13.7    
Invalid Provisions
    54         13.8    
Maximum Interest
    54         13.9    
Non-liability of Lender
    55         13.10    
Offset
    55         13.11    
Successors and Assigns
    56         13.12    
Successors and Assigns; Participations
    56         13.13    
Headings
    59         13.14    
Survival
    59         13.15    
No Third Party Beneficiary
    59         13.16    
Multiple Counterparts
    59         13.17    
Entirety
    59         13.18    
USA PATRIOT Act Notice
    59         13.19    
Amendment and Restatement
    60  

A&R Credit Agreement — Tandy Brands

iii



--------------------------------------------------------------------------------



 



Exhibits:
Exhibit A – Revolving Credit Note
Exhibit B – Notice of Borrowing
Exhibit C – Closing Documents
Exhibit D – Subsidiaries
Exhibit E – Amended and Restated Subsidiary Guaranty
Exhibit F – Swingline Note
Exhibit G – Letter of Credit Request
Exhibit H – Assignment and Acceptance
Schedules:
Schedule 1.1(a) – Existing Liens
Schedule 2.1 – Lenders; Revolving Credit Commitments
Schedule 2.2(a) – Domestic Lending Offices
Schedule 2.2(b) – Eurodollar Lending Offices
Schedule 8.14(a) – Compliance with Law
Schedule 8.14(b) – Compliance with Governmental Authorization
Schedule 8.18 – Patents, Trademarks and Copyrights
Schedule 8.19 – ERISA
Schedule 8.21 – Material Contracts
Schedule 10.11 – Investments
Schedule 13.4 – Notices/Credit Matters
A&R Credit Agreement — Tandy Brands

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of the 7th
day of September, 2006 by and among TANDY BRANDS ACCESSORIES, INC., a Delaware
corporation (the “Borrower”), WELLS FARGO HSBC TRADE BANK, N.A., a national
banking association (the “Trade Bank”), as administrative agent for the Lenders
(the “Agent”), WELLS FARGO BANK, N.A., a national banking association (“WFB”),
as arranger and in the capacities set forth herein, and the lenders named in
Schedule 2.1 hereto (collectively, together with all successors and assigns, the
“Lenders”).
WITNESSETH:
     WHEREAS, Borrower, Agent, WFB and certain Lenders entered into a Credit
Agreement dated as of June 27, 2001 (as amended, the “Existing Credit
Agreement”) to fund general corporate and working capital needs of Borrower and
its Subsidiaries.
     WHEREAS, Borrower, Agent, WFB and the Lenders wish to amend and restate the
Existing Credit Agreement on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual promises herein contained
and for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1
DEFINITION OF TERMS
          1.1 Definitions. As used in this Agreement, all exhibits and schedules
hereto and in any note, certificate, report, or other Loan Documents made or
delivered pursuant to this Agreement, the following terms shall have the
respective meanings assigned to them in this Section 1 or in the Section or
recital referred to below:
     “Acceptance Date” means any Business Day on which a Bankers Acceptance is
issued and accepted by an Accepting Bank.
     “Acceptance Exposure” means, at any time, the aggregate face amount of all
Bankers Acceptances outstanding at such time for which the Borrower has not yet
repaid an Accepting Bank.
     “Accepting Bank” means the Agent or WFB, or collectively the Accepting
Banks.
     “Adjusted Eurodollar Rate” means, with respect to any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to the quotient of (a) the Eurodollar Rate with respect to such Interest
Period, divided by (b) the remainder of 1.00 minus the Eurodollar Reserve
Requirement in effect on such date.
     “Advance” means (a) the disbursement by the Lenders of a sum or sums lent
to the Borrower pursuant to this Agreement (including, without limitation,
Swingline Advances), (b)
A&R Credit Agreement — Tandy Brands

1



--------------------------------------------------------------------------------



 



the conversion of a Borrowing from one type of Borrowing to another type of
Borrowing pursuant to Section 2.14, and (c) the continuation of a Eurodollar
Borrowing to a new Interest Period pursuant to Section 2.14.
     “Advance Date” has the meaning set forth in Section 2.3.
     “Affiliate” of any Person means any other Person directly or indirectly,
controlling, controlled by, or under common control with, such Person.
     “Agreement” means this Credit Agreement, including the schedules and
exhibits hereto, as the same may be modified, amended, renewed, extended or
restated from time to time.
     “Alternate Base Borrowing” means a borrowing bearing interest with
reference to the Alternate Base Rate.
     “Alternate Base Rate” means, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of one percent (1%)) equal to the
greater of (a) the Prime Rate in effect on such day, or (b) the sum of the
Federal Funds Effective Rate in effect on such day plus one-half of one percent
(0.5%). For purposes hereof, “Prime Rate” means at any time the rate of interest
most recently announced within WFB at its principal office as its Prime Rate,
with the understanding that the Prime Rate is one of WFB’s base rates and serves
as the basis upon which effective WFB rates of interest are calculated for those
loans making reference thereto, and is evidenced by the recording thereof after
its announcement in such internal publication or publications as WFB may
designate. Such rate of interest is a fluctuating reference rate and may or may
not at any time be the best or lowest rate charged by WFB on any loan. WFB may
make loans at rates of interest at, above or below the Prime Rate. “Federal
Funds Effective Rate” shall mean, for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Agent from three (3) Federal funds
brokers of recognized standing selected by it. If for any reason the Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate, for any reason,
including, the inability or failure of the Agent to obtain sufficient quotations
in accordance with the terms hereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition, as
appropriate, until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective on the effective date of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Commitment Fee Percentage” means, at any time the Commitment
Fee described in Section 2.4 hereof is to be paid, the following percentages per
annum which shall be determined as a function of the Total Funded Indebtedness
to EBITDA Ratio, as set forth on the most recent certificate showing compliance
delivered to the Agent by the Borrower pursuant to Section 9.1(b):
A&R Credit Agreement — Tandy Brands

2



--------------------------------------------------------------------------------



 



              APPLICABLE     COMMITMENT TOTAL FUNDED INDEBTEDNESS   FEE
           TO EBITDA RATIO*   PERCENTAGE
Less than 1.00 to 1.00
    0.20 %
Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00
    0.25 %
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
    0.30 %
Greater than or equal to 2.50 to 1.00
    0.375 %

 

*   In calculating this Ratio for purposes of determining the Applicable
Commitment Fee Percentage, EBITDA shall not include the one-time charge
described in clause (g) of the definition of EBITDA.

     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of an Alternate Base Borrowing and
such Lender’s Eurodollar Lending Office in the case of a Eurodollar Borrowing.
     “Applicable Margin” means, the following percentages per annum, which
percentages shall be added to the applicable interest rates for purposes of
calculating the interest rates payable to the Lenders, as more fully described
by Section 2.8:
     (a) The Applicable Margin for Alternate Base Borrowings shall be 0.0%.
     (b) The following Applicable Margins per annum for Eurodollar Borrowings
shall apply, which shall be determined as a function of the Total Funded
Indebtedness to EBITDA Ratio, as set forth on the most recent certificate
showing compliance delivered to the Agent by the Borrower pursuant to
Section 9.1(b):
A&R Credit Agreement — Tandy Brands

3



--------------------------------------------------------------------------------



 



              APPLICABLE     MARGIN FOR TOTAL FUNDED INDEBTEDNESS   EURODOLLAR
           TO EBITDA RATIO*   BORROWINGS
Less than 1.00 to 1.00
    0.75 %
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
    1.00 %
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
    1.25 %
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
    1.50 %
Greater than or equal to 2.50 to 1.00
    1.75 %

 

*   In calculating this Ratio for purposes of determining the Applicable Margin,
EBITDA shall not include the one-time charge described in clause (g) of the
definition of EBITDA.

     “Application for Letter of Credit” means the application for a Letter of
Credit in the form provided by the Issuing Bank.
     “Asset Sale” means a sale of assets, properties, rights or business now
owned or hereafter acquired (other than a sale or other disposition of
(i) obsolete or assets no longer in use, (ii) inventory, or (iii) the equity
securities of any Subsidiary) by the Borrower or any of its Subsidiaries outside
the ordinary course of business.
     “Asset Sale Limit” has the meaning given such term in Section 2.6 hereof.
     “Assignment and Acceptance” means the assignment and acceptance in the form
of Exhibit H attached hereto and provided for in Section 13.12.
     “Bank” or “Banks” means any Lender (or the Lenders) and WFB.
     “Bankers Acceptance” means a bill of exchange drawn by the Borrower on
Agent, duly completed and accepted by the Agent, in a form customarily used by
the Agent in creating bankers’ acceptances and which meets the eligibility
requirements provided for herein and any reasonable requirements of the Agent.
     “Borrowing” means a Eurodollar Borrowing, an Alternate Base Borrowing or a
Swingline Advance.
     “Business Day” means (a) for all purposes, any day other than a Saturday,
Sunday, or day on which national banks are authorized to be closed under the
laws of the States of Texas,
A&R Credit Agreement — Tandy Brands

4



--------------------------------------------------------------------------------



 



California, and Colorado, and (b) for purposes of any Eurodollar Borrowing, a
day that satisfies the requirements of clause (a) and is a day when commercial
banks are open for domestic or international business in London.
     “Capital Expenditures” means, for any period, the aggregate of all
expenditures and costs of the Borrower (whether paid in cash or accrued as
liabilities during that period and including that portion of Capital Lease
Obligations of the Borrower) during such period that, in conformity with GAAP,
are required to be included in or classified as property, plant or equipment or
another similar fixed asset account reflected on the balance sheet of the
Borrower, but not including the expenditures and costs of a Permitted
Acquisition.
     “Capital Lease Obligations” means, as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP. For purposes of this Agreement, the amount of
such Capital Lease Obligations shall be the capitalized amount thereof, as
determined in accordance with GAAP.
     “Closing Date” means the date of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended, and all
regulations promulgated and rulings issued thereunder.
     “Collateral” means all assets, tangible or intangible, personal or mixed,
including, without limitation, all accounts receivable, patents, trademarks,
service marks, all other intellectual property, all software whether purchased
by or developed by the Borrower or any of its Subsidiaries, general intangibles,
furniture and equipment of the Borrower and its Subsidiaries, and all
partnership interests, capital stock or equity securities of each Subsidiary of
the Borrower.
     “Commercial Letter of Credit” means a commercial letter of credit as that
term is commonly referred to within the banking industry.
     “Commitment Fee” has the meaning given such term in Section 2.4 hereof.
     “Consolidated Net Income” means consolidated net earnings (after income
taxes) of Borrower and its Subsidiaries, but excluding (a) extraordinary gains,
(b) gains due to sales or write-up of assets, (c) earnings of any Person newly
acquired, if earned prior to acquisition, or (d) gains due to acquisitions of
any securities of Borrower or any of its Subsidiaries.
     “Contract Rate” means (a) with respect to an Alternate Base Borrowing, the
Alternate Base Rate plus the Applicable Margin, and (b) with respect to a
Eurodollar Borrowing, the Adjusted Eurodollar Rate plus the Applicable Margin.
     “Current Liabilities” means current liabilities determined in accordance
with GAAP.
A&R Credit Agreement — Tandy Brands

5



--------------------------------------------------------------------------------



 



     “Debtor Laws” means all applicable liquidation, conservatorship,
bankruptcy, moratorium, arrangement, receivership, insolvency, reorganization,
or similar laws from time to time in effect affecting the rights of creditors
generally.
     “Discount Rate” means the rate, determined by the Agent, calculated on the
basis of a year of 360 days, which is the Agent’s current discount rate for
bankers’ acceptances having a term and face amount equal to the term and face
amount of the Bankers Acceptance which Borrower has requested Agent to purchase.
     “Dividends” in respect of any corporation, means (a) cash distributions or
other distributions on, or in respect of, any class of capital stock of such
corporation, except for distributions made solely in shares of stock of the same
class, and (b) other payments or transfers made in respect of the redemption,
repurchase, or acquisition of such stock.
     “Dollar” means lawful money of the United States of America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name in
Schedule 2.2(a) annexed hereto, or such other office of such Lender as such
Lender may from time to time specify to the Borrower and the Agent.
     “EBITDA” means, for any period comprising the most recent four quarterly
periods, the sum of (a) Consolidated Net Income for such period, plus
(b) Interest Expense paid during such period which was deducted in determining
such Consolidated Net Income, plus (c) all income taxes which were deducted in
determining such Consolidated Net Income, plus (d) all depreciation and
amortization which were deducted in determining such Consolidated Net Income,
plus (e) add-backs allowed pursuant to Article 11, Regulation S-X, of the
Securities Act of 1933, plus (f) non-cash losses arising from the impairment of
goodwill or intangibles under FASB 142; plus (g) a one-time charge of $7,100,000
attributable to the women’s segment inventory write-offs subsequent to
February 28, 2006. Upon consummation of a Permitted Acquisition, EBITDA may be
adjusted to include the financial results of the acquired entity or assets for
the period comprising the four quarterly periods prior to the Permitted
Acquisition, including any period of less than a full quarter, provided that the
Borrower shall have provided Agent with (i) audited financial statements
prepared not more than fifteen (15) months prior to the closing date of the
Permitted Acquisition, or (ii) if such audited financial statements are not
available, verification of the adjustments for such acquisition prepared by an
accounting firm acceptable to Agent, such statements or verification, as the
case may be, to be satisfactory to the Agent in its sole discretion.
     “Environmental Laws” means any Legal Requirements pertaining to air,
emissions, water discharge, noise emissions, solid or liquid waste disposal,
hazardous waste or materials, industrial hygiene, or other environmental,
health, or safety matters or conditions on, under or about real property or any
portion thereof, and similar laws of any Governmental Authority having
jurisdiction over real property as such Legal Requirements may be amended or
supplemented from time to time, and regulations promulgated and rulings issued
pursuant to such laws.
A&R Credit Agreement — Tandy Brands

6



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and published interpretations thereunder.
     “ERISA Affiliate” means any Subsidiary or trade or business (whether or not
incorporated) which is a member of a group of which Borrower is a member and
which is under common control with Borrower within the meaning of Section 414 of
the Code.
     “Eurodollar Borrowing” means a borrowing bearing interest with reference to
the Adjusted Eurodollar Rate.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name in
Schedule 2.2(b) annexed hereto (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.
     “Eurodollar Rate” means, for any Eurodollar Rate Borrowing for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Dow Jones Markets Page 3750 (or any successor
page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period. If
for any reason such rate is not available, then the term “Eurodollar Rate” shall
mean, for any Eurodollar Rate Borrowing for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBO Page as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period; provided however, if more than one rate is specified on
Reuters Screen LEBO Page, then the applicable rate shall be the arithmetic mean
of all such rates (rounded upwards, if necessary, to the nearest 1/100 of 1%).
     “Eurodollar Reserve Requirement” means, on any day, that percentage
(expressed as a decimal fraction) that is in effect on such day, as provided by
the Board of Governors of the Federal Reserve System (or any successor
governmental body) applied for determining the maximum reserve requirements
(including, without limitation, basic, supplemental, marginal, and emergency
reserves) under Regulation D with respect to “Eurocurrency liabilities” as
currently defined in Regulation D or under any similar or successor regulation
with respect to Eurocurrency liabilities or Eurocurrency funding. Each
determination by Lender of the Eurodollar Reserve Requirement shall, in the
absence of manifest error, be conclusive and binding.
     “Event of Default” has the meaning set forth in Section 11.1.
     “Financial Statement Delivery Date” shall mean (i) if the Borrower delivers
the quarterly or annual financial statements before 12:00 noon Dallas, Texas
time on a Business Day, then the day on which the quarterly or annual financial
statements are delivered to the Agent and/or Lenders pursuant to Section 9.1,
and (ii) if the Borrower delivers the quarterly or annual financial statements
on a day which is not a Business Day or on or after 12:00 noon
A&R Credit Agreement — Tandy Brands

7



--------------------------------------------------------------------------------



 



Dallas, Texas time on a Business Day, then the Business Day after the day on
which the quarterly or annual financial statements are delivered to the Agent
and/or Lenders pursuant to Section 9.1.
     “Fiscal Quarter” means the quarterly periods ending September 30,
December 31, March 31, and June 30.
     “Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries
for accounting purposes as designated by the Borrower to the Agent from time to
time. The present Fiscal Year of the Borrower and its Subsidiaries is July 1 to
June 30, which Fiscal Year may not be changed without the consent of the Agent.
     “Fixed Charge Coverage Ratio” means, for the four consecutive fiscal
quarterly periods ending on the date of determination for Borrower and its
Subsidiaries, the ratio of (a) EBITDA determined on a consolidated basis minus
Capital Expenditures minus federal, state, local and foreign income taxes
divided by (b) Interest Expense plus payments made in respect of Capital Lease
Obligations plus any cash dividend made by Borrower or any of its Subsidiaries,
plus any payments made by Borrower or any of its Subsidiaries in respect of the
redemption, retirement, acquisition, or prepayment of any of Borrower’s capital
stock, or any other equity interest during the term of this Agreement, plus any
cash Investments in Sheldon following the Closing Date.
     “Funding Loss” has the meaning set forth in Section 2.16(e).
     “GAAP” means those generally accepted accounting principles and practices,
applied on a consistent basis, which are recognized as such by the American
Institute of Certified Public Accountants acting through its Accounting
Principles Board and the Financial Accounting Standards Board and/or their
respective successors and which are applicable in the circumstances as of the
date in question.
     “Governmental Authority” means, with respect to any Person, any government
(or any political subdivision or jurisdiction thereof),court, bureau, agency, or
other governmental authority having jurisdiction over such Person or any of its
business, operations, or properties.
     “Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Legal Requirement.
     “Guarantors” means each of the Subsidiaries of Borrower listed on Exhibit D
attached hereto as well as any After-Acquired Subsidiary as defined in
Section 9.14.
     “Guaranty” of any Person means any contract or understanding of such Person
pursuant to which such Person guarantees, or in effect guarantees, any
Indebtedness of any other Person in any manner, whether directly or indirectly,
including agreements to assure the holder of the Indebtedness of the primary
obligor against loss in respect thereof; except that “Guaranty” shall not
include endorsements, in the ordinary course of business, of negotiable
instruments or documents for deposit or collection.
A&R Credit Agreement — Tandy Brands

8



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means any hazardous, toxic, or dangerous waste,
substance, or material defined as such in or for the purpose of any
Environmental Law.
     “Hedge Agreement” means any agreement between the Borrower and any Bank now
existing or hereafter entered into, which provides for an interest rate or
commodity swap, cap, floor, collar, forward foreign exchange transaction,
currency swap, cross-currency rate swap, currency option, or any combination of,
or option with respect to, these or similar transactions, for the purpose of
hedging Borrower’s exposure to fluctuations in interest rates, currency
valuations or commodity prices.
     “HSBC” means Hong Kong Shanghai Banking Corporation Limited.
     “Indebtedness” means, with respect to any Person, all indebtedness,
obligations, and liabilities of such Person, contingent or otherwise, including
without limitation (a) all “liabilities” which would be reflected on a balance
sheet of such Person, (b) all obligations of such Person in respect of any
Guaranty, letter of credit, or bankers’ acceptance, (c) all obligations of such
Person in respect of any lease, which in conformity with GAAP, is required to be
capitalized for balance sheet purposes, (d) all obligations, indebtedness, and
liabilities secured by any lien or any security interest on any property or
assets of such Person, and (e) any obligations to redeem or repurchase any of
such Person’s capital stock, warrants, or stock equivalents.
     “Intangible Assets” of any Person means those assets of such Person which
are (a) deferred assets, other than prepaid insurance and prepaid taxes,
(b) patents, copyrights, trademarks, trade names, franchises, goodwill,
experimental expenses, and other similar assets which would be classified as
intangible assets on a balance sheet of such Person, (c) unamortized debt
discount and expense, and (d) assets located, and notes and receivables due from
obligors domiciled, outside of the United States of America.
     “Interest Expense” means, for Borrower and its Subsidiaries for any period,
total interest expense in respect of Indebtedness actually paid or that is
payable during such period, as determined in accordance with GAAP.
     “Interest Period” means, with respect to a Eurodollar Borrowing, a period
commencing:
     (a) on the Advance Date thereof; or
     (b) on the conversion date pertaining to such Eurodollar Borrowing, if such
Eurodollar Borrowing is made pursuant to a conversion as described in
Section 2.14; or
     (c) on the last day of the preceding Interest Period in the case of a
rollover to a successive Interest Period;
and ending 1, 2, 3, or 6 months thereafter, as Borrower shall elect in
accordance with Section 2.13 or Section 2.14, provided that:
     (i) any Interest Period that would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day, unless such
A&R Credit Agreement — Tandy Brands

9



--------------------------------------------------------------------------------



 



Business Day falls in another calendar month in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month or at the end of such Interest Period) shall, subject to clause
(i) above, end on the last Business Day of a calendar month; and
     (iii) if the Interest Period for any Eurodollar Borrowing would otherwise
end after the final maturity date of the Loan, then such Interest Period shall
end on the final maturity date of the Loan.
     “Investment” in any Person means any investment, whether by means of share
purchase, loan, advance, extension of credit, capital contribution, or
otherwise, in or to such Person, the Guaranty of any Indebtedness of such
Person, or the subordination of any claim against such Person to other
Indebtedness of such Person.
     “Issuing Bank” means (i) in the case of the issuance of Commercial Letters
of Credit, the Trade Bank or HSBC or any of its Affiliates, and (ii) in the case
of the issuance of Standby Letters of Credit, WFB.
     “Legal Requirement” means any federal, state, local, municipal, foreign,
international, multi-national, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty as in effect
on the date in question.
     “Letter of Credit” has the meaning given such term in Section 4.1.
     “Letter of Credit Obligations” mean at any time the sum of (a) the
aggregate then undrawn and unexpired amount of outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit not reimbursed.
     “Letter of Credit Request” has the meaning specified in Section 4.2(a).
     “Lien” means any lien, mortgage, security interest, tax lien, pledge,
encumbrance, conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under any statute or law, or otherwise.
     “Liquid Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are guaranteed or insured by, the United States of America or any agency
or instrumentality thereof;
     (b) (i) negotiable or nonnegotiable certificates of deposit, time deposits,
bankers’ acceptances or other similar banking arrangements maturing within
twelve (12) months from the date of acquisition thereof (“bank debt
securities”), issued by (A) any Lender or any Affiliate of Lender or (B) any
other domestic bank, trust company or
A&R Credit Agreement — Tandy Brands

10



--------------------------------------------------------------------------------



 



financial institution which has a combined capital surplus and undivided profit
of not less than $100,000,000 or the dollar equivalent thereof, if at the time
of deposit or purchase, such bank debt securities are rated not less than “BB”
(or the then equivalent) by the rating service of Standard & Poor’s Corporation
or of Moody’s Investors Service, (ii) commercial paper issued by any Person if
at the time of purchase such commercial paper is rated not less than “A-2” (or
the then equivalent) by the rating service of Standard & Poor’s Corporation or
not less than “P-2” (or the then equivalent) by the rating service of Moody’s
Investors Service, or upon the discontinuance of both of such services, such
other nationally recognized rating service or services, as the case may be, as
shall be selected by the Borrower, (iii) debt or other securities issued by
(A) any Lender or Affiliate of any Lender or (B) or any other Person, if at the
time of purchase such Person’s debt or equity securities are rated not less than
“BB” (or the then equivalent) by the rating service of Standard & Poor’s
Corporation or of Moody’s Investors Service, or upon the discontinuance of both
such services, such other nationally recognized rating service or services, as
the case may be, as shall be selected by the Borrower and (iv) marketable
securities of a class registered pursuant to Section 12(b) or (g) of the
Securities Exchange Act of 1934, as amended;
     (c) repurchase agreements relating to investments described in clauses (a)
and (b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who has a combined capital surplus and
undivided profit of not less than $100,000,000 or the dollar equivalent thereof,
if at the time of entering into such agreement the debt securities of such
Person are rated not less than “BBB” (or the then equivalent) by the rating
service of Standard & Poor’s Corporation or of Moody’s Investors Service, or
upon the discontinuance of both such services, such other nationally recognized
rating service or services, as the case may be, as shall be selected by the
Borrower; and
     (d) shares of any mutual fund registered under the Investment Company Act
of 1940, as amended, which invests solely in underlying securities of the types
described in clauses (a), (b) and (c) above.
     “Loan” means the Revolving Credit Loans.
     “Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty,
and any agreements, documents (and with respect to this Agreement, and such
other agreements and documents, any renewals, extensions, amendments, or
supplements thereto), or certificates at any time executed or delivered pursuant
to the terms of this Agreement.
     “Material Adverse Change” means any material adverse changes in, or effect
upon, (a) the validity, performance, or enforceability of any Loan Documents,
(b) the financial condition or business operations of Borrower and the
Guarantors taken as a whole, or (c) the ability of Borrower to fulfill its
obligations under the Loan Documents.
     “Maximum Rate” has the meaning given such term in Section 13.8 hereof.
A&R Credit Agreement — Tandy Brands

11



--------------------------------------------------------------------------------



 



     “Net Worth” means, with respect to any Person and as of the date of its
determination, the excess of the assets of such Person over the sum of the
liabilities of such Person and the minority interests of such Person, as
determined in accordance with GAAP.
     “Notes” means the Revolving Credit Notes and the Swingline Note.
     “Notice of Borrowing” means a notice in the form of Exhibit B attached
hereto.
     “Obligations” means all present and future indebtedness, obligations, and
liabilities, and all renewals and extensions thereof, or any part thereof, now
or hereafter owed to any Bank by Borrower, pursuant to this Agreement, the Notes
and any of the Loan Documents, or any other financial arrangements between
Borrower and any Bank, and all renewals and extensions thereof (including, but
not limited to, all obligations to a Bank under letters of credit), together
with all interest accruing thereon and costs, expenses, and attorneys’ fees
incurred in the enforcement or collection thereof.
     “Obligors” means Borrower and each of the Guarantors, and “Obligor” means
any one of the Obligors.
     “Other Taxes” has the meaning set forth in Section 2.18.
     “Permitted Acquisition” means an acquisition of a business entity or
assets:
     (a) (i) if after giving effect to such acquisition the Total Funded
Indebtedness on a consolidated basis to EBITDA Ratio is less than 2.00 to 1.00
and the Borrower is in compliance with Sections 10.13, 10.14, 10.15 and 10.16,
and (ii) the consideration for such acquisition does not exceed $20,000,000.00;
or
     (b) the consideration for such acquisition does not exceed ten percent
(10%) of the Borrower’s consolidated Tangible Net Worth as of the Borrower’s
most recent Fiscal Quarter; or
     (c) for which Borrower has received the prior written consent of the
Required Lenders.
     “Permitted Liens” means (a) inchoate liens for taxes, assessments or
governmental charges or levies not yet due or liens for taxes, assessments or
governmental charges or levies being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, (b) Liens in respect to property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business, and do not secure mechanics’ liens and other similar liens arising in
the ordinary course of business, and which do not in the aggregate materially
detract from the value of the Borrower’s or such Subsidiary’s property or assets
or materially impair the use thereof in the operation of the business of the
Borrower or such Subsidiary, or which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of property or assets subject to any such lien, (c) Liens in
existence on the date of this Agreement as set forth on Schedule 1.1(a), plus
renewals and extensions of such liens to the extent that the aggregate principal
amount of the Indebtedness, if any, secured by such liens
A&R Credit Agreement — Tandy Brands

12



--------------------------------------------------------------------------------



 



is not increased from the amount outstanding at the time of any such renewal or
extension, and any such renewals or extensions do not encumber any additional
assets or properties of the Borrower or any of its subsidiaries, (d) Liens
placed on equipment or machinery or other property used in the ordinary course
of business of Borrower or any of its Subsidiaries, at the time of acquisition
thereof by the Borrower or any such Subsidiary or within sixty days thereafter
to secure Indebtedness incurred to pay all or a portion of the purchase price
thereof, provided that the lien encumbering the equipment or machinery so
acquired does not encumber any other asset of the Borrower or such Subsidiary,
and provided further that such Indebtedness is permitted under Section 10.3(c),
(e) easements, right-of-way restrictions, encroachments and other similar
charges or encumbrances and minor title deficiencies in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower or any of its Subsidiaries, (f) statutory and common law landlord’s
liens under leases to which the Borrower or any of its Subsidiaries is a party,
(g) Liens resulting from pledges or deposits to secure payments of workmen’s
compensation, unemployment insurance or other social security programs or
securing the performance of surety and bid and performance bonds, tenders,
leases and other obligations of similar nature, in each case incurred in the
ordinary course of business (exclusive of obligations in respect to the payment
for borrowed money), and (h) Liens granted by Borrower to secure its obligations
under a Hedge Agreement.
     “Person” includes an individual, corporation, limited liability company,
joint venture, general or limited partnership, trust, unincorporated
organization, or government, or any agency or political subdivision thereof.
     “Plan” means an employee benefit plan or other plan maintained by Borrower
or any ERISA Affiliate and which is covered by Title IV of ERISA or subject to
the minimum funding standards under Section 412 of the Code, as amended.
     “Potential Default” means the occurrence of any event which, with the
passage of time or the giving of notice, or both, could become an Event of
Default.
     “Principal Debt” means, as of any date, the sum of the outstanding
principal balance of all outstanding Borrowings hereunder as of such date.
     “Receivables” means all present and future (a) accounts, receivables,
contract rights, chattel paper, documents, tax refunds, or payments of, or owned
by, Borrower or its Subsidiaries, (b) insurance proceeds, patent rights, license
rights, rights to refunds or indemnification, and other general intangibles of
every kind or nature of, or owned by, Borrower or its Subsidiaries, and (c) all
forms of obligations whatsoever owing to Borrower or its Subsidiaries together
with all instruments and all documents of title representing any of the
foregoing and all right, title, and interest in, and all securities and
guaranties with respect to, each Receivable.
     “Required Lenders” means at any time (a) two (2) or more Lenders holding at
least sixty-six and two-thirds percent (662/3%) of the then aggregate unpaid
principal amount of the Advances, or (b) if no such principal amount is then
outstanding, two (2) or more Lenders having at least sixty-six and two-thirds
percent (662/3%) of the Total Revolving Credit Commitment.
A&R Credit Agreement — Tandy Brands

13



--------------------------------------------------------------------------------



 



     “Revolving Credit Commitment” means, with respect to any Lender, the
Revolving Credit Commitment of such Lender as set forth in Schedule 2.1 annexed
hereto, as the same may be terminated or reduced from time to time in accordance
with the provisions of this Agreement.
     “Revolving Credit Loan” is defined in the recitals hereof.
     “Revolving Credit Notes” means those certain Revolving Credit Promissory
Notes dated as of the date hereof in the form of Exhibit A attached hereto,
executed by Borrower, as maker, and payable to the order of Lenders, as payee,
in the aggregate original principal amount of $75,000,000.00, together with any
renewals, extensions, or modifications thereof.”
     “Sheldon” means H. A. Sheldon Canada, Ltd.
     “Standby Letter of Credit” means a standby letter of credit as that term is
commonly referred to within the banking industry.
     “Subordinated Debt” has the meaning given such term in Section 10.3 hereof.
     “Subsidiary” means any corporation or other business entity owned or
controlled directly or indirectly, by Borrower, any Subsidiary, or any
combination thereof. For this purpose, “ownership” means 50% or more of the
equity interest in such corporation or other business entity.
     “Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty in
the form of Exhibit E attached hereto to be executed by each Guarantor whereby
each of the Guarantors guarantees on a joint and several basis the Obligations
of Borrower to Lender under this Agreement and the Notes.
     “Swingline Advance” means any Advance made to Borrower pursuant to
Section 3.1 of this Agreement.
     “Swingline Lender” means the Trade Bank.
     “Swingline Note” means any Swingline Note of the Borrower, executed and
delivered as provided in Section 3.1 hereof, in substantially the form of
Exhibit F hereto, as amended, modified or supplemented from time to time.
     “Tangible Net Worth” means, with respect to any Person at any date of
determination, the sum of (a) the total amount of capital stock, including
preferred stock, of such Person, plus (b) the paid-in-capital of such Person,
plus (c) the retained earnings of such Person, minus (d) the treasury stock of
such Person, minus (e) any Intangible Assets of such Person, and minus (f) any
obligations due from stockholders, employees or Affiliates.
     “Taxes” has the meaning set forth in Section 2.18.
     “Termination Date” means the earliest of (a) June 30, 2009, (b) the date
that the Lenders’ commitment to fund Advances hereunder is terminated pursuant
to Section 11.2, or (c)
A&R Credit Agreement — Tandy Brands

14



--------------------------------------------------------------------------------



 



the date that the Lenders’ commitment to fund Advances hereunder is reduced to
zero pursuant to Section 2.1.
     “Total Funded Indebtedness” means, as of any date, the sum of the following
(without duplication): (i) all Indebtedness of Borrower as of such date, other
than consolidated Current Liabilities, plus (ii) all Indebtedness which would be
classified as “funded indebtedness” or “long-term indebtedness” on a
consolidated balance sheet of Borrower prepared as of such date in accordance
with GAAP, plus (iii) all Indebtedness, whether secured or unsecured, of
Borrower having a final maturity or which is renewable or extendible at the
option of the Obligor for a period ending more than one year after the date of
creation thereof, notwithstanding the fact that payments made by the Obligor
less than one year after the date of creation thereof and notwithstanding the
fact that any amount thereof is at the time included also in consolidated
Current Liabilities of such Obligor, plus (iv) all Indebtedness of Borrower
outstanding under a revolving credit or similar agreement providing for
borrowings (and renewals and extensions thereof) over a period of more than one
year, notwithstanding the fact that any such Indebtedness is created within one
year of the expiration of such agreement, plus (v) all Obligations arising under
this Agreement, minus (vi) Indebtedness or obligations to a Bank under letters
of credit.
     “Total Revolving Credit Commitment” means the sum of the Lenders’ Revolving
Credit Commitments, as the same may be terminated or reduced from time to time
in accordance with the provisions of this Agreement. As of the date of this
Agreement, the Total Revolving Credit Commitment is $75,000,000.00.
     “Unused Commitment” means, as of any date, (a) the Total Revolving Credit
Commitment, minus (b)(i) outstanding Advances under the Revolving Credit
Commitment (but not outstanding Swingline Advances), (ii) Letter of Credit
Obligations, and (iii) the Acceptance Exposure.
          1.2 Accounting Terms. As used in this Agreement, in the Notes, and in
any certificate, report, or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.1, and accounting terms
partly defined in Section 1.1 to the extent not defined, shall have, as of any
date, the respective meanings given to them under GAAP and all references to
balance sheets or other financial statements means such statements, prepared in
accordance with GAAP as of such date.
          1.3 Rules of Construction. When used in this Agreement: (a) “or” is
not exclusive; (b) a reference to a law includes any amendment or modification
to such law; (c) a reference to a Person includes its permitted successors and
permitted assigns; (d) except as provided otherwise, all references to the
singular shall include the plural, and vice versa; (e) except as provided in
this Agreement, a reference to an agreement, instrument, or document shall
include such agreement, instrument, or document as the same may be amended,
modified, or supplemented from time to time in accordance with its terms and as
permitted by the Loan Documents; (f) all references to Sections, Schedules, or
Exhibits shall be to Sections, Schedules, or Exhibits of this Agreement, unless
otherwise indicated; (g) all Exhibits to this Agreement shall be incorporated
into this Agreement; (h) the words “include,” “includes,” and “including” shall
be deemed to be followed by the phrase “without limitation”; and (i) except as
otherwise
A&R Credit Agreement — Tandy Brands

15



--------------------------------------------------------------------------------



 



provided herein, in the computation of time from a specified date to a later
specified date, the word “from” means “from and including” and words “to” and
“until” each mean “to but excluding.”
SECTION 2
THE REVOLVING CREDIT LOAN
          2.1 Revolving Credit Commitments and Total Revolving Credit
Commitment. Subject to the terms and conditions of this Agreement, each Lender
agrees to extend to the Borrower from the date hereof through the Termination
Date, a revolving line of credit which shall not exceed the Total Revolving
Credit Commitment less (a) outstanding Advances (including Swingline Advances),
(b) Letter of Credit Obligations, and (c) the Acceptance Exposure. Within the
limits of this Section 2.1, during such period, Borrower may borrow, repay, and
reborrow under the Total Revolving Credit Commitment in accordance with this
Agreement. Borrower shall have the right, upon three (3) Business Days’ prior
written notice to the Agent, to permanently reduce the unutilized portion of the
Total Revolving Credit Commitment ratably among the Lenders; provided that any
partial reduction shall be in the minimum amount of $2,000,000.00 or a greater
integral multiple thereof; and further provided that the Total Revolving Credit
Commitment shall not at any time be reduced to an amount less than the sum of
the Borrowings, Letter of Credit Obligations, and the Acceptance Exposure then
outstanding.
          2.2 Revolving Credit Loans.
      (a) Amounts of Advances. Each Advance which is an Alternate Base Borrowing
shall be in an amount of $500,000.00 or a greater integral multiple of
$100,000.00, and each Advance which is a Eurodollar Borrowing shall be in an
amount of $1,000,000.00 or a greater integral multiple of $500,000.00. Subject
to the terms and conditions in this Agreement, but not later than 10:00 a.m.,
San Francisco, California time, on the date specified, the Agent shall make
available to Borrower, at Agent’s offices in San Francisco, California, the
amount of a requested Advance under the Total Revolving Credit Commitment in
immediately available funds.
      (b) Loans shall be made ratably by the Lenders in accordance with their
respective Revolving Credit Commitments set forth opposite their names on
Schedule 2.1 hereto; provided, however, that the failure of any Lender to make
any Advance shall not in itself relieve any other Lender of its obligation to
lend hereunder. All Advances shall be made by the Lenders against delivery to
each Lender of one (1) Revolving Credit Note, payable to the order of such
Lender, as referred to in Section 2.5 hereof.
      (c) Each Borrowing shall be either an Alternate Base Borrowing or a
Eurodollar Borrowing as the Borrower may request in accordance with the
provisions of this Agreement. Each Lender may fulfill its obligations under this
Agreement by causing its Applicable Lending Office to make such Borrowing.
A&R Credit Agreement — Tandy Brands

16



--------------------------------------------------------------------------------



 



      (d) Each Lender shall make its Advance on the proposed dates thereof by
paying the amount required to the Agent at its principal office in Dallas, Texas
in immediately available funds not later than 10:00 a.m., San Francisco,
California time, and the Agent shall promptly credit the amounts so received to
the general deposit account of the Borrower with the Agent in immediately
available funds or, if Borrowings are not to be made on such date because any
condition precedent to a borrowing herein specified is not met, return the
amounts so received to the respective Lenders.
          2.3 Notice of Borrowing. Borrower may request an Advance under the
Total Revolving Credit Commitment by submitting to the Agent a Notice of
Borrowing, which is irrevocable and binding on the Borrower. Each Notice of
Borrowing must be received by the Agent no later than 10 a.m. (San Francisco,
California time) on the third (3rd) Business Day before the date on which funds
are requested (the “Advance Date”) for any Advance that will be a Eurodollar
Borrowing or no later than 10 a.m. (San Francisco, California time) on the
Business Day before the Advance Date for any Advance that will be an Alternate
Base Borrowing.
          2.4 Commitment Fees.
      (a) Commitment Fee. Borrower agrees to pay to each Lender a commitment fee
(the “Commitment Fee”) on the daily Unused Commitment. The Commitment Fee shall
be payable quarterly in arrears on the first day of January, April, July and
October during the term hereof, commencing on the first day of October, 2006,
and continuing regularly thereafter so long as the Revolving Credit Commitments
are in effect, and on the Termination Date. The Commitment Fee payable to each
Lender shall be in an amount equal to such Lender’s pro rata share of: (i) the
average daily Unused Commitment applicable to the Total Revolving Credit
Commitment during such quarter (or shorter period commencing on the Closing Date
or ending with the Termination Date), multiplied by (ii) the Applicable
Commitment Fee Percentage then in effect.
      (b) Generally. Borrower acknowledges that the Commitment Fees payable
hereunder are bona fide commitment fees and are intended as reasonable
compensation to the Lenders for committing to make funds available to the
Borrower as described herein and for no other purposes.
          2.5 Revolving Credit Note and Note Payments.
      (a) Revolving Credit Note. The Advances made under Section 2.1 by each
Lender shall be evidenced by the Revolving Credit Notes in substantially the
form of Exhibit A hereto, each of which shall be (i) executed by the Borrower,
(ii) dated the date hereof, (iii) in a principal amount equal to such respective
Lender’s Revolving Credit Commitment, and (iv) payable to the order of such
Lender.
      (b) Payments.
A&R Credit Agreement — Tandy Brands

17



--------------------------------------------------------------------------------



 



      (i) Interest Payments. Accrued interest on each Eurodollar Borrowing and
on each Alternate Base Borrowing under the Revolving Credit Loan shall be due
and payable on the first day of each month commencing on the first day of
September, 2006, with a final scheduled interest payment on all such Borrowings
on the Termination Date.
      (ii) Principal Payments. The unpaid Principal Debt shall be due and
payable on the Termination Date.
      (iii) Optional Prepayments. The Borrower shall have the right, from time
to time, to prepay the unpaid Principal Debt, in whole or in part, without
premium or penalty (except for any Funding Loss), upon the payment of accrued
interest on the amount prepaid to and including the date of payment; provided,
however, that partial prepayments of the Principal Debt shall be in an amount
equal to at least $100,000.00 or a greater integral multiple of (or, if less,
the unpaid Principal Debt), and provided further that the Agent receive notice
of any prepayment of an Alternate Base Borrowing at least one (1) Business Day
before the date of such prepayment and that the Agent receive notice of any
prepayment of a Eurodollar Borrowing at least three (3) Business Days before the
date of such prepayment.
          2.6 Mandatory Prepayments.
      (a) Within ten (10) days after the Borrower’s receipt thereof, the
Borrower shall prepay a portion of the Principal Debt equal to one hundred
percent (100%) of the net cash proceeds from any Asset Sale; provided, however,
that the Borrower shall have no obligation to make any such prepayment pursuant
to this Section 2.6(a) until the Borrower has received, with respect to any
Fiscal Year, aggregate net cash proceeds from Asset Sales in excess of one
million dollars ($1,000,000) (the “Asset Sale Limit”). With respect to any
particular Asset Sale which causes the Borrower to exceed the Asset Sale Limit,
the Borrower shall prepay to the Lenders only the amount equal to (i) the net
aggregate amount of net cash proceeds received from all Asset Sales for the
Fiscal Year in question after giving effect to such Asset Sale minus (ii) the
Asset Sale Limit.
      (b) Within ten (10) days after the Borrower’s receipt of cash proceeds
from the issuance by the Borrower or any of its Subsidiaries of Subordinated
Debt or any of the Borrower’s or any such Subsidiary’s equity securities (and
regardless of whether such equity securities are issued in a public or private
sale), the Borrower shall prepay a portion of the Principal Debt equal to one
hundred percent (100%) of the net cash proceeds from such Subordinated Debt or
any such sale of equity securities.
          2.7 Manner and Application of Payments.
A&R Credit Agreement — Tandy Brands

18



--------------------------------------------------------------------------------



 



      (a) All payments and prepayments by the Borrower on account of principal,
interest, and fees hereunder shall be made in immediately available funds
without set-off, deduction or counterclaim. All such payments shall be made to
the Agent at its principal office in San Francisco, California, not later than
10 a.m., San Francisco, California time, on the date due and funds received
after that hour shall be deemed to have been received by the Agent on the next
following Business Day. If any payment is scheduled to become due and payable on
a day which is not a Business Day, then such payment shall instead become due
and payable on the immediately following Business Day and interest on the
principal portion of such payment shall be payable at the then applicable rate
during such extension. All payments made on the Revolving Credit Loan shall be
applied first to unpaid fees and expenses, then to accrued interest and then to
principal.
      (b) All principal, interest and any fees and expenses due to the Agent and
the Lenders by Borrower under this Agreement, the Notes, or any Note, may, at
the sole discretion of the Agent, be paid by the Agent having WFB debit any of
Borrower’s accounts with WFB and forwarding such amount debited to the Agent
and/or the Lenders, without presentment, protest, demand for reimbursement or
payment, notice of dishonor or any other notice whatsoever, all of which are
hereby expressly waived by Borrower. Such debit may be made at the time
principal, interest or any fees and expenses is due to the Agent and/or the
Lenders pursuant to this Agreement, the Notes, or any collateral document or any
Note.
          2.8 Interest Options. Except where specifically otherwise provided,
Borrowings under the Revolving Credit Loan shall bear interest at an annual rate
equal to the lesser of either (a) the sum of (i) the Alternate Base Rate, or
(ii) the Adjusted Eurodollar Rate (in each case as designated by the Borrower in
the Notice of Borrowing or deemed designated by Borrower), as the case may be,
plus (iii) the Applicable Margin, or (b) the Maximum Rate. Each change in the
Alternate Base Rate and the Maximum Rate is effective, without notice to the
Borrower or any other Person, upon the effective date of change.
          2.9 Quotation of Rates. A responsible officer of the Borrower may call
the Agent before delivering a Notice of Borrowing to receive an indication of
the interest rates then in effect, but the indicated rates do not bind the Agent
or the Lenders or affect the interest rate that is actually in effect when the
Borrower delivers its Notice of Borrowing.
          2.10 Default Rate. If an Event of Default has occurred and is
continuing, all Borrowings hereunder shall bear interest on each day outstanding
at the lesser of (a) the Contract Rate plus three percent (3.0%), or (b) the
Maximum Rate, or if there is no Maximum Rate in effect, then at the Contract
Rate plus three percent (3.0%) per annum.
          2.11 Interest Recapture. If the Contract Rate applicable to any
Borrowing exceeds the Maximum Rate, then the interest rate on that Borrowing is
limited to the Maximum Rate, but any subsequent reductions in the Contract Rate
shall not reduce the interest rate thereon below the Maximum Rate until the
total amount of accrued interest equals the amount of interest that would have
accrued if Contract Rate had always been in effect. If at the due date (stated
or
A&R Credit Agreement — Tandy Brands

19



--------------------------------------------------------------------------------



 



by acceleration) the total interest paid or accrued is less than the interest
that would have accrued if the Contract Rate had always been in effect, then, at
that time and to the extent permitted by law, Borrower shall pay an amount equal
to the difference between (a) the lesser of the amount of interest that would
have accrued if the Contract Rate had always been in effect and the amount of
interest that would have accrued if the Maximum Rate had always been in effect,
and (b) the amount of interest actually paid or accrued on the Borrowings.
          2.12 Interest Calculations.
      (a) Interest on all Borrowings will be calculated on the basis of actual
number of days (including the first day but excluding the last day) elapsed but
computed as if each calendar year consisted of 360 days (unless the calculation
would result in an interest rate greater than the Maximum Rate, in which event
interest will be calculated on the basis of a year of 365 or 366 days, as the
case may be). All interest rate determinations and calculations by Lender are
conclusive and binding absent manifest error.
      (b) The provisions of this Agreement relating to calculation of the
Alternate Base Rate and the Eurodollar Rate are included only for the purpose of
determining the rate of interest or other amounts to be paid under the Agreement
that are based upon those rates. The Agent may fund and maintain its funding of
all or any part of each Borrowing as it selects.
          2.13 Selection of Interest Option. On making a Notice of Borrowing
under Section 2.3, the Borrower shall advise the Agent as to whether the Advance
shall be (a) a Eurodollar Borrowing, in which case the Borrower shall specify
the applicable Interest Period therefor or (b) an Alternate Base Borrowing.
Notwithstanding anything to the contrary contained herein, no more than seven
(7) Interest Periods shall be in effect at any one time with respect to
Eurodollar Borrowings.
          2.14 Rollovers and Conversions. Subject to the dollar limits of
Section 2.2, the Borrower may (a) convert a Eurodollar Borrowing under the
Revolving Credit Loan on the last day of the applicable Interest Period to an
Alternate Base Borrowing, (b) convert an Alternate Base Borrowing under the
Revolving Credit Loan at any time to a Eurodollar Borrowing (subject to the
Interest Period limitations contained in Section 2.13), and (c) elect a new
Interest Period for a Eurodollar Borrowing, by giving a Notice of Borrowing to
the Agent no later than 10 a.m. San Francisco, California time on the third
(3rd) Business Day before the conversion date or the last day of the Interest
Period, as the case may be (for conversion to a Eurodollar Borrowing or election
of a new Interest Period), and no later than 10 a.m. San Francisco, California
time one (1) Business Day before the last day of the Interest Period (for
conversion to an Alternate Base Borrowing). Absent the Borrower’s Notice of
Borrowing, a Eurodollar Borrowing shall be deemed converted to an Alternate Base
Borrowing effective when the applicable Interest Period expires. During the
existence and continuation of an Event of Default hereunder, the Borrower may
not make an election to convert an Alternate Base Borrowing to a Eurodollar
Borrowing, or continue a Eurodollar Borrowing as such by electing a new Interest
Period.
A&R Credit Agreement — Tandy Brands

20



--------------------------------------------------------------------------------



 



          2.15 Booking Borrowings. To the extent permitted by law, any Lender
may make, carry, or transfer its Borrowings at, to, or for the account of any of
its branch offices or the office of any of its Affiliates. However, no Affiliate
is entitled to receive any greater payment under Section 2.16 than such Lender
would have been entitled to receive with respect to those Borrowings. Each
Lender agrees that it will use its reasonable efforts (consistent with its
internal policies and applicable law) to make, carry, maintain, or transfer its
Borrowings with its Affiliates or branch offices in an effort to eliminate or
reduce to the extent possible the aggregate amounts due to it under
Sections 2.16 if, in its reasonable judgment, such efforts will not be
disadvantageous to it.
          2.16 Special Provisions for Eurodollar Borrowings.
      (a) Basis Unavailable or Inadequacy of Eurodollar Loan Pricing. If with
respect to an Interest Period for any Eurodollar Borrowing, (a) any Lender
determines that, by reason of circumstances affecting the interbank Eurodollar
market generally, deposits in Dollars (in the applicable amounts) are not being
offered to or by such Lender in the interbank Eurodollar market for such
Interest Period, or (b) any Lender determines that the Eurodollar Rate as
determined by such Lender will not adequately and fairly reflect the cost to
such Lender of maintaining or funding the Eurodollar Borrowing for such Interest
Period, then the Agent shall forthwith give notice thereof to Borrower,
whereupon until the Agent notifies the Borrower that the circumstances giving
rise to such suspension no longer exist, (i) the obligation of the Lenders to
make Eurodollar Borrowings shall be suspended and (ii) the Borrower shall either
(A) repay in full the then-outstanding principal amount of the Eurodollar
Borrowings, together with accrued interest thereon by the last day of the then
current Interest Period applicable to such Eurodollar Borrowings, or (B) convert
such Eurodollar Borrowings to Alternate Base Borrowings on the last day of the
then current Interest Period applicable to each such Eurodollar Borrowing.
      (b) Illegality. If, after the date of this Agreement, the adoption of any
applicable law, rule, or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank, or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender with any request or directive (whether or
not having the force of law) of any such authority, central bank, or comparable
agency, shall make it unlawful or impossible for such Lender to make, maintain
or fund Eurodollar Borrowings, then the Agent shall so notify the Borrower.
Before giving any notice pursuant to this Section, such Lender shall designate a
different Eurodollar Lending Office if such designation will avoid the need for
giving such notice and will not be otherwise disadvantageous to such Lender (as
determined in good faith by such Lender). Upon receipt of such notice, the
Borrower shall either (i) repay in full the then outstanding principal amount of
all Eurodollar Borrowings, together with accrued interest thereon, or
(ii) convert each Eurodollar Borrowing to an Alternate Base Borrowing, on either
(A) the last day of the then-current Interest Period applicable to such
Eurodollar Borrowing if such Lender may lawfully continue to maintain and fund
such Eurodollar
A&R Credit Agreement — Tandy Brands

21



--------------------------------------------------------------------------------



 



Borrowing to such day or (B) immediately if such Lender may not lawfully
continue to fund and maintain such Eurodollar Borrowing to such day, provided
that the Borrower shall be liable for any Funding Loss arising pursuant to such
conversion.
      (c) Increased Costs for Eurodollar Borrowings. If any Governmental
Authority, central bank, or other comparable authority, shall at any time
impose, modify, or deem applicable any reserve (including, without limitation,
any imposed by the Board of Governors of the Federal Reserve System but
excluding any reserve requirement included in the Eurodollar Reserve
Requirement), special deposit, or similar requirement against assets of,
deposits with, or for the account of, or credit extended by any Lender, or shall
impose on any Lender (or its Eurodollar Lending Office) or the interbank
Eurodollar market any other condition affecting its Eurodollar Borrowings, the
Note issued to such Lender, or its obligations to make Eurodollar Borrowings;
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining Eurodollar Borrowings, or to reduce the amount of any sum
received or receivable by such Lender under this Agreement, or under the Note
issued to such Lender, by an amount deemed by such Lender to be material, then,
within five (5) Business Days’ after demand by such Lender, the Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction. Such Lender will promptly notify
Borrower of any event of which it has knowledge, occurring after the date
hereof, which will entitle such Lender to compensation pursuant to this Section.
No failure by any Lender to immediately demand payment of any additional amounts
payable hereunder shall constitute a waiver of such Lender’s right to demand
payment of such amounts at any subsequent time. A certificate of a Lender
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to it hereunder, together with a description in reasonable
detail of the manner in which such amounts have been calculated, shall be
conclusive in the absence of manifest error. If any Lender demands compensation
under this Section, then the Borrower may at any time, upon at least five
(5) Business Days’ prior notice to the Agent, either (i) repay in full the then
outstanding principal amount of all Eurodollar Borrowings, together with accrued
interest thereon, or (ii) convert such Eurodollar Borrowings to Alternate Base
Borrowings in accordance with the provisions of this Agreement; provided,
however, that the Borrower shall be liable for any Funding Loss arising pursuant
to such actions.
      (d) Effect on Subsequent Borrowings. If notice has been given pursuant to
Section 2.16(a) or Section 2.16(b) requiring that Eurodollar Borrowings to be
repaid or converted, then unless and until the Agent notifies the Borrower that
the circumstances giving rise to such repayment no longer apply, all subsequent
Borrowings shall be Alternate Base Borrowings. If the Agent notifies the
Borrower that the circumstances giving rise to such repayment no longer apply,
then the Borrower may thereafter select Borrowings to be Eurodollar Borrowings
in accordance with Section 2.13 and Section 2.14.
A&R Credit Agreement — Tandy Brands

22



--------------------------------------------------------------------------------



 



      (e) Funding Losses. Borrower shall indemnify the Agent and the Lenders
against any loss or reasonable expense (such loss or expense is referred to
herein as a “Funding Loss” such term including, but not limited to, any loss or
reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or redeploying deposits from third parties acquired to effect or
maintain such Borrowing or any part thereof as a Eurodollar Borrowing) which
Lender may sustain or incur as a consequence of (i) any failure by Borrower to
fulfill on the date of any Borrowing hereunder the applicable conditions set
forth in Section 7, (ii) any failure by Borrower to borrow hereunder or to
convert Borrowings hereunder after a Notice of Borrowing has been given,
(iii) any payment, prepayment, or conversion of a Eurodollar Borrowing required
or permitted by any other provisions of this Agreement, including, without
limitation, payments made due to the acceleration of the maturity of the
Borrowings pursuant to Section 11.2, or otherwise made on a date other than the
last day of the applicable Interest Period, (iv) any default in the payment or
prepayment of the principal amount of any Borrowing or any part thereof or
interest accrued thereon, as and when due and payable (at the due date thereof,
by notice of prepayment or otherwise), or (v) the occurrence of an Event of
Default. The term “Funding Loss” includes, without limitation, an amount equal
to the excess, if any, as determined by such Lender of (A) its cost of obtaining
the funds for the Borrowing being paid, prepaid or converted or not borrowed or
converted (based on the Adjusted Eurodollar Rate applicable thereto) for the
period from the date of such payment, prepayment or conversion or failure to
borrow or convert to the last day of the Interest Period for such Borrowing (or,
in the case of a failure to borrow or convert, the Interest Period for the
Borrowing which would have commenced on the date of such failure to borrow or
convert) over (B) the amount of interest (as estimated by such Lender) that
would be realized by such Lender in reemploying the funds so paid, prepaid or
converted or not borrowed or converted for such period or Interest Period, as
the case may be. A certificate of Lender setting forth any amount or amounts
which such Lender is entitled to receive pursuant to this Section 2.16(e),
together with a description in reasonable detail of the manner in which such
amounts have been calculated, shall be delivered to Borrower and shall be
conclusive, absent manifest error. Borrower shall pay to such Lender the amount
shown as due on any certificate within five (5) Business Days after its receipt
of the same. Notwithstanding the foregoing, in no event shall Lender be
permitted to receive any compensation hereunder constituting interest in excess
of the Maximum Rate. Without prejudice to the survival of any other obligations
of Borrower hereunder, the obligations of Borrower under this Section 2.16(e)
shall survive the termination of this Agreement and/or the payment of the Notes.
          2.17 Capital Adequacy. If, after the date hereof, the Agent or any
Lender shall have determined that either (a) the adoption of any applicable law,
rule, regulation, or guideline regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank, or comparable agency charged with, the
interpretation or administration thereof, or (b) compliance by the Agent or such
Lender (or any lending office of such Lender) with any request or directive
regarding capital
A&R Credit Agreement — Tandy Brands

23



--------------------------------------------------------------------------------



 



adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s capital as a consequence of its or Borrower’s
obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, change, or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within fifteen (15) days
after demand by Lender, Borrower shall pay to such Lender such additional amount
or amounts as will adequately compensate such Lender for such reduction. Such
Lender or the Agent will promptly notify Borrower of any event of which it has
actual knowledge, occurring after the date thereof, which will entitle such
Lender to compensation pursuant to this Section 2.17. A certificate of such
Lender claiming compensation under this Section 2.17 and setting forth the
additional amount or amounts to be paid to it hereunder, together with the
description of the manner in which such amounts have been calculated, shall be
conclusive in the absence of manifest error. In determining such amount, such
Lender may use any reasonable averaging and attribution methods.
          2.18 Taxes.
      (a) Any and all payments by Borrower hereunder or under the Notes shall be
made free and clear of and without deduction for any and all present or fixture
taxes, levies, imposts, deductions, charges, or withholdings, and all
liabilities with respect thereto (hereinafter referred to as “Taxes”, excluding
taxes imposed on any Lender’s income, and franchise taxes imposed on any Lender,
by the jurisdiction under the laws of which any Lender is organized or is or
should be qualified to do business or any political subdivision thereof and,
taxes imposed on any Lender’s income, and franchise taxes imposed on any Lender
by the jurisdiction of such Lender’s lending office or any political subdivision
thereof.) If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or under the Notes to any Lender, then
(i) the sum payable to such Lender shall be increased as may be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.18), such Lender receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, and (iii) the Borrower shall pay
the full amount deducted by the relevant taxation authority or other authority
in accordance with applicable law
      (b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Loan Documents
or from the execution, delivery, or registration of, or otherwise with respect
to, this Agreement or the other Loan Documents (hereinafter referred to as
“Other Taxes”).
      (c) The Borrower will indemnify the Agent and any Lender for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section
A&R Credit Agreement — Tandy Brands

24



--------------------------------------------------------------------------------



 



2.18) paid by the Agent or any such Lender or any liability (including penalties
and interest) arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted. This indemnification
shall be made within five (5) Business Days from the date the Agent or any such
Lender makes written demand therefor.
      (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.18 shall survive the payment in full of principal and interest
hereunder and under the other Loan Documents.
     2.19 Increases in Total Revolving Credit Commitment. The Borrower may
request increases in the Total Revolving Credit Commitment as follows:
      (a) Provided there exists no Event of Default and subject to the
conditions set forth under clause (e) below, upon thirty (30) Business Days
notice to the Agent (which shall promptly notify the Lenders), the Borrower may,
from time to time, request increases in the Total Revolving Credit Commitment in
an amount not to exceed $25,000,000 in the aggregate; provided, that each
increase of the Total Revolving Credit Commitment shall be in a minimum amount
of $5,000,000, or integral multiples of $1,000,000 in excess thereof. At the
time of sending such notice, the Borrower (in consultation with the Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Lenders).
      (b) Each Lender shall notify the Agent within such time period whether or
not it agrees to increase its Revolving Credit Commitment and, if so, whether by
an amount equal to, greater than, or less than its percentage share of such
requested increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Credit Commitment.
      (c) The Agent shall notify the Borrower and each Lender of the Lenders’
responses to the request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Agent (which approval
shall not be unreasonably withheld), the Borrower may also invite additional
lenders to become Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Agent and its counsel.
      (d) If the Total Revolving Credit Commitment is increased in accordance
with this subsection, the Agent and the Borrower shall determine the effective
date (such date, the “Increase Effective Date”) and the final allocation of such
increase. The Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase in the Total Revolving Credit Commitment and
the Increase Effective Date.
A&R Credit Agreement — Tandy Brands

25



--------------------------------------------------------------------------------



 



      (e) As conditions precedent to such increase, (i) the Borrower shall
deliver to the Agent a certificate dated as of the Increase Effective Date
signed by an Officer of the Borrower (y) certifying that each of the conditions
set forth in Section 7.2 (a), (b), and (d) have been satisfied by the Borrower,
and (z) certifying and attaching the resolutions adopted by the Borrower and
(ii) the Borrower shall have paid all fees and expenses due and owing to the
Agent and the Lenders. To the extent necessary to keep the outstanding Revolving
Credit Loans ratable with any revised percentage shares of the Lenders arising
from any non-ratable increase in the Total Revolving Credit Commitment under
this subsection, the Borrower shall prepay Revolving Credit Loans outstanding on
the Increase Effective Date and/or Lenders shall make assignments pursuant to
arrangements satisfactory to the Agent.
SECTION 3
SWINGLINE ADVANCES
     3.1 Swingline Advances. Subject to the terms and conditions of this
Agreement, the Swingline Lender agrees to make, from time to time, Swingline
Advances to the Borrower from the Closing Date to the Termination Date, in an
aggregate principal amount at any time outstanding not to exceed ten million
dollars ($10,000,000). In addition to the other terms and conditions of this
Agreement, such Swingline Advances shall be subject to the following conditions:
(i) At any time when the Swingline Lender has made Swingline Advances to the
Borrower, such outstanding Swingline Advances shall be included in calculating
the amounts outstanding under the Swingline Lender’s Revolving Credit
Commitment; (ii) the obligation of the Borrower to repay the Swingline Advances
shall be evidenced by a Swingline Note prepared by the Borrower, duly executed
on behalf of the Borrower, dated even date herewith, substantially in the form
of Exhibit F hereto, delivered by the Borrower and payable to the Swingline
Lender in a principal amount equal of $10,000,000; (iii) subject to the
provisions of Section 13.8 hereof, each Swingline Advance shall bear interest at
a rate per annum equal to the Alternate Base Rate then in effect, which interest
shall be payable on the first day of each month a Swingline Advance is
outstanding; (iv) Swingline Advances shall be considered Alternate Base
Borrowings for purposes of Section 2.2(a) hereof; (v) the Borrower shall request
a Swingline Advance by submitting a Notice of Borrowing, which is irrevocable
and binding on the Borrower, and which must be received by the Swingline Lender
no later than 10:00 a.m. (San Francisco, California time) on the Business Day on
which funds are requested; (vi) any Swingline Advances made to the Borrower must
be repaid in full to the Swingline Lender within ten (10) Business Days after
the date such Swingline Advance is made; (vii) Swingline Advances shall not be
made if such Swingline Advances would cause the unpaid amount of the Advances,
including all Swingline Advances outstanding, together with Letter of Credit
Obligations and the Acceptance Exposure, to exceed the Total Revolving Credit
Commitment; and (viii) any payments made by the Borrower to the Agent during a
period when a Swingline Advance is outstanding shall be applied first to the
unpaid interest on such Swingline Advance, secondly to the unpaid principal of
such Swingline Advance, and thereafter in accordance with the terms of this
Agreement. Swingline Advances shall reduce the available amount of the Total
Revolving Credit Commitment, as provided in Section 2.1, but shall not be taken
into account as an Advance in calculating the Unused Commitment for purposes of
assessing the Commitment Fee under Section 2.4.
A&R Credit Agreement — Tandy Brands

26



--------------------------------------------------------------------------------



 



SECTION 4
LETTERS OF CREDIT
     4.1 Letters of Credit.
      (a) Subject to and upon the terms and conditions herein set forth, the
Issuing Bank agrees that it will at any time and from time to time on or after
the Closing Date and prior to the Termination Date, following its receipt of a
Letter of Credit Request and Application for Letter of Credit, issue for the
account of the Borrower and in support of the obligations of the Borrower or any
of its Subsidiaries, one or more Commercial Letters of Credit and Standby
Letters of Credit (collectively, the “Letters of Credit”), up to a maximum
amount outstanding at any one time for all Letters of Credit of $20,000,000,
provided that the Issuing Bank shall not issue any Letter of Credit if at the
time of such issuance: (i) Letter of Credit Obligations (including such Letter
of Credit) shall be greater than an amount which, when added to all Advances
then outstanding and the Acceptance Exposure, would exceed the Total Revolving
Credit Commitment or (ii) the expiry date or, in the case of any Letter of
Credit containing an expiration date that is extendible at the option of the
Issuing Bank, the initial expiry date, of such Letter of Credit is a date that
is later than the Termination Date. In addition to the restrictions described
above, the following shall apply:
      (i) For each Commercial Letter of Credit issued on behalf of the Borrower:
         (A) the expiry date shall not be longer than one hundred eighty
(180) days from the date of issuance;
         (B) at the time of issuance, the Borrower shall pay to the Agent for
the benefit of the Lenders an issuance fee equal to the greater of (x) 0.125% of
the amount of the Commercial Letter of Credit issued, or (y) $150; and
         (C) within ten (10) days of issuance, the Borrower shall pay to the
Issuing Bank, such other fronting, amendment, transfer, negotiation and other
fees as determined in accordance with the Issuing Bank’s then current fee policy
regarding Commercial Letters of Credit;
      (ii) For each Standby Letter of Credit issued on behalf of the Borrower:
         (D) the expiry date shall not be longer than one (1) year from the date
of issuance;
         (E) the Borrower shall pay to the Agent for the benefit of the Lenders
a quarterly letter of credit fee equal to (x) the average daily undrawn amount
of such Standby Letter of Credit during such quarter (or shorter period
commencing on the Closing Date or ending with the Termination Date), multiplied
by (y) the
A&R Credit Agreement — Tandy Brands

27



--------------------------------------------------------------------------------



 



Applicable Margin per annum for Eurodollar Borrowings, which fees shall be
payable quarterly in arrears on the first day of January, April, July and
October during the term hereof, commencing on the Closing Date, and continuing
regularly thereafter so long as the Revolving Credit Commitments are in effect,
and on the Termination Date; and
         (F) within ten (10) days of issuance, the Borrower shall pay to the
Issuing Bank such other fronting, amendment, transfer, negotiation and other
fees as determined in accordance with the Issuing Bank’s then current fee policy
regarding Standby Letters of Credit;
     (b) The Issuing Bank shall neither renew or extend nor permit the renewal
or extension of any Letter of Credit if any of the conditions precedent to such
renewal set forth in Section 7.2 are not satisfied or waived or, after giving
effect to such renewal, the expiry date of such Letter of Credit would be a date
that is later than the Termination Date.
     4.2 Letter of Credit Requests.
      (a) Whenever the Borrower desires that a Letter of Credit be issued for
its account or that the existing expiration date shall be extended, it shall
give the Issuing Bank (and the Issuing Bank shall send copies to the Agent and
each other Lender) (i) in the case of a Letter of Credit to be issued, at least
three (3) Business Days’ prior written request therefor and (ii) in the case of
the extension of the existing expiry date of any Letter of Credit, at least
three (3) Business Days prior to the date on which the Issuing Bank must notify
the beneficiary thereof that the Issuing Bank does not intend to extend such
existing expiry date. Each such request shall be executed by the Borrower and
shall be in the form of Exhibit G attached hereto (each a “Letter of Credit
Request”) and shall be accompanied by an Application for Letter of Credit
therefor, completed to the satisfaction of the Issuing Bank, and such other
certificates, documents and other papers and information as the Issuing Bank or
the Agent may reasonably request. Each Letter of Credit shall be denominated in
U.S. dollars, shall expire no later than the date specified in Section 4.1,
shall not be in an amount greater than is permitted under Section 4.1(a) and
shall be in such form as may be reasonably approved from time to time by the
Issuing Bank and the Borrower.
      (b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that such Letter of Credit may be
issued in accordance with, and will not violate the requirements of, this
Agreement. Unless the Issuing Bank has determined that or has received notice
from any Lender before it issues the respective Letter of Credit or extends the
existing expiry date of a Letter of Credit that one or more of the conditions
specified in Section 7 are not then satisfied, or that the issuance of such
Letter of Credit would violate this Agreement, then the Issuing Bank shall issue
the
A&R Credit Agreement — Tandy Brands

28



--------------------------------------------------------------------------------



 



requested Letter of Credit for the account of the Borrower in accordance with
the Issuing Bank’s usual and customary practices. Upon its issuance of any
Letter of Credit or the extension of the existing expiry date of any Letter of
Credit, as the case may be, the Issuing Bank shall promptly notify the Borrower
and the Agent and the Agent shall notify each Lender of such issuance or
extension, which notices shall be accompanied by a copy of the Letter of Credit
actually issued or a copy of any amendment extending the existing expiry date of
any Letter of Credit, as the case may be.
     4.3 Letter of Credit Participations.
      (a) All Letters of Credit issued subsequent hereto shall be deemed to have
been sold and transferred by the Issuing Bank to each Lender, and each Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from the Issuing Bank, without recourse or warranty, an undivided interest and
participation, (to the extent of such Lender’s percentage participation in the
Revolving Credit Commitments) in each such Letter of Credit (including
extensions of the expiry date thereof), each substitute Letter of Credit, each
drawing made thereunder and the obligations of the Borrower under this Agreement
and the other Loan Documents with respect thereto, and any security therefor or
guaranty pertaining thereto.
      (b) In determining whether to pay under any Letter of Credit, the Issuing
Bank shall have no obligation relative to the Lenders other than to confirm that
any documents required to be delivered under such Letter of Credit appear to
have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit.
      (c) In the event that the Issuing Bank makes any payment under any Letter
of Credit, the same shall be considered an Alternate Base Borrowing without
further action by any Person. The Issuing Bank shall promptly notify the Agent,
which shall promptly notify each Lender and the Borrower thereof. Each Lender
shall immediately pay to the Agent for the account of the Issuing Bank the
amount of such Lender’s percentage participation of such Advance. If any Lender
shall not have so made its percentage participation available to the Agent, such
Lender agrees to pay interest thereon, for each day from such date until the
date such amount is paid at the lesser of (i) the Federal Funds Effective Rate
and (ii) the Maximum Rate.
      (d) The Issuing Bank shall not be liable for, and the obligations of the
Borrower and the Lenders to make payments to the Agent for the account of the
Issuing Bank with respect to Letters of Credit shall not be subject to, any
qualification or exception whatsoever, including any of the following
circumstances:
      (i) any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
A&R Credit Agreement — Tandy Brands

29



--------------------------------------------------------------------------------



 



      (ii) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit, the Agent, any Issuing Bank, any Lender,
or any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the Borrower and the beneficiary
named in any such Letter of Credit);
      (iii) any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
      (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
      (v) the occurrence of any Event of Default.
      (e) The Issuing Bank shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted in connection with any Letter of Credit, except for
errors or omissions caused by such Issuing Bank’s gross negligence or willful
misconduct. It is the express intention of the parties hereto that such Issuing
Bank, its officers, directors, employees and agents (other than with respect to
any claims by the Issuing Bank against any such officer, director, employee or
agent thereof) shall be indemnified and held harmless from, subject to the same
type of protections set forth in Section 9.12, any action taken or omitted by
such Person under or in connection with any Letter of Credit or any related
draft or document arising out of or resulting from such Person’s sole or
contributory negligence, but not from the gross negligence or willful misconduct
of such Person. The Borrower agrees that any action taken or omitted by the
Issuing Bank under or in connection with any Letter of Credit or the related
drafts or documents, if done in accordance with the standards of care specified
in the Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce, Publication No. 500 (and any subsequent
revisions thereof approved by a Congress of the International Chamber of
Commerce and adhered to by the Issuing Bank) and, to the extent not inconsistent
therewith, the Uniform Commercial Code of the State of Texas, shall not result
in any liability of the Issuing Bank to the Borrower.
     4.4 Increased Costs.
      (a) Notwithstanding any other provision herein, but subject to Section
13.8, if any Lender (including for purposes of this Section 4.4 the Issuing
Bank) shall have determined in good faith that any change after the Closing Date
of any
A&R Credit Agreement — Tandy Brands

30



--------------------------------------------------------------------------------



 



law, rule, regulation or guideline or the application or effectiveness of any
applicable law or regulation or any change after the Closing Date in the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) with any applicable guideline or request from any
central bank or governmental authority (whether or not having the force of law)
issued after the Closing Date either (i) shall impose, modify or make applicable
any reserve, deposit, capital adequacy or similar requirement against Letters of
Credit issued, or participated in, by any Lender or (ii) shall impose on any
Lender any other conditions affecting this Agreement or any Letter of Credit;
and the result of any of the foregoing is to increase the cost to any Lender of
issuing, maintaining or participating in any Letter of Credit, or reduce the
amount received or receivable by any Lender hereunder with respect to Letters of
Credit, by an amount deemed by such Lender to be material, then, from time to
time, the Borrower shall pay to the Agent for the account of such Lender such
additional amount or amounts as will reasonably compensate such Lender for such
increased cost or reduction by such Lender.
      (b) Each Lender will notify the Borrower through the Agent of any event
occurring after the date of this Agreement which will entitle such Lender to
compensation pursuant to subsection (a) above, as promptly as practicable. A
certificate of such Lender (i) stating that the compensation sought to be
recovered pursuant to this Section 4.4 is generally being charged to other
similarly situated customers and (ii) setting forth in reasonable detail such
amount or amounts as shall be necessary to compensate such Lender as specified
in subsection (a) above may be delivered to the Borrower (with a copy to the
Agent) and shall be conclusive absent manifest error. The Borrower shall pay to
the Agent for the account of such Lender the amount shown as due on any such
certificate upon demand; provided that with respect to events occurring prior to
any notice given under this Section 4.4(b), such Lender shall only be entitled
to recover compensation for such events occurring over a period of 120 days.
      (c) Except as expressly provided in Section 4.4(b), failure on the part of
any Lender to demand compensation for any increased costs or reduction in
amounts received or receivable or reduction in return on capital with respect to
any Letter of Credit shall not constitute a waiver of such Lender’s rights to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to such Letter of
Credit.
     4.5 Conflict Between Applications and Agreement. To the extent that any
provision of any application related to any Letter of Credit is inconsistent
with the provisions of this Agreement, the provisions of this Agreement shall
control.
SECTION 5
BANKERS ACCEPTANCES
     5.1 Bankers Acceptances.
A&R Credit Agreement — Tandy Brands

31



--------------------------------------------------------------------------------



 



      (a) The Accepting Banks agree, on the terms and conditions of this
Agreement, to accept and, immediately thereafter, purchase Bankers Acceptances
from the Borrower from and after the Closing Date in an aggregate amount at any
one time outstanding up to, but not exceeding $20,000,000; provided, that the
sum of: (i) the Acceptance Exposure at any one time outstanding, (ii) the
outstanding Advances (including Swingline Advances), and (iii) the Letter of
Credit Obligations at such time shall not exceed the Total Revolving Credit
Commitment.
      (b) The purchase price of each Bankers Acceptance presented to the
Accepting Bank for acceptance and purchase will be the face amount of the
Bankers Acceptance less (i) a discount calculated at the Discount Rate, less
(ii) an acceptance commission equal to the Applicable Margin for Eurodollar
Borrowings prevailing at the time the Request for Acceptance and Purchase is
received by the Agent minus 0.125%, less (iii) an administrative fee equal to
0.05% of the face amount of the Bankers Acceptance.
      (c) To be eligible for acceptance and purchase hereunder, a Bankers’
Acceptance must meet the following requirements:
      (i) the face amount must be at least $1,000,000 and may not exceed
$5,000,000;
      (ii) The maturity must be 30, 60, 90 or 180 days, and such maturity may
not exceed the Termination Date; and
      (iii) Any additional requirement reasonably imposed by the Accepting Bank
and notified to the Borrower.
     5.2 Procedures for Purchase of Bankers Acceptances. In order to request
acceptance and purchase of a Bankers Acceptance, the Borrower shall give the
Accepting Bank a Request for Acceptance and Purchase (“Request”) not later than
10 a.m. (San Francisco, California time) one (1) Business Day prior thereto of
each request, which Request shall specify (i) the aggregate amount of Bankers
Acceptances to be accepted and purchased by the Accepting Bank, (ii) the
maturity of the Bankers Acceptance, and (iii) the proposed Acceptance Date.
Promptly following the receipt of such Request the Accepting Banks will notify
the Borrower of the Discount Rate for the specified Acceptance Date. The
Accepting Banks may at any time and from time to time hold, sell, rediscount or
otherwise dispose of any or all Bankers Acceptances purchased by it.
     5.3 Replacement/Renewal/Conversion of Bankers Acceptances. Subject to the
terms of this Agreement, the Borrower may elect to cause a replacement Bankers
Acceptance to be issued, accepted and purchased to replace all or any part of
any Bankers Acceptance at the maturity thereof by giving a notice of such
election to be received by the Accepting Banks not later than 10 a.m. San
Francisco, California time one (1) Business Day prior thereto, specifying the
amount of such new Bankers Acceptance and the maturity date thereof. In the
absence of such a timely and proper election for renewal, if the Borrower does
not make payment to the
A&R Credit Agreement — Tandy Brands

32



--------------------------------------------------------------------------------



 



Accepting Banks on maturity as provided in Section 5.4, the Borrower shall be
deemed to have elected to convert such Bankers Acceptance to an Alternate Base
Borrowing. All or any part of any Bankers Acceptance may be renewed as provided
herein, provided that (i) any renewal Bankers Acceptance shall meet all
requirements for Bankers Acceptances hereunder, (ii) no Event of Default shall
have occurred and be continuing and (iii) the Borrower shall have paid to the
Accepting Banks an amount equal to the difference, if any, between the amount
due on the maturing Bankers Acceptance and the face amount of the new Bankers’
Acceptance. If an Event of Default shall have occurred and be continuing, each
Bankers Acceptance shall be paid by Borrower at maturity as provided in
Section 5.4 and may not be renewed or converted into an Alternate Base
Borrowing.
     5.4 Payment of Bankers Acceptances. Bankers Acceptances shall be payable in
accordance with the following provisions:
      (a) If the Borrower elects not to renew a Bankers Acceptance on maturity
as provided in Section 5.3 or to convert such Bankers Acceptance to an Alternate
Base Borrowing pursuant to Section 5.4(b), the Borrower shall pay the face
amount of the Bankers Acceptance to the Accepting Banks on maturity.
      (b) In the event the Borrower fails to notify the Accepting Banks in
writing, not later than 10 a.m. San Francisco, California time, one (1) Business
Day prior to any maturity date of a Bankers Acceptance, that the Borrower
intends to pay with its own funds the amount of the Bankers Acceptances due on
such maturity date, the Borrower shall be deemed, for all purposes, to have
given the Accepting Banks notice to convert the amount of such Bankers
Acceptances into an Alternate Base Borrowing, except that:
      (i) such maturity date shall be considered to be the borrowing date of
such Alternate Base Borrowing; and
      (ii) the proceeds of such Alternate Base Borrowing shall be used to pay
the amount of the Bankers Acceptance due on such maturity date.
     5.5 Acceptance Exposure. In the event of the occurrence of any Event of
Default, the Accepting Banks may notify the Borrower that an amount equal to the
Acceptance Exposure is deemed to be forthwith due and owing by the Borrower to
the Accepting Banks as of the date of any such occurrence; and upon receipt of
such notice the Borrower’s obligation to pay such amount shall be absolute and
unconditional, without regard to maturity dates of the outstanding Bankers
Acceptances, and, to the fullest extent permitted by applicable law, shall not
be subject to any defense or be affected by a right of set-off, counterclaim or
recoupment which the Borrower may now or hereafter have against the Accepting
Banks or the Lenders or any other Person for any reason whatsoever. Payments
received by the Accepting Banks shall be held by the Accepting Banks as cash
collateral securing the Acceptance Exposure in an account or accounts at the
Accepting Banks’ principal office in San Francisco, California ; and the
Borrower hereby, and by its deposit with the Accepting Banks, grants to the
Accepting Banks a security interest in such cash collateral. In the event of any
payments hereunder by the Borrower
A&R Credit Agreement — Tandy Brands

33



--------------------------------------------------------------------------------



 



of amounts owing under any Bankers Acceptances, the Accepting Banks agree, if
the Event of Default has been cured or waived or if no other amounts are then
due and payable under this Agreement, the Notes or any other Loan Document, to
remit to the Borrower amounts held hereunder as cash collateral.
     5.6 Miscellaneous Bankers Acceptance Provisions.
      (a) The Borrower waives presentment for payment and, except to the extent
of the gross negligence or willful misconduct of the Accepting Banks, any other
defense to payment of any amounts due to the Accepting Banks in respect of a
Bankers Acceptance accepted and purchased by it pursuant to this Agreement which
might exist solely by reason of such Bankers Acceptance being held, at the
maturity thereof, by the Accepting Banks in its own right and the Borrower
agrees not to claim any days of grace if the Accepting Banks as holder sues the
Borrower on the Bankers Acceptance for payment of the amount payable by the
Borrower thereunder. On the specified maturity date of a Bankers Acceptance, or
such earlier date as may be required or permitted pursuant to the provisions of
this Agreement, the Borrower shall pay the Agent the full face amount of such
Bankers Acceptance.
      (b) The Borrower shall pay on demand to the Accepting Banks at the face
amount of any Bankers Acceptance presented to the Accepting Banks for payment
and paid by the Accepting Banks that has been unlawfully issued or used or put
into circulation fraudulently or without authority, and shall indemnify the
Accepting Banks against any loss, cost, damage, expense or claim regardless of
by whomsoever made that the Accepting Banks may suffer or incur by reason of any
fraudulent, unauthorized or unlawful issue or use of any such Bankers
Acceptance, other than as is caused by the gross negligence or willful act or
omission of the Accepting Banks or any of its officers, employees, agents or
representatives failing to use the same standard of care in the custody of such
Bankers Acceptance as it uses in the custody of its own property of a similar
nature.
SECTION 6
GUARANTEES
     6.1 Guarantees. Payment of the Borrower’s Obligations shall be guaranteed
by each of the Guarantors pursuant to the Subsidiary Guaranty to be executed by
each Guarantor and delivered to the Agent pursuant to Section 7.1.
SECTION 7
CONDITIONS PRECEDENT
     7.1 Effectiveness of Agreement. The effectiveness of this Agreement and the
Agent and Lenders’ obligations hereunder are subject to the conditions precedent
that:
      (a) the Agent and the Lenders shall have received duly executed copies of
each of the documents listed on Exhibit C, each dated as of the date of
A&R Credit Agreement — Tandy Brands

34



--------------------------------------------------------------------------------



 



the initial Advance, and each in form and substance reasonably satisfactory to
the Agent;
      (b) the Agent and the Lenders shall have performed a due diligence
examination reasonably satisfactory in all respects to the Agent and the
Lenders;
      (c) no Material Adverse Change shall have occurred prior to the Closing
Date;
      (d) Borrower shall have paid to the Agent and the Lenders (i) all fees to
be received by the Agent and the Lenders pursuant to this Agreement or any other
Loan Document and (ii) an amount disclosed to the Borrower prior to the Closing
Date, approved by the Borrower, and equal to the estimated costs and
out-of-pocket expenses of the Agent’s counsel incurred in connection with the
preparation, execution, and delivery of the Loan Documents and the consummation
of the transactions contemplated thereby; and
      (e) all other matters and conditions relating to the Borrower and the
transactions contemplated hereby shall be reasonably satisfactory to the Agent
and the Lenders.
     7.2 All Advances. The obligations of the Lenders to make any Advance, the
Issuing Bank to issue any Letter of Credit or the Agent to accept and purchase
Bankers Acceptances under this Agreement (including the initial Advance under
the Revolving Credit Loan) shall be subject to the conditions precedent that as
of the date of such Advance, Letter of Credit or acceptance of a Bankers
Acceptance and after giving effect thereto:
      (a) there exists no Potential Default or Event of Default;
      (b) no Material Adverse Change has occurred since the date of the
financial statements referenced in Section 8.6;
      (c) the Agent shall have received from Borrower a Notice of Borrowing or a
request for the issuance of a Letter of Credit or acceptance of a Bankers
Acceptance dated as of the date of such Advance, Letter of Credit or acceptance,
and all of the statements contained in such Notice of Borrowing or request for
the issuance of a Letter of Credit or acceptance of a Bankers Acceptance shall
be true and correct; and
      (d) the representations and warranties contained in each of the Loan
Documents shall be true in all material respects as though made on the date of
such Advance except those representations and warranties that specifically
relate to a particular date.
A&R Credit Agreement — Tandy Brands

35



--------------------------------------------------------------------------------



 



SECTION 8
REPRESENTATIONS AND WARRANTIES
     To induce the Lenders to make the Advances hereunder, Borrower represents
and warrants to the Agent and the Lenders that:
     8.1 Organization and Good Standing. Each of Borrower and the Guarantors is
a corporation duly organized and in good standing under the laws of the state of
its incorporation or organization is duly qualified as a foreign corporation or
other business entity and in good standing in all states in which Borrower or
the Guarantors maintain an office, has the corporate and legal power and
authority to own its properties and assess and to transact the business in which
it is engaged in each jurisdiction in which it operates, and is or will be
qualified in those states wherein it proposes to transact business in the
future.
     8.2 Authorization and Power. Each Obligor has full power and authority to
execute, deliver, and perform the Loan Documents to be executed by such Person,
all of which has been duly authorized by all proper and necessary corporate or
legal action.
     8.3 No Conflicts or Consents. Neither the execution and delivery of the
Loan Documents, nor the consummation of any of the transactions therein
contemplated, nor compliance with the terms and provisions thereof, will
contravene or materially conflict with any Legal Requirement to which any
Obligor is subject, any Governmental Authorization applicable to any Obligor,
any indenture, loan agreement, mortgage, deed of trust, or other agreement or
instrument binding on any Obligor, or any provision of the articles of
incorporation, certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, or other constituent documents of any
Obligor. No consent, approval, authorization, or order of any court,
Governmental Authority, stockholder, or third party is required in connection
with the execution, delivery, or performance by any Obligor of any of the Loan
Documents.
     8.4 Enforceable Obligations. The Loan Documents have been duly executed and
delivered by each Obligor and are the legal and binding obligations of each
Obligor, enforceable in accordance with their respective terms, except as
limited by Debtor Laws.
     8.5 No Liens. Except for the Permitted Liens, all of the properties and
assets of Borrower and the Guarantors are free and clear of all Liens and other
adverse claims of any nature, and such Persons have good and marketable title to
such properties and assets.
     8.6 Financial Condition. The Borrower has delivered to the Agent and the
Lenders copies of the financial statements of (a) Borrower and its Subsidiaries
as of March 31, 2006 which are true and correct in all material respects, fairly
represent the financial condition of Obligors, as of such date, and have been
prepared in all material respects in accordance with GAAP; as of the date
hereof, there are no obligations, liabilities, or Indebtedness (including
contingent and indirect liabilities) of any Obligor which are material and are
not reflected in such financial statements; no Material Adverse Change has
occurred since the date of such financial statements.
     8.7 Full Disclosure. There is no material fact known to the Borrower that
the Borrower has not disclosed to the Agent and the Lenders. No certificate or
statement delivered
A&R Credit Agreement — Tandy Brands

36



--------------------------------------------------------------------------------



 



by any Obligor to the Agent or the Lenders in connection with this Agreement
contains any untrue statement of a material fact or omits to state any material
fact necessary to keep the statements contained herein or therein from being
misleading.
     8.8 No Potential Default. No event has occurred and is continuing which
constitutes a Potential Default or an Event of Default.
     8.9 Material Agreements. No Obligor is in default in any material respect
under any contract or agreement to which it is a party or by which any of its
properties is bound.
     8.10 No Litigation. There are no actions, suits, or legal, equitable,
arbitration, or administrative proceedings pending, or to the knowledge of any
Obligor threatened, against any Obligor that could, if adversely determined,
reasonably be expected to have a material effect on the financial condition of
such Obligor.
     8.11 Use of Proceeds; Margin Stock. The proceeds of the Advances will be
used by the Borrower solely for the purposes specified in the recitals. None of
such proceeds will be used for the purpose of purchasing or carrying any “margin
stock” as defined in Regulations T, U or X of the Board of Governors of the
Federal Reserve System or for any other purpose which might constitute this
transaction a “purpose credit” within the meaning of such Regulations. If
requested by any Lender, then Borrower will furnish to such Lender a statement
in conformity with the requirements of the Federal Reserve Form U-1 referred to
in said Regulation U to the foregoing effect. No part of the proceeds of the
Advances will be used for any purpose which violates, or is inconsistent with,
the provisions of Regulation X.
     8.12 Taxes. All material tax returns required to be filed by each Obligor
in any jurisdiction have been filed and all taxes (including mortgage recording
taxes), assessments, fees, and other governmental charges upon each Obligor or
upon any of its or their properties, income, or franchises have been paid,
except for taxes being contested in good faith by appropriate proceedings
diligently projected and as to which adequate reserves have been established in
accordance with GAAP. To the best of the Borrower’s knowledge, there is no
proposed tax assessment against any Obligor, and all tax liabilities of each
Obligor are adequately provided for. No income tax liability of any Obligor has
been asserted by the Internal Revenue Service for taxes in excess of those
already paid.
     8.13 Principal Office, Etc. The principal office, chief executive office,
and principal place of business of the Borrower is at 690 East Lamar, Suite 200,
Arlington, Texas 76011.
     8.14 Compliance with Law.
      (a) Except as disclosed on Schedule 8.14(a): (i) each of Borrower and its
Subsidiaries is in compliance with its respective articles of incorporation,
charter, bylaws, certificate of limited partnership, partnership agreement, and
other constituent documents, and all Legal Requirements which are applicable to
it or to the conduct or operation of its business or the ownership or use of any
of its assets; and (ii) none of Borrower or any of its Subsidiaries has received
any notice or other communication from any Governmental Authority or other
Person
A&R Credit Agreement — Tandy Brands

37



--------------------------------------------------------------------------------



 



of any event or circumstance that could reasonably be expected to constitute a
violation of, or failure to comply with, any Legal Requirement.
      (b) Except as disclosed on Schedule 8.14(b): (i) each of Borrower and its
Subsidiaries is in material compliance with all of the terms and requirements of
each Governmental Authorization held by such Person; (ii) none of Borrower or
any of its Subsidiaries has received any notice or other communication from any
Governmental Authority or other Person of any event or circumstance which could
reasonably be expected to constitute a violation of, or failure to comply with,
any term or requirement of any Governmental Authorization, or of any actual or
potential revocation, withdrawal, cancellation, or termination of, or material
modification to, any Governmental Authorization; (iii) all applications required
to have been filed for the renewal of any required Governmental Authorizations
have been duly filed on a timely basis with the appropriate Governmental
Authorities, and all other filings required to have been made with respect to
such Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Authorities; (iv) upon consummation of the transactions
contemplated hereby, Borrower and its Subsidiaries will lawfully hold all such
Governmental Authorizations; and (v) none of the Governmental Authorizations of
Borrower and its Subsidiaries will terminate upon consummation of the
transactions contemplated hereby.
     8.15 Subsidiaries. Set forth on Exhibit D hereto is a complete and accurate
list of all Subsidiaries of Borrower as of the date hereof, showing as of such
date (as to each such Subsidiary) the jurisdiction of its incorporation or
organization, the number of shares of each class of capital stock or partnership
interest outstanding on the date hereof, the owner of the outstanding shares or
partnership interest of each such class owned and the jurisdictions in which
such Subsidiary is qualified to do business as a foreign corporation or
partnership. All of the outstanding capital stock or partnership interests of
all Subsidiaries have been validly issued, is fully paid and nonassessable, and
is owned by Borrower or a Subsidiary free and clear of all Liens.
     8.16 Casualties. Neither the business nor the properties of Borrower or any
Subsidiary are affected by any environmental hazard, fire, explosion, accident,
strike, lockout, or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God, or other casualty (whether or not covered by insurance),
which could reasonably be expected to cause a Material Adverse Change.
     8.17 Corporate Name. Borrower, during the preceding five (5) years, has not
used any other corporate name or trade name.
     8.18 Intellectual Property Rights. All of the patents, trademarks and
copyrights owned by the Borrower and its Subsidiaries as of the Closing Date or
used in the business of the Borrower and its Subsidiaries under license as of
the Closing Date are disclosed on Schedule 8.18 attached hereto.
A&R Credit Agreement — Tandy Brands

38



--------------------------------------------------------------------------------



 



     8.19 ERISA. Except as disclosed on Schedule 8.19 attached hereto, neither
Borrower nor any ERISA Affiliate has any Plans.
     8.20 Labor Matters. There are no controversies pending between Borrower or
any Subsidiary and any of their employees which could reasonably be expected to
have a Material Adverse Change.
     8.21 Material Contracts. As of the date hereof, except as disclosed on
Schedule 8.22 attached hereto neither Borrower nor any Subsidiary is party to
any contract, the breach, violation, or termination of which could reasonably be
expected to result in a Material Adverse Change.
     8.22 Representations and Warranties. Each Notice of Borrowing shall
constitute, without the necessity of specifically containing a written
statement, a representation and warranty by Borrower that no Potential Default
or Event of Default exists and that all representations and warranties contained
in this Section 8 or in any other Loan Document are true and correct in all
material respects on and as of the date the requested Advance is to be made
except those representations and warranties that specifically relate only to a
stated date.
     8.23 Survival of Representations and Warranties in All Material Respects.
All representations and warranties by Borrower herein shall survive delivery of
the Notes and the making of the Loan, and any investigation at any time made by
or on behalf of the Agent or the Lenders shall not diminish the Agent’s or the
Lenders’ rights to rely thereon.
SECTION 9
AFFIRMATIVE COVENANTS
     So long as any Lender has any commitment to make Advances hereunder, and
until payment in full of Obligations, the Borrower agrees that (unless the
Required Lenders shall otherwise consent in writing):
     9.1 Financial Statements, Reports, and Documents. The Borrower shall
deliver to the Agent and to each Lender each of the following:
      (a) Annual Statements. As soon as available and in any event within the
earlier of (i) one-hundred twenty (120) days after the last day of each Fiscal
Year of Borrower or (ii) any requirement of the Securities and Exchange
Commision as to furnishing annual financial statements, copies of the audited
consolidated and consolidating balance sheet of Borrower and its Subsidiaries as
of the close of such Fiscal Year end, statements of income, retained earnings,
and changes in cash flow of Borrower and its Subsidiaries for such Fiscal Year,
all in reasonable detail and accompanied by an opinion thereon (which shall not
be qualified by reason of any limitation imposed by Borrower) of independent
public accountants of recognized national standing selected by Borrower and
reasonably satisfactory to the Agent, to the effect that (i) such consolidated
financial statements have been prepared in accordance with GAAP (except for
changes in which such accountants concur), and (ii) the examination of such
accounts in connection with such financial statements has been made in
accordance with
A&R Credit Agreement — Tandy Brands

39



--------------------------------------------------------------------------------



 



generally accepted auditing standards and, accordingly, includes such tests of
the accounting records and such other auditing procedures as were considered
necessary under the circumstances, accompanied by a certification by the chief
financial officer of the Borrower that the Borrower is in compliance with each
of the covenants set forth in this Agreement;
      (b) Quarterly Statements. As soon as available, and in any event within
the earlier of (i) forty-five (45) days after the last day of each quarterly
fiscal period of each Fiscal Year of Borrower or (ii) any requirement of the
Securities and Exchange Commission as to furnishing quarterly financial
statements, copies of the consolidated balance sheet of Borrower and its
Subsidiaries as of the end of such quarterly fiscal period, and statements of
income, retained earnings, and changes in cash flow of Borrower and its
Subsidiaries for that quarterly fiscal period and for the portion of the Fiscal
Year ending with such period, all in reasonable detail, and certified by the
chief financial officer of Borrower as being true and correct and as having been
prepared in accordance with GAAP, subject to year end audit adjustments,
accompanied by a certification by the chief financial officer of the Borrower
that the Borrower is in compliance with each of the covenants set forth in this
Agreement;
      (c) Projections. No later than fifteen (15) days before the beginning of
each Fiscal Year, consolidated, financial operation projections for the Borrower
and its Subsidiaries for such Fiscal Year on a quarterly basis prepared by
management and in form consistent with the financial projections provided prior
to the Closing Date;
      (d) Other Information. Such other information concerning the business,
properties, or financial condition of any Obligor as the Agent or any Lender
shall reasonably request including audit reports, registration statements, or
other reports or notices provided to shareholders of the Borrower.
     9.2 Payment of Taxes and Other Liabilities. The Borrower shall, and shall
cause each of its Subsidiaries to, pay and discharge (a) all taxes, assessments,
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any property belonging to it, before delinquent, (b) all lawful
claims (including claims for labor, materials and supplies), which, if unpaid,
might give rise to a Lien upon any of its property, and (c) all of its other
liabilities, except as prohibited under the Loan Documents; provided, however,
that the Borrower and each of its Subsidiaries shall not be required to pay any
such tax, assessment, charge, or levy if and so long as the amount,
applicability, or validity thereof shall currently be contested in good faith by
appropriate proceedings and appropriate accruals and cash reserves therefor have
been established in accordance with GAAP.
     9.3 Maintenance of Existence and Rights; Conduct of Business. The Borrower
shall, and shall cause each of its Subsidiaries to, preserve and maintain its
corporate or legal existence and all of its rights, privileges, and franchises
necessary or desirable in the normal conduct of its business, and conduct its
business in an orderly and efficient manner consistent
A&R Credit Agreement — Tandy Brands

40



--------------------------------------------------------------------------------



 



with good business practices and in accordance with all material Legal
Requirements of any Governmental Authority.
     9.4 Notice of Default. The Borrower shall furnish to the Agent, promptly
upon becoming aware of the existence of any condition or event which constitutes
a Potential Default or an Event of Default, written notice specifying the nature
and period of existence thereof and the action which Borrower is taking or
proposes to take with respect thereto.
     9.5 Other Notices. The Borrower shall, and shall cause each of its
Subsidiaries to, promptly notify the Agent of (a) any Material Adverse Change in
its financial condition or its business, (b) any default under any material
agreement, contract, or other instrument to which it is a party or by which any
of its properties are bound, or any acceleration of the maturity of any material
liabilities owing by the Borrower or any Subsidiary, (c) any material adverse
claim against or affecting any Obligor or any of its properties, and (d) the
commencement of, and any material determination in, any litigation with any
third party or any proceeding before any Governmental Authority affecting any
Obligor.
     9.6 Operations and Properties. The Borrower shall, and shall cause each of
its Subsidiaries to, (a) act prudently and in accordance with customary industry
standards in managing and operating its assets and properties, and (b) keep in
good working order and condition, ordinary wear and tear excepted, all of its
assets and properties which are necessary to the conduct of its business.
     9.7 Books and Records; Access. The Borrower shall give any representative
of the Agent and any Lender access during all business hours to, and permit such
representative to examine, copy, or make excerpts from, any and all books,
records, and documents in the possession of Borrower, and to inspect any of the
properties of Borrower. Borrower shall, and shall cause each of its Subsidiaries
to, maintain complete and accurate books and records of its transactions in
accordance with good accounting practices.
     9.8 Field Examination. The Agent shall be entitled, upon reasonable notice
to Borrower, to conduct a semi-annual field examination of the Borrower’s assets
on the premises of the Borrower and the Subsidiaries at the expense of the
Borrower. If an Event of Default has occurred, the Agent shall be entitled, upon
reasonable notice to Borrower, to make an additional examination of the
Borrower’s assets.
     9.9 Compliance with Law. The Borrower shall, and shall cause each of its
Subsidiaries to, comply with all applicable Legal Requirements of any
Governmental Authority, a breach of which could reasonably be expected to cause
a Material Adverse Change.
     9.10 Insurance. The Borrower shall, and shall cause each of its
Subsidiaries to, keep all insurable property, real and personal, adequately
insured at all times in such amounts and against such risks as are customary for
Persons in similar businesses operating in the same vicinity, specifically to
include a policy of hazard, casualty, fire, and extended coverage insurance
covering all assets, business interruption insurance (where feasible), liability
insurance, and worker’s compensation insurance, in every case under a policy
with a financially
A&R Credit Agreement — Tandy Brands

41



--------------------------------------------------------------------------------



 



sound and reputable insurance company and with only such deductibles as are
customary, and naming Agent as loss payee and additional insured.
     9.11 Authorizations and Approvals. The Borrower shall, and shall cause each
of its Subsidiaries to, promptly obtain, from time to time at its own expense,
all Governmental Authorizations as may be required to enable it to comply with
its obligations hereunder and under the other Loan Documents.
     9.12 Further Assurances. The Borrower shall, and shall cause each of its
Subsidiaries to, make, execute, and deliver or file, or cause the same to be
done, all such notices, additional agreements or other assurances, and take any
and all such other action, as the Agent or any Lender may, from time to time,
reasonably deem necessary or proper in connection with any of the Loan
Documents, or the obligations of the Borrower or any Subsidiary thereunder.
     9.13 Indemnity by Borrower. The Borrower shall indemnify, defend, and hold
harmless the Agent, the Banks and their directors, officers, agents, attorneys,
and employees (each, an “Indemnitee” and collectively, the “Indemnitees”) from
and against any and all loss, liability, obligation, damage, penalty, judgment,
claim, deficiency, and expense(including interest, penalties, attorneys’ fees,
and amounts paid in settlement) to which the Indemnitees may become subject
arising out of this Agreement and the other Loan Documents, other than those
which arise by reason of the gross negligence or willful misconduct of the Agent
or the Banks, BUT SPECIFICALLY INCLUDING ANY LOSS, LIABILITY, OBLIGATION,
DAMAGE, PENALTY, JUDGMENT, CLAIM, DEFICIENCY, OR EXPENSE ARISING OUT OF THE SOLE
OR CONCURRENT NEGLIGENCE OF THE AGENT OR THE BANKS. The Borrower shall also
indemnify, protect, and hold each Indemnitee harmless from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, claims, proceedings, costs, expenses (including without limitation all
reasonable attorneys’ fees and legal expenses whether or not suit is brought),
and disbursements of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against such Indemnitees, with respect to
or as a direct or indirect result of the violation by Borrower of any
Environmental Law, or with respect to or as a direct or indirect result of
Borrower’s use, generation, manufacture, production, storage, release,
threatened release, discharge, disposal, or presence of a Hazardous Material on,
under, from, or about real property. The provisions of and undertakings and
indemnifications set forth in this Section 9.12 shall survive the satisfaction
and payment of the Obligations and termination of this Agreement, but only as to
losses, liabilities, obligations, damages, penalties, judgments, claims,
deficiencies, or expenses arising prior to the satisfaction and payment of the
Obligations and termination of this Agreement.
     9.14 After-Acquired Subsidiaries. Concurrently upon the formation or
acquisition by the Borrower or any Subsidiary of any domestic Subsidiary after
the date hereof (an “After-Acquired Subsidiary”), the Borrower shall cause the
After-Acquired Subsidiary to deliver articles of incorporation, bylaws, other
organizational documents, and resolutions and such opinions as the Agent shall
reasonably require and to execute a Subsidiary Guaranty in favor of the Agent
for the benefit of the Lenders.
A&R Credit Agreement — Tandy Brands

42



--------------------------------------------------------------------------------



 



SECTION 10
NEGATIVE COVENANTS
     So long as any Lender has any commitment to make Advances hereunder, and
until payment in full of the Obligations, the Borrower agrees that (unless the
Required Lenders shall otherwise consent in writing):
     10.1 Negative Pledge. The Borrower shall not, and shall not permit any of
its Subsidiaries to, create, incur, permit, or suffer to exist any Lien upon any
of its property or assets, including its real property, now owned or hereafter
acquired, except for Permitted Liens.
     10.2 Negative Pledge Agreements. The Borrower shall not, and shall not
permit any of its domestic Subsidiaries to, enter into any agreement (excluding
this Agreement or any other Loan Documents) prohibiting the creation or
assumption of any Lien upon any of its property, revenues, or assets, whether
now owned or hereafter acquired, or the ability of any Subsidiary to make any
payments, directly or indirectly, to the Borrower by way of dividends, advances,
repayments of loans, repayments of expenses, accruals, or otherwise.
     10.3 Limitations on Indebtedness. The Borrower shall not, and shall not
permit any of its Subsidiaries to create, incur, assume or permit to exist any
Indebtedness except:
      (a) Indebtedness existing hereunder;
      (b) Indebtedness of the Borrower or any of its Subsidiaries which is
expressly subordinated to the Obligations pursuant to terms and conditions
reasonably satisfactory to the Agent and the Required Lenders (the “Subordinated
Debt”);
      (c) Purchase money financing not to exceed in the aggregate outstanding at
any time 3.5% of the Borrower’s consolidated Net Worth;
      (d) Indebtedness that constitutes a renewal, refinancing or extension of
any Indebtedness referred to in this Section 10.3; provided, that (i) no Lien
existing at the time of such renewal reflecting an extension shall be extended
to cover any property not already subject to such Lien and (ii) the principal
amount of any Indebtedness renewed, refinanced or extended shall not exceed the
amount of such Indebtedness outstanding immediately prior to such renewal,
refinancing or extension;
      (e) Capital Lease Obligations not to exceed $500,000 in the aggregate
outstanding at any time;
      (f) Indebtedness owing by H.A. Sheldon Canada, Ltd. not to exceed one
million Dollars (US $1,000,000) in the aggregate outstanding at any time; and
      (g) Indebtedness incurred by Borrower under a Hedge Agreement.
A&R Credit Agreement — Tandy Brands

43



--------------------------------------------------------------------------------



 



      (h) Indebtedness with respect to letters of credit (not subject to the
terms and conditions of this Agreement), issued by a Bank, such letters of
credit not to exceed $20,000,000 in amounts available to be drawn thereunder at
any time.
     10.4 Certain Transactions. The Borrower shall not, and shall not permit any
of its Subsidiaries to, enter into any transaction with, or pay any management
fees to, any Affiliate except on terms not less favorable to Borrower and its
Subsidiaries than would be obtainable at the time in comparable, arms length
transactions with Persons other than Affiliates.
     10.5 Limitation on Sale of Assets. The Borrower shall not, and shall not
permit any of its Subsidiaries to (a) enter into or consummate an Asset Sale for
proceeds in excess of $5,000,000 in the aggregate in any Fiscal Year provided
that any net cash proceeds in excess of $1,000,000 during such Fiscal Year must
be applied to prepay outstanding Advances pursuant to Section 2.6(a), or
(b) sell, assign, or discount any Receivables.
     10.6 Liquidation, Mergers, Consolidations, Recapitalizations,
Reorganizations, and Dispositions of Substantial Assets. The Borrower shall not,
and shall not permit any of its Subsidiaries to, (a) dissolve or liquidate,
(b) become a party to any merger or consolidation unless the Borrower or the
particular Subsidiary is the surviving corporation, (c) become a party to a
recapitalization or reorganization, or (d) change its place of incorporation or
organization.
     10.7 Lines of Business; Receivables Policy. The Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, engage in
any business other than those in which it is presently engaged, or discontinue
any of its material existing lines of business. The Borrower shall not, and
shall not permit any of its Subsidiaries to, make any material change in its
credit and collection policy, which change would materially impair the
collectibility of its Receivables, or rescind, cancel, or modify any
Receivables, except in the ordinary course of business.
     10.8 Acquisition. The Borrower shall not, and shall not permit any of its
Subsidiaries to make any acquisition for cash, securities or other consideration
of a business entity or the assets of a business other than Permitted
Acquisitions
     10.9 Restricted Payments. The Borrower and its Subsidiaries may declare or
pay any cash dividend; redeem, retire, otherwise acquire, or prepay, shares of
their capital stock or any other equity interest; or make any other distribution
of any property or cash to owners of an equity interest in their capacity as
such, if, in respect to payments or distributions made by the Borrower, (a) such
payment or distribution is in the form of the issuance of the Borrower’s own
stock, or (b) at the time of making such payment or distribution and as a result
thereof there exists or would exist no Event of Default.
     10.10 Prepayment of Other Indebtedness. The Borrower shall not, and shall
not permit any of its Subsidiaries to, (a) make any voluntary prepayments or
defeasements of principal or interest on any other Indebtedness of the Borrower
and (b) amend any material term (including interest, payment or subordination
terms) of any other Indebtedness including the Subordinated Debt without the
prior written consent of the Required Lenders except such
A&R Credit Agreement — Tandy Brands

44



--------------------------------------------------------------------------------



 



amendments of Indebtedness other than Subordinated Debt which do not make any
material term less favorable to the Borrower or the Lenders.
     10.11 Limitation on Investments. The Borrower shall not make or permit to
exist any capital contributions to, or make any advance or loan to, or make any
investment in, or purchase or commit to purchase any stock or other securities
or evidences of indebtedness of or interests in any Person (“Investments”),
except the following:
      (a) Liquid Investments;
      (b) Trade and customer accounts receivable which are for goods furnished
or services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;
      (c) Investments existing on the date hereof and described on Schedule
10.11;
      (d) Investments made in connection with Borrower’s Benefit Restoration
Plan and Supplemental Employee Retirement Plan;
      (e) Investments in Subsidiaries which are Guarantors;
      (f) Investments made in connection with Borrower’s Benefit Restoration
Plan; and
      (g) Investments not described in clauses (a) through (f) above in an
aggregate amount not to exceed $750,000.00 per annum.
     10.12 Sale and Leaseback Transactions. The Borrower shall not, and shall
not permit any of its Subsidiaries, to enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, and used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred, except for any such arrangements that are entered
into in the Borrower’s ordinary course of business.
     10.13 Leverage Ratio. Borrower shall not permit the ratio of (a) Total
Funded Indebtedness on a consolidated basis, as of the last day of each Fiscal
Quarter of the Borrower to (b) EBITDA, on a consolidated basis, for the four
(4) Fiscal Quarters ending on such day to exceed 3:00 to 1:00.
     10.14 Fixed Charge Coverage Ratio. Borrower shall not permit the Fixed
Charge Coverage Ratio as of the last day of each Fiscal Quarter of Borrower to
be less than 1.25 to 1.00.
     10.15 Tangible Net Worth. The Tangible Net Worth of the Borrower and its
Subsidiaries on a consolidated basis shall never be less than the sum of
eighty-five percent (85%) of Tangible Net Worth as of the Closing Date, plus
(a) seventy-five percent (75%) of Consolidated Net Income earned after June 30,
2006 during any Fiscal Quarter, provided,
A&R Credit Agreement — Tandy Brands

45



--------------------------------------------------------------------------------



 



however that Fiscal Quarters in which Consolidated Net Income is a negative
amount will be excluded from the calculation of Consolidated Net Income earned
after June 30, 2006, plus (b) an amount equal to 100% of the net proceeds of any
equity offering by the Borrower or any of its Subsidiaries occurring after the
date of this Agreement.
     10.16 Trading Asset Coverage Ratio. Borrower shall not permit the ratio of
(a) Trading Assets to (b) Total Funded Indebtedness plus outstanding Commercial
Letters of Credit, as of the last date of each Fiscal Quarter of Borrower
beginning June 30, 2006, to be less than 1.00 to 1.00. “Trading Assets” means
the sum of (i) seventy-five percent (75%) of net accounts receivable, plus
(ii) fifty percent (50%) of inventory, plus (iii) 60% of outstanding Commercial
Letters of Credit, all as of the date of determination.
     10.17 ERISA. Neither Borrower nor any ERISA Affiliate will create any Plan.
     10.18 Fiscal Year. Borrower shall not, and shall not permit any of its
Subsidiaries to, change its Fiscal Year or method of accounting.
     10.19 Trademark License Agreements. The Borrower and its Subsidiaries shall
not conclude any trademark license agreement which is expected to generate sales
revenue in excess of $500,000 per annum, without the prior consent of the Agent
(which consent shall not be unreasonably withheld) unless (a) the Borrower’s or
the Subsidiary’s interest in such trademark license agreement is assignable to
the Agent and (b) the Agent receives a consent from the licensor acceptable to
the Agent. If the conditions set forth in (a) and (b) are satisfied, the
Borrower or the Subsidiary is not required to obtain the consent of the Agent to
enter into the trademark license agreement, although such Borrower or Subsidiary
shall notify Agent within a reasonable period of time of the execution of such
agreement.
SECTION 11
EVENTS OF DEFAULT
     11.1 Events of Default. An “Event of Default” shall exist if any one or
more of the following events (herein collectively called “Events of Default”)
shall occur and be continuing:
      (a) Borrower shall fail to pay when due any principal of any Note or of
any principal amount payable hereunder or in connection with any Letter of
Credit, Acceptance Exposure or Hedge Agreement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise; or
      (b) Borrower shall fail to pay when due any interest on any Note, any
Commitment Fee, or any other interest payment or fee hereunder or in connection
with any Letter of Credit, Acceptance Exposure or Hedge Agreement when and as
the same shall become due and payable, and the Borrower fails to cure such
default within two (2) Business Days of such due date; or
      (c) any representation or warranty made under this Agreement, or any of
the other Loan Documents, shall prove to be untrue or inaccurate in any
A&R Credit Agreement — Tandy Brands

46



--------------------------------------------------------------------------------



 



material respect as of the date on which such representation or warranty is made
or deemed to have been made; or
      (d) The Borrower or its Subsidiaries shall fail to perform any of the
covenants set forth in Section 9.10 and Section 10; or
      (e) default shall occur in the performance of any of the covenants or
agreements of any Obligor contained herein or in any of the other Loan Documents
(other than the covenants set forth in Section 9.10 and Section 10) and the
continuance thereof for a period of at least thirty (30) days; or
      (f) default shall occur in the payment of any other Indebtedness of any
Obligor in excess of $1,000,000 or default shall occur in respect of any note or
credit agreement relating to any such Indebtedness and such default allows the
creditor of such Indebtedness to accelerate the maturity of such Indebtedness;
or
      (g) any of the Loan Documents shall cease to be legal, valid, and binding
agreements enforceable against the Person executing the same in accordance with
its terms, shall be terminated, become or be declared ineffective or inoperative
or cease to provide the respective remedies, powers, or privileges intended to
be provided thereby; or any Obligor shall deny that such Person has any further
liability or obligation under any of the Loan Documents; or
      (h) any Obligor shall (i) apply for or consent to the appointment of a
receiver, trustee, custodian, intervenor, or liquidator of itself or of all or a
substantial part of such Person’s assets, (ii) file a voluntary petition in
bankruptcy, admit in writing that such Person is unable to pay such Person’s
debts as they become due, or generally not pay such Person’s debts as they
become due, (iii) make a general assignment for the benefit of creditors,
(iv) file a petition or answer seeking reorganization of an arrangement with
creditors or to take advantage of any bankruptcy or insolvency laws, (v) file an
answer admitting the material allegations of, or consent to, or default in
answering, a petition filed against such Person in any bankruptcy,
reorganization, or insolvency proceeding, or (vi) take corporate, partnership,
or other action for the purpose of effecting any of the foregoing; or
      (i) an involuntary proceeding shall be commenced against any Obligor
seeking bankruptcy or reorganization of such Person or the appointment of a
receiver, custodian, trustee, liquidator, or other similar official of such
Person, or all or substantially all of such Person’s assets, and such proceeding
shall not have been dismissed within sixty (60) days of the filing thereof; or
an order, order for relief, judgment, or decree shall be entered by any court of
competent jurisdiction or other competent authority approving a petition or
complaint seeking reorganization of any Obligor or appointing a receiver,
custodian, trustee, liquidator, or other similar official of such Person, or of
all or substantially all of such Person’s assets;
A&R Credit Agreement — Tandy Brands

47



--------------------------------------------------------------------------------



 



      (j) any final judgment(s) for the payment of money in excess of the sum of
$1,000,000.00 in the aggregate shall be rendered against any Obligor and such
judgment(s) shall not be satisfied or discharged or bonded at least five (5)
business days prior to the date on which any of such Person’s assets could be
lawfully sold to satisfy such judgment; or
      (k) a Material Adverse Change shall have occurred.
     11.2 Remedies Upon Event of Default. If any Event of Default shall occur
and is continuing, then the Agent may, or upon the written consent of the
Required Lenders shall, without notice, exercise any one or more of the
following rights and remedies, and any other remedies provided in any of the
Loan Documents: (a) terminate the Banks’ commitment to make Advances, arrange
for the issuance of Letters of Credit, and accept and purchase Bankers
Acceptances hereunder; (b) declare the Obligations or any part thereof to be
forthwith due and payable, whereupon the same shall forthwith become due and
payable without presentment, demand, protest, notice of default, notice of
acceleration or of intention to accelerate, or other notice of any kind, all of
which Borrower hereby expressly waives, anything contained herein or in the
Notes to the contrary notwithstanding; (c) reduce any claim to judgment; or
(d) pursue and enforce any of the Agent’s and the Banks’ rights and remedies
under the Loan Documents, including, without limitation, a demand for payment
from or enforcement action against the Guarantors under the Subsidiary Guaranty,
or otherwise provided under or pursuant to any applicable law or agreement;
provided, however, that if any Event of Default specified in Sections 11.1(h) or
(i) shall occur, then the Obligations shall thereupon become due and payable
concurrently therewith, and the Banks’ obligations to make Advances, arrange for
the issuance of Letters of Credit, and accept and purchase Bankers Acceptances
shall immediately terminate hereunder, without any further action by the Agent
or the Banks and without presentment, demand, protest, notice of default, notice
of acceleration or of intention to accelerate, or other notice of any kind, all
of which Borrower hereby expressly waives.
     11.3 Performance by Agent or Lenders. If Borrower fails to perform any
covenant, duty, or agreement contained in any of the Loan Documents, then the
Agent and/or the Lenders may perform or attempt to perform such covenant, duty,
or agreement on behalf of Borrower. In such event, Borrower shall, at the
request of the Agent, promptly pay any amount expended by the Agent and/or the
Lenders in such performance or attempted performance to the Agent at its
principal office in San Francisco, California together with interest thereon at
the lesser of (a) the Contract Rate for Eurodollar Borrowing, plus three percent
(3%) or (b) Maximum Rate, from the date of such expenditure until paid.
Notwithstanding the foregoing, it is expressly understood that the Agent and/or
the Lenders shall not assume any liability or responsibility for the performance
of any duties of Borrower hereunder or under any of the Loan Documents and none
of the covenants or other provisions contained in this Agreement shall, or shall
be deemed to, give the Agent and/or the Lenders the right or power to exercise
control over the management and affairs of Borrower.
A&R Credit Agreement — Tandy Brands

48



--------------------------------------------------------------------------------



 



SECTION 12
AGENT
     12.1 Appointment. The Trade Bank is hereby appointed to act as Agent on
behalf of the Lenders. Each of the Lenders and each subsequent holder of any
Note by its acceptance thereof, irrevocably authorizes the Agent to take such
action on its behalf and to exercise such powers hereunder as are specifically
delegated to or required of the Agent by the terms hereof and the terms thereof
together with such powers as are reasonably incidental thereto. The Trade Bank
hereby accepts its appointment to act as Agent on behalf of the Lenders and the
authorizations set forth herein. Neither the Agent nor any of its directors,
officers, employees or agents shall be liable as such for any action taken or
omitted to be taken by it or them hereunder or in connection herewith or
therewith (a) at the request or with the approval of the Required Lenders (or,
if otherwise specifically required hereunder or thereunder, the consent of all
the Lenders) or (b) in the absence of its or their own gross negligence (but not
ordinary negligence) or willful misconduct.
     12.2 Responsibilities.
      (a) The Agent is hereby expressly authorized on behalf of the Lenders,
without hereby limiting any implied authority, (i) to receive on behalf of each
of the Lenders any payment of principal of or interest hereunder or on the Notes
and all other amounts due hereunder paid to the Agent, and promptly to
distribute to each Lender its proper share of all payments so received, (ii) to
distribute to each Lender copies of all notices, agreements and other material
as provided for in this Agreement as received by the Agent and (iii) to take all
actions with respect to this Agreement and the Loan Documents as are
specifically delegated to the Agent. The Lenders hereby acknowledge that the
Agent shall be under no duty to take any discretionary action permitted to be
taken by the Agent pursuant to the provisions of this Agreement or any other
Loan Document unless it shall be requested in writing to do so by the Required
Lenders.
      (b) In the event that (i) the Borrower fails to pay when due the principal
of or interest on any Note or any fee payable hereunder or any amount payable
under or in connection with any Letter of Credit or (ii) the Agent receives
written notice of the occurrence of an Event of Default, the Agent within a
reasonable time shall give written notice thereof to the Lenders, and shall take
such action with respect to such Event of Default or other condition or event as
it shall be directed to take by the Required Lenders; provided, however, that,
unless and until the Agent shall have received such directions, the Agent may
take such action or refrain from taking such action hereunder with respect to an
Event of Default as it shall deem advisable in the best interests of the
Lenders, except to the extent that this Agreement expressly requires that such
action be taken, or not be taken, only with the consent or upon the
authorization of the Required Lenders or all of the Lenders.
      (c) The Agent shall not be responsible in any manner to any of the Lenders
for the effectiveness, enforceability, perfection, priority, value,
A&R Credit Agreement — Tandy Brands

49



--------------------------------------------------------------------------------



 



genuineness, validity or due execution of this Agreement or the other Loan
Documents with respect thereto or any other agreements or certificates,
requests, financial statements, notices or opinions of counsel or for any
recitals, statements, warranties or representations contained herein or in any
such instrument or be under any obligation to ascertain or inquire as to the
performance or observance of any of the terms, provisions, covenants,
conditions, agreements or obligations of this Agreement or any of the other Loan
Documents or any other agreements on the part of the Borrower and, without
limiting the generality of the foregoing, the Agent shall, in the absence of
knowledge to the contrary, be entitled to accept any certificate furnished
pursuant to this Agreement as conclusive evidence of the facts stated therein
and shall be entitled to rely on any note, notice, consent, certificate,
affidavit, letter, telegram, teletype message, statement, order or other
document which it believes in good faith to be genuine and correct and to have
been signed or sent by the proper Person or Persons. It is understood and agreed
that the Agent may exercise its rights and powers under other agreements and
instruments to which it is or may be a party, and engage in other transactions
with the Borrower, as though it were not Agent of the Lenders hereunder.
      (d) The Agent shall promptly give notice to the Lenders of the receipt or
sending of any notice, schedule, report, projection, financial statement or
other document or information pursuant to this Agreement and shall promptly
forward a copy thereof to each Lender.
      (e) Neither the Agent nor any of its directors, officers, employees or
agents shall have any responsibility to the Borrower on account of the failure
or delay in performance or breach by any Lender other than the Agent of any of
its obligations hereunder or to any Lender on account of the failure of or delay
in performance or breach by any other Lender or the Borrower of any of their
respective obligations hereunder or in connection herewith.
      (f) The Agent may consult with legal counsel selected by it in connection
with matters arising under this Agreement or any other Loan Document and any
action taken or suffered in good faith by it in accordance with the opinion of
such counsel shall be full justification and protection to it. The Agent may
exercise any of its powers and rights and perform any duty under this Agreement
or any other Loan Documents through agents or attorneys.
      (g) The Agent and the Borrower may deem and treat the payee of any Note as
the holder thereof until written notice of transfer shall have been delivered as
provided herein by such payee to the Agent and the Borrower.
      (h) With respect to the Loans, the Notes and the Letters of Credit issued
to or by it, and the Bankers Acceptances accepted and paid by it, the Agent in
its individual capacity and not as an Agent shall have the same rights, powers
and duties hereunder and under any other agreement executed in connection
herewith as any other Lender and may exercise the same as though it were not the
Agent, and the Agent and its affiliates may accept deposits from, lend money to
A&R Credit Agreement — Tandy Brands

50



--------------------------------------------------------------------------------



 



      and generally engage in any kind of business with the Borrower or other
affiliate thereof as if it were not the Agent.
     12.3 Indemnity. EACH LENDER AGREES (A) TO REIMBURSE THE AGENT IN THE AMOUNT
OF SUCH LENDER’S PRO RATA SHARE (BASED ON ITS TOTAL COMMITMENT HEREUNDER) OF ANY
EXPENSES INCURRED FOR THE BENEFIT OF THE LENDERS BY THE AGENT, INCLUDING COUNSEL
FEES AND COMPENSATION OF AGENTS AND EMPLOYEES PAID FOR SERVICES RENDERED ON
BEHALF OF THE LENDERS, NOT REIMBURSED BY THE BORROWER AND (B) TO INDEMNIFY AND
HOLD HARMLESS THE AGENT AND ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS,
ON DEMAND, IN THE AMOUNT OF ITS PRO RATA SHARE, FROM AND AGAINST ALL
LIABILITIES, ACTIONS, AGREEMENTS, JUDGMENTS, SUITS, COSTS, DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST IT IN ITS CAPACITY AS THE AGENT OR ANY OF THEM IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY ACTION TAKEN OR
OMITTED BY IT OR ANY OF THEM UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO
THE EXTENT NOT REIMBURSED BY THE BORROWER; PROVIDED, HOWEVER, THAT NO LENDER
SHALL BE LIABLE TO THE AGENT FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENT, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS RESULTING FROM THE GROSS NEGLIGENCE (BUT NOT ORDINARY NEGLIGENCE)
OR WILLFUL MISCONDUCT OF THE AGENT OR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES
OR AGENTS.
     12.4 Credit Decisions. Each Lender acknowledges that it has, independently
and without reliance upon the Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder.
     12.5 Resignation. Subject to the appointment and acceptance of a successor
Agent as provided below, the Agent may resign at any time by giving the Lenders
and the Borrower at least thirty (30) days prior notice of such resignation and
specifying the day on which such resignation will become effective, and the
Agent may be removed at any time by the Required Lenders if it has breached its
obligations under the Loan Documents. Upon the giving of such notice of
resignation by the Agent or upon the removal of the Agent by the Required
Lenders, the Required Lenders shall have the right to appoint a successor Agent;
provided, that so long as no Default or Event of Default then exists the
appointment of such successor Agent shall be subject to the approval of the
Borrower, which approval shall not be withheld or delayed unreasonably. If no
successor Agent shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring Agent
gives notice of its resignation or the removal of the Agent, then the retiring
or removed Agent may, on behalf of the Required Lenders, appoint a successor
Agent which shall be a Lender which is a
A&R Credit Agreement — Tandy Brands

51



--------------------------------------------------------------------------------



 



commercial bank organized under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
$100,000,000. Upon the acceptance of any appointment as Agent hereunder by a
successor bank, such successor shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed Agent
and the retiring or removed Agent shall be discharged from its duties and
obligations hereunder. After any Agent’s resignation or removal hereunder, the
provisions of this Article shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as Agent.
SECTION 13
MISCELLANEOUS
     13.1 Accounting Reports. All financial reports or projections furnished by
any Person to the Agent or the Lenders pursuant to this Agreement shall be
prepared in such form and such detail as shall be satisfactory to the Agent and
Lenders, shall be prepared on the same basis as those prepared by such Person in
prior years, and, where applicable, shall be the same financial reports and
projections as those furnished to such Person’s officers and directors.
     13.2 Waivers and Amendments.
      (a) No failure or delay of any Lender in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Lenders hereunder are cumulative and not exclusive of any rights or remedies
which they may otherwise have. No waiver of any provision of this Agreement or
the Notes nor consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be authorized as provided in paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice to or demand on
the Borrower in any case shall entitle it to any other or further notice or
demand in similar or other circumstances. Each holder of any of the Notes shall
be bound by any amendment, modification, waiver or consent authorized as
provided herein, whether or not such Note shall have been marked to indicate
such amendment, modification, waiver or consent.
      (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders, and then such waiver or
modification shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such agreement
shall, unless in writing and signed by all the Lenders, do any of the following:
(i) increase the Revolving Credit Commitments of the Lenders or subject the
Lenders to any additional obligations, (ii) reduce the principal of, or interest
on, the Notes or any fees or other amounts payable hereunder, (iii) postpone any
date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts
A&R Credit Agreement — Tandy Brands

52



--------------------------------------------------------------------------------



 



payable hereunder, (iv) take action which requires the signing of all the
Lenders pursuant to the terms of this Agreement, (v) change the percentage of
the Revolving Credit Commitments or of the aggregate unpaid principal amount of
the Notes, or the number of Lenders which shall be required for the Lenders or
any of them to take any action under this Agreement or any other Loan Document,
(vi) release any Guarantor or otherwise change any obligation of any Guarantor
to pay any amount payable by such Guarantor hereunder or under the other Loan
Documents, or (vii) amend this Section 13.2(b); provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under any Loan Document. Each Lender and holder of any Note
shall be bound by any modification or amendment authorized by this Section 13.2
regardless of whether its Notes shall be marked to make reference thereto, and
any consent by any Lender or holder of a Note pursuant to this Section 13.2
shall bind any Person subsequently acquiring a Note from it, whether or not such
Note shall be so marked.
     13.3 Payment of Expenses. Whether or not the transactions contemplated by
this Agreement are consummated, Borrower will promptly (and in any event, within
30 days after any invoice or other statement or notice) pay: (a) all transfer,
stamp, mortgage, documentary or other similar taxes, assessments or charges
levied by any Governmental Authority in respect of this Agreement or any of the
other Loan Documents or any other document referred to herein or therein;
(b) all reasonable costs and expenses incurred by or on behalf of Agent
(including reasonable attorneys’ fees, consultants’ fees and engineering fees,
travel costs and miscellaneous expenses) in connection with: (i) the
negotiation, preparation, execution and delivery of the Loan Documents, and any
and all consents, waivers or other documents or instruments relating thereto;
(ii) the filing, recording, refiling and re-recording of any Loan Documents and
any other documents or instruments or further assurances required to be filed or
recorded or refiled or re-recorded by the terms of any Loan Document; (iii)
other action reasonably required in the course of administration hereof; and
(iv) monitoring or confirming (or preparation or negotiation of any document
related to) Borrower’s compliance with any covenants or conditions contained in
this Agreement or in any Loan Document, and (c) all reasonable costs and
expenses incurred by or on behalf of any Bank (including reasonable attorneys’
fees, and accounting fees) in connection with the defense or enforcement of any
of the Loan Documents (including this Section) or the defense of any Banks’
exercise or its rights thereunder. In addition to the foregoing, until all
Obligations have been paid in full, Borrower will also pay or reimburse Agent
for all reasonable out-of-pocket costs and expenses of Agent or its agents or
employees in connection with the continuing administration of the Loans and the
related due diligence of Agent, including reasonable travel and miscellaneous
expenses and reasonable fees and expenses of Agent’s outside counsel and
consultants engaged in connection with the Loan Documents.
     13.4 Notices. Any communications required or permitted to be given by any
of the Loan Documents must be (a) in writing and personally delivered or mailed
by prepaid certified or registered mail, or (b) made by facsimile transmission
delivered or transmitted, to the party to whom such notice of communication is
directed, to the address of such party shown on Schedule 13.4 hereof. Any such
communication shall be deemed to have been given (whether actually received or
not) on the day it is personally delivered or, if transmitted by facsimile
transmission,
A&R Credit Agreement — Tandy Brands

53



--------------------------------------------------------------------------------



 



on the day that such communication is transmitted as aforesaid subject to
telephone confirmation of receipt; provided, however, that any notice received
by Lender after 10 a.m. San Francisco, California time on any day from Borrower
pursuant to Section 2.3 (with respect to a Notice of Borrowing) shall be deemed
for the purposes of such Section to have been given by Borrower on the next
succeeding day, or if mailed, on the third (3rd) day after it is marked as
aforesaid. Any party may change its address for purposes of this Agreement by
giving notice of such change to the other parties pursuant to this Section 13.4.
     13.5 Governing Law. This Agreement has been prepared, is being executed and
delivered, and is intended to be performed in the State of Texas and the
substantive laws of such state and the applicable federal laws of the United
States of America shall govern the validity, construction, enforcement, and
interpretation of this Agreement and all of the other Loan Documents.
     13.6 Choice of Forum; Consent to Service of Process and Jurisdiction . Any
suit, action, or proceeding against Borrower with respect to this Agreement, the
Note, or other Loan Documents, or any judgment entered by any court in respect
thereof, may be brought in the courts of the State of Texas, County of Dallas,
or in the United States courts located in the State of Texas as the Agent in its
sole discretion may elect and Borrower hereby irrevocably submits to the
nonexclusive jurisdiction of such courts for the purpose of any such suit,
action, or proceeding. Borrower hereby irrevocably consents to the service of
process in any suit, action, or proceeding in said court by the mailing thereof
by the Agent by registered or certified mail, postage prepaid, to Borrower’s
address shown opposite its name on the signature pages hereof. Nothing herein or
in any of the other Loan Documents shall affect the right of the Agent or any
Lender to serve process in any other manner permitted by law or shall limit the
right of the Agent or any Lender to bring any action or proceeding against
Borrower or with respect to any of its property in courts in other jurisdiction.
Borrower hereby irrevocably waives any objections which it may now or hereafter
have to the laying of venue of any suit, action, or proceeding arising out of or
relating to this Agreement, the Note, or any other Loan Documents brought in the
courts located in the State of Texas, County of Dallas, and hereby further
irrevocably waives any claim that any such suit, action, or proceeding brought
in any such court has been brought in any inconvenient forum.
     13.7 Invalid Provisions. Any provision of any Loan Document held by a court
of competent jurisdiction to be illegal, invalid or unenforceable and shall not
invalidate the remaining provisions of such Loan Document which shall remain in
full force and the effect thereof shall be confined to the provision held
invalid or illegal.
     13.8 Maximum Interest. It is the intention of the parties to comply
strictly with applicable usury laws. Accordingly, notwithstanding any provision
to the contrary in this Agreement, or in any contract, instrument or document
evidencing or securing the payment hereof or otherwise relating hereto (each, a
“Related Document”), in no event shall this Agreement or any Related Document
require the payment or permit the payment, taking, reserving, receiving,
collection or charging of any sums constituting interest under applicable laws
that exceed the maximum amount of interest permitted by such laws, as the same
may be amended or modified from time to time (the “Maximum Rate”). If any such
excess interest is called for, contracted for, charged, taken, reserved or
received in connection with this Agreement
A&R Credit Agreement — Tandy Brands

54



--------------------------------------------------------------------------------



 



or any Related Document, or in any communication by the Agent, the Lenders or
any other Person to Borrower or any other Person, or in the event that all or
part of the principal or interest hereof or thereof shall be prepaid or
accelerated, so that under any of such circumstances or under any other
circumstance whatsoever the amount of interest contracted for, charged, taken,
reserved or received on the amount of principal actually outstanding from time
to time under this Agreement or Related Document shall exceed the Maximum Rate,
then in such event it is agreed that: (i) the provisions of this paragraph shall
govern and control; (ii) neither Borrower nor any other person or entity now or
hereafter liable for the payment of the Obligations under this Agreement or any
Related Document shall be obligated to pay the amount of such interest to the
extent it is in excess of the Maximum Rate; (iii) any such excess interest which
is or has been received by the Lenders shall be credited against the then unpaid
principal balance hereof or thereof, or if the Obligations or any Related
Document has been or would be paid in full by such credit, refunded to Borrower;
(iv) all sums paid, or agreed to be paid, to the Agent for the benefit of the
Lenders for the use, forbearance and detention of the amounts owed under this
Agreement by Borrower hereunder shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
the Obligations, including all prior and subsequent renewals and extensions,
owed under this Agreement and the Related Documents until payment in full so
that the actual rate of interest is uniform throughout the full term thereof;
and (v) the provisions of this Agreement and each Related Document, and any
other communication to Borrower, shall immediately be deemed reformed and such
excess interest reduced, without the necessity of executing any other document,
to the Maximum Rate. The right to accelerate the maturity of the Obligations or
any Related Document does not include the right to accelerate, collect or charge
unearned interest, but only such interest that has otherwise accrued as of the
date of acceleration. Without limiting the foregoing, all calculations of the
rate of interest contracted for, charged, taken, reserved or received in
connection with this Agreement and any Related Document which are made for the
purpose of determining whether such rate exceeds the Maximum Rate shall be made
to the extent permitted by applicable laws by amortizing, prorating, allocating
and spreading during the period of the full term of this Agreement or such
Related Document, including all prior and subsequent renewals and extensions
hereof or thereof, all interest at any time contracted for, charged, taken,
reserved or received by any Lender. To the extent that the interest rate laws of
the State of Texas are applicable to this Agreement, any Note or any other Loan
Document, the applicable interest rate ceiling is the indicated (weekly) ceiling
determined in accordance with Chapter 303 of the Texas Finance Code, as amended,
and, to the extent that any Obligation under this Agreement, any Note or any
other Loan Document is deemed an open end account as such term is defined in
Chapter 302 of the Texas Finance Code, as amended, the Agent retains the right
to modify the interest rate in accordance with applicable law. The terms of this
paragraph shall be deemed to be incorporated into each Related Document.
     13.9 Non-liability of Lender. The relationship between Borrower and the
Lenders is, and shall at all times remain, solely that of borrower and lender,
and the Agent and the Lenders have no fiduciary or other special relationship
with Borrower.
     13.10 Offset. Borrower hereby grants to the Agent and the Lenders the right
of offset, to secure repayment of the Obligations, upon any and all moneys,
securities, or other property of Borrower and the proceeds therefrom, now or
hereafter held or received by or in transit to the Agent or its agents, from or
for the account of Borrower or any Guarantor, whether for safe
A&R Credit Agreement — Tandy Brands

55



--------------------------------------------------------------------------------



 



keeping, custody, pledge, transmission, collection, or otherwise, and also upon
any and all deposits (general or special) and credits of Borrower, and any and
all claims of Borrower against the Agent and/or the Lenders at any time
existing.
     13.11 Successors and Assigns. The Loan Documents shall be binding upon and
inure to the benefit of Borrower, the Agent and the Lenders and their respective
successors, assigns, and legal representatives; provided, however, that Borrower
may not, without the prior written consent of all Lenders, assign any rights,
powers, duties, or obligations/hereunder. The Lenders reserve the right to sell
all or a portion of its interest in the Loan, and any Lender shall have the
right to disclose any information in its possession regarding any Obligor in
connection herewith to any potential transferee of the Loans or any part
thereof.
     13.12 Successors and Assigns; Participations.
      (a) Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of the
Borrower, its Subsidiaries, the Agent or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns. Without limiting the generality of the foregoing, the Borrower
specifically confirms that any Lender may at any time and from time to time
pledge or otherwise grant a security interest in any Loan or any Note (or any
part thereof) to any entity as collateral security in accordance with applicable
law, including without limitation, to any Federal Reserve Bank (and its
transferees).
      (b) Each Lender, without the consent of the Borrower, may sell
participations to one or more banks or other entities in all or a portion of its
rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, all or a portion of its Revolving Credit
Commitment, the Loans owing to it and the Notes held by it); provided, that,
(i) such Lender’s obligations under this Agreement and the other Loan Documents
(including, without limitation, its Revolving Credit Commitment and to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; and provided, further, that each Lender shall
retain the sole right and responsibility to enforce the obligations of the
Borrower and the Guarantors relating to the Loans and the Loan Documents,
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement or the other Loan Documents.
      (c) With the prior written consent of (i) the Borrower (which consent
(x) shall not be withheld or delayed unreasonably and (y) shall not be required
if any Event of Default has occurred and is continuing) and (ii) the Agent
(which consent shall not be withheld or delayed unreasonably), each Lender may
assign by novation, to any one or more banks or other entities, all or a portion
of its
A&R Credit Agreement — Tandy Brands

56



--------------------------------------------------------------------------------



 



interests, rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, all or a portion of its Revolving
Credit Commitment and the same portion of the Loans, the participations in
outstanding Letters of Credit at the time held by it and the Note or Notes held
by it), provided, that (A) each such assignment shall be of a constant, and not
a varying, percentage of all of the assigning Lender’s rights and obligations
under this Agreement, which shall include the same percentage interest in the
Loans, Letters of Credit and Notes, (B) the amount of the Revolving Credit
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Agent) shall be in a minimum principal
amount equal to three million dollars ($3,000,000) in the aggregate for the
Revolving Credit Commitment of such Lender; provided, however, notwithstanding
such minimum, such Lender may in any event assign all of the Revolving Credit
Commitment of such Lender, and (C) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Notes subject to such
assignment and a processing and recordation fee of three thousand five hundred
dollars ($3,500) paid by assignee or assignor. Upon such execution, delivery,
acceptance and recording and after receipt of the written consent of the Agent,
from and after the effective date specified in each Assignment and Acceptance,
which effective date shall be at least five (5) Business Days after the
execution thereof, (x) the assignee thereunder shall be a party hereto and, to
the extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender under the Loan Documents and (y) the Lender which is
assignor thereunder shall, to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto). Notwithstanding anything to the contrary
contained in this subsection (c), each Lender may assign by novation all or a
portion of its interests, rights and obligations under this Agreement and the
other Loan Documents (including, without limitation, all or a portion of its
Revolving Credit Commitment and the same portion of the Loans, the
participations in outstanding Letters of Credit at the time held by it and the
Note or Notes held by it) to an Affiliate without the consent of the Borrower or
the Agent and without having to pay the processing and recordation fee specified
above.
      (d) By executing and delivering an Assignment and Acceptance, the Lender
which is assignor thereunder and the assignee thereunder confirm to, and agree
with, each other and the other parties hereto as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereunder free and clear of any adverse claim, such
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, the other Loan Documents or the execution,
legality, validity, enforceability, perfection, priority, genuineness,
sufficiency or value of this
A&R Credit Agreement — Tandy Brands

57



--------------------------------------------------------------------------------



 



Agreement or the other Loan Documents; (ii) such Lender makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower or any of the Guarantors or the performance or
observance by the Borrower or any of the Guarantors of any of their respective
obligations under this Agreement or the other Loan Documents; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Loan Documents, together with copies of financial statements and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Agent, such Lender or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement or the other Loan Documents; (v) such
assignee appoints and authorizes the Agent to take such action as the Agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Agent by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
      (e) The Agent shall maintain at its principal office in San Francisco,
California a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders and the
Revolving Credit Commitment and principal amount of the Loans held by each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
      (f) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee and consented to by the Borrower together with
any Note or Notes subject to such assignment and the written consent to such
assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is precisely in the form of Exhibit H hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Lenders and the Borrower.
Within three (3) Business Days after receipt of such notice, the Borrower, at
its own expense, shall execute and deliver to the Agent in exchange for each
surrendered Note or Notes a new Note or Notes to the order of such assignee in
an amount equal to its portion of the Revolving Credit Commitment assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Lender has
retained any Revolving Credit Commitment hereunder, a new Note or Notes to the
order of the assigning Lender in an amount equal to the Revolving Credit
Commitment retained by it hereunder. Such new Note or Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
A&R Credit Agreement — Tandy Brands

58



--------------------------------------------------------------------------------



 



surrendered Note or Notes, shall be dated the effective date of such Assignment
and Acceptance and shall otherwise be in substantially the form of Exhibit A
hereto. Notes surrendered to the Borrower shall be canceled by the Borrower.
      (g) Notwithstanding any other provision herein, any Lender may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 13.13, disclose to the assignee or
participant or proposed assignee or participant, any information, including,
without limitation, any Information, relating to the Borrower furnished to such
Lender by or on behalf of the Borrower in connection with this Agreement;
provided, however, that prior to any such disclosure, each such assignee or
participant or proposed assignee or participant shall agree in writing to
preserve the confidentiality of any confidential Information relating to the
Borrower received from such Lender.
     13.13 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Agreement.
     13.14 Survival. All representations and warranties made by Borrower herein
shall survive delivery of the Notes and the making of the Loans.
     13.15 No Third Party Beneficiary. The parties do not intend the benefits of
this Agreement to inure to any third party, nor shall any Loan Document or any
course of conduct by any party hereto be construed to make or render the Agent
or any Lender or any of its officers, directors, agents, or employees liable
(a) to any materialman, supplier, contractor, subcontractor, purchaser, or
lessee of any property owned by Borrower, or (b) for debts or claims accruing to
any such Persons against Borrower.
     13.16 Multiple Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Agreement by signing
any such counterpart.
     13.17 Entirety. THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS
REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO
AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO. THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH BORROWER IS A PARTY MAY BE
AMENDED OR WAIVED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTIES HERETO.
     13.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender)
A&R Credit Agreement — Tandy Brands

59



--------------------------------------------------------------------------------



 



hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name, address and tax identification
number of Borrower and other information regarding Borrower that will allow such
Lender or the Agent, as applicable, to identify Borrower in accordance with the
Act. This notice is given in accordance with the requirements of the Act and is
effective as to the Lenders and the Agent.
     13.19 Amendment and Restatement. As of the Closing Date, this Agreement
amends and restates in its entirety the Existing Credit Agreement, provided that
such amendment and restatement shall operate to renew, amend and modify the
rights and obligations of the parties under the Existing Credit Agreement as
provided herein, but shall not act as a novation thereof. The Borrower hereby
agrees that (i) the Loans outstanding under the Existing Credit Agreement and
all accrued and unpaid interest thereon, (ii) all Letters of Credit issued and
outstanding under the Existing Credit Agreement, and (iii) all accrued and
unpaid fees under the Existing Credit Agreement shall be deemed to be
outstanding under and payable by this Agreement.
A&R Credit Agreement — Tandy Brands

60



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
day and year first above written.

              BORROWER:
 
            TANDY BRANDS ACCESSORIES, INC.
 
       
 
  By:   /s/ Mark J. Flaherty
 
       
 
  Name:   Mark J. Flaherty
 
  Title:   Chief Financial Officer
 
            Tandy Brands Accessories, Inc.     690 E. Lamar Boulevard, Suite 200
    Arlington, TX 76011     Telephone: (817) 548-0090     Facsimile:
(817) 274-7346     Email: mark_flaherty@tandybrands.com

A&R Credit Agreement — Tandy Brands

 



--------------------------------------------------------------------------------



 



              AGENT:
 
            WELLS FARGO HSBC TRADE
BANK, N.A.
 
       
 
  By:   /s/ John R. Peloubet
 
       
 
  Name:   John R. Peloubet
 
  Title:   Vice President
 
            Wells Fargo HSBC Trade Bank, N.A.     1445 Ross Avenue, Suite 450  
  Dallas, TX 75202     Telephone: (214) 740-1585     Facsimile: (682) 225-3523  
  Email: peloubj@wellsfargo.com
 
            WELLS FARGO BANK, N. A.
 
       
 
  By:   /s/ John W. Johnson
 
       
 
  Name:   John W. Johnson
 
  Title:   Senior Vice President
 
            Wells Fargo Bank, N.A.     1445 Ross Avenue, Suite 450     Dallas,
TX 75202     Telephone: (214) 740-1517     Facsimile: (682) 220-2166     Email:
john.w.johnson@wellsfargo.com

A&R Credit Agreement — Tandy Brands

 



--------------------------------------------------------------------------------



 



              LENDERS:
 
            WELLS FARGO HSBC TRADE BANK, N. A.
 
       
 
  By:   /s/ John R. Peloubet
 
       
 
  Name:   John R. Peloubet
 
  Title:   Vice President
 
            Wells Fargo HSBC Trade Bank, N.A.     1445 Ross Avenue, Suite 450  
  Dallas, TX 75202     Telephone: (214) 740-1585     Facsimile: (682) 225-3523  
  Email: peloubj@wellsfargo.com

A&R Credit Agreement — Tandy Brands

 



--------------------------------------------------------------------------------



 



              COMERICA BANK
 
       
 
  By:   /s/ Donald P. Hellman
 
       
 
  Name:   Donald P. Hellman
 
  Title:   Senior Vice President
 
            Comerica Bank — Texas     8828 Stemmons Freeway, Suite 441    
Dallas, TX 75247     Telephone: (214) 589-4419     Facsimile: (214) 589-1360    
Email: dphellman@comerica.com

A&R Credit Agreement — Tandy Brands

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ Allison W. Connally
 
       
 
  Name:   Allison W. Connally
 
  Title:   Vice President
 
            Bank of America, N.A.     901 Main Street, 68th Floor     Dallas, TX
75202     Telephone: (214) 209-1425     Facsimile: (214) 209-9560     Email:
allison.connally@bankofamerica.com

A&R Credit Agreement — Tandy Brands

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A.
 
       
 
  By:   /s/ Jerry Petrey
 
       
 
  Name:   Jerry Petrey
 
  Title:   Vice President
 
            JPMorgan Chase Bank     500 E. Border     Arlington, TX 76004-0250  
  Telephone: (817) 856-3125     Facsimile: (817) 856-3183     Email:
jerry.petrey@chase.com

A&R Credit Agreement — Tandy Brands

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF REVOLVING CREDIT PROMISSORY NOTE

      U.S. $                       September 7, 2006

     FOR VALUE RECEIVED, the undersigned, TANDY BRANDS ACCESSORIES, INC., a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                        , a
                                         (the “Lender”), for the account of its
Applicable Lending Office (as defined in that certain Amended and Restated
Credit Agreement, dated as of September 7, 2006, by and among the Borrower, the
Lender, certain other lenders from time to time parties thereto (collectively,
the “Lenders”), Wells Fargo HSBC Trade Bank, N.A., a national banking
association, as agent for the Lenders (the “Agent”), and Wells Fargo Bank, N.A.,
a national banking association, as arranger (as amended, modified or
supplemented from time to time, the “Credit Agreement”) (capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement) or any other office designated by the Agent, the lesser of (i) the
principal sum of                                          DOLLARS
($                    ), or (ii) the aggregate unpaid principal amount of all
Advances made by the Lender to the Borrower under the Revolving Credit
Commitment.
     The Borrower promises to pay interest on the unpaid principal amount of
each such Advance from the date of such Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.
     Both principal and interest are payable in lawful money of the United
States of America to Wells Fargo HSBC Trade Bank, N.A., as Agent, at San
Francisco Loan Center, 201 3rd Street, 8th floor, San Francisco, California
94103, in same day funds. Each Advance under the Revolving Credit Commitment
made by the Lender to the Borrower and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Revolving Credit
Promissory Note (this “Note”), provided, however, that failure of the Lender to
make such notation or any error therein shall not in any manner affect the
obligation of the Borrower to repay such Advances in accordance with the terms
of this Note.
     This Note is one of the Revolving Credit Notes referred to in, and is
subject to and entitled to the benefits of, the Credit Agreement. The Credit
Agreement, among other things, (i) provides for the making of Advances under the
Revolving Credit Commitment by the Lender to the Borrower from time to time
pursuant to Section 2.1 of the Credit Agreement in an aggregate outstanding
amount not to exceed at any time the U.S. dollar amount first above mentioned,
the indebtedness of the Borrower resulting from each such Advance being
evidenced by this Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

Exhibit A-1



--------------------------------------------------------------------------------



 



     The Borrower hereby waives presentment, demand, protest, notice of intent
to accelerate, notice of acceleration and any other notice of any kind, except
as provided in the Credit Agreement. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS.

             
 
                TANDY BRANDS ACCESSORIES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTICE OF BORROWING
                                        , 200   
Wells Fargo HSBC Trade Bank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
201 3rd Avenue, 8th floor
San Francisco, California 94103
Attention:                                         
Ladies and Gentlemen:
     1. Submission Pursuant to Credit Agreement. The undersigned, Tandy Brands
Accessories, Inc., a Delaware corporation (the “Borrower”), refers to the
Amended and Restated Credit Agreement, dated as of September 7, 2006 (as amended
from time to time in accordance with its terms, the “Credit Agreement”;
capitalized terms defined therein and not defined herein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto, Wells
Fargo HSBC Trade Bank, N.A., a national banking association, as Agent for such
Lenders, and Wells Fargo Bank, N.A., a national banking association, and hereby
gives you notice, irrevocably pursuant to Section 2.3 of the Credit Agreement,
that the undersigned hereby requests a Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Borrowing
as required by the Credit Agreement.
     2. Request For Advance. Borrower hereby requests that the Lenders or the
Swingline Lender, as applicable, make an Advance or a Swingline Advance to
Borrower pursuant to the Credit Agreement as follows:

         
 
  A.   Advance Under Revolving Credit Commitment or Swingline Advance?

             
 
                             Advance under Revolving Credit Commitment
 
           
 
                             Swingline Advance (if Swingline Advance, go to
Section 2(D) of this Notice of Borrowing)

         
 
  B.   Alternate Base Borrowing.

             
 
      (i)   Amount of Alternate Base Borrowing:
$                                         (Minimum of $500,000.00 or a greater
integral multiple of $100,000.00).

     
 
                       New Advance
 
   
 
                       Rollover/conversion of existing Advance

Exhibit B-1



--------------------------------------------------------------------------------



 



             
 
      (ii)   Date of Advance or rollover/conversion of existing Advance:
                                        
                                             

         
 
  C.   Eurodollar Borrowing.

             
 
      (i)   Amount of Eurodollar Borrowing:
$                                                             (Minimum of
$1,000,000.00, or a greater integral multiple of $500,000.00).

     
 
                       New Advance
 
   
 
                       Rollover/conversion of existing Advance

             
 
      (ii)   Date of Advance or rollover/conversion of existing Advance:
 
           
 
      (iii)   Interest Period:                      months
(one, two, three, or six months).

         
 
  D.   Swingline Advance.

             
 
      (i)   Amount of Swingline Advance (which must be an Alternate Base
Borrowing): $                                                            
(Minimum of $500,000.00 or a greater integral multiple of $100,000.00).
 
           
 
      (ii)   Date of Swingline Advance:
                                                                    
            

     3. Representations, Warranties, and Certifications. Borrower hereby
represents, warrants, and certifies to the Agent and the Lenders that, as of the
date of the Advance or Swingline Advance requested herein:
     (a) No Potential Default or Event of Default exists.
     (b) The representations and warranties of a continuing nature contained in
the Credit Agreement and each of the other Loan Documents are true and correct
in all material respects, with the same force and effect as though made on and
as of the date of the Advance or Swingline Advance except those representations
and warranties that relate only to a particular date.
     4. Proceeds of Borrowing. The Agent is authorized to deposit the proceeds
of the Advance or Swingline Advance requested hereby, other than an Advance
constituting a rollover or conversion of an existing Advance, into the general
deposit account of the Borrower with the Agent pursuant to Section 2.2(d) of the
Credit Agreement.
     5. Execution Authorized. This Notice of Borrowing is executed on
                                                             , 200    by an
authorized officer of Borrower. The undersigned, in such capacity, hereby
certifies each and every matter contained herein to be true and correct.

Exhibit B-2



--------------------------------------------------------------------------------



 



     Executed as of the date first above written.

             
 
                Sincerely,    
 
                TANDY BRANDS ACCESSORIES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
CLOSING DOCUMENTS
     1. Credit Agreement.
     2. Revolving Credit Notes and Swingline Note.
     3. Subsidiary Guaranty
     4. Notice of Borrowing with respect to the initial Advance meeting the
requirements of Exhibit B.
     5. A Certificate of Solvency executed by the chief financial officer of the
Company that, after giving effect to the transactions contemplated hereby,
(i) the aggregate fair value and present fair salable value of the Borrower’s
and each Subsidiary’s assets would exceed the Borrower’s and each Subsidiary’s
total liabilities, including identified contingent liabilities; (ii) the
Borrower and each Subsidiary should be able to pay its debts as they become due
in the ordinary course of business; and (iii) the Borrower and each Subsidiary
does not have an unreasonably small amount of capital to engage in its business
as management has indicated it is now conducted and is proposed to be conducted
following the consummation of the transaction contemplated hereby.
     6. Officer’s Certificate of the Borrower certifying (a) the truth and
accuracy, in all material respects, of all of the representations and warranties
contained in the Loan Documents, (b) compliance with the conditions set forth in
Section 7.1 of the Agreement, (c) that no event has occurred and is continuing,
which constitutes a Potential Default or an Event of Default, (d) the
resolutions of Borrower approving the execution, delivery and performance of the
Loan Documents delivered at closing and the transactions contemplated therein,
duly adopted by Borrower’s Board of Directors, (e) the names of the officers of
Borrower authorized to sign each of the Loan Documents delivered at closing, and
(f) a copy of the Articles of Incorporation of Borrower, and all amendments
thereto, and a copy of the Bylaws of Borrower, and all amendments thereto.
     7. Officer’s Certificates of each Guarantor certifying (a) the truth and
accuracy, in all material respects, of all of the representations and warranties
contained in the Subsidiary Guaranty, (b) the resolutions of such Guarantor
approving the execution, delivery, and performance of the Subsidiary Guaranty
delivered at closing to which such Guarantor is a party, and the transactions
contemplated therein, duly adopted by such Guarantor’s Boards of Directors,
(c) the names of the officers of such Guarantor authorized to sign the
Subsidiary Guaranty delivered at closing to which such Guarantor is a party, and
(d) copies of the Articles of Incorporation of such Guarantor, and all
amendments thereto, and copies of the Bylaws of such Guarantor, and all
amendments thereto.

Exhibit C-1



--------------------------------------------------------------------------------



 



     8. Certificates of existence and good standing for Borrower and the
Guarantors issued by the state of incorporation and in each other state in which
the Borrower and/or any Guarantor is required to be qualified to do business as
a foreign corporation.
     9. Opinion from Borrower’s counsel in form and substance reasonably
acceptable to the Agent.
     10. Certificates of insurance evidencing the existence of all insurance
required to be maintained pursuant to Section 9.10, hereof along with originally
executed loss payee endorsements and additional insured endorsements, all in
favor of the Agent.
     11. Such other documents or information as may be reasonably required by
the Agent.

Exhibit C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
SUBSIDIARIES — TANDY BRANDS ACCESSORIES, INC.

                              Number of             Jurisdiction   Outstanding
Shares             of   of Each Class of   Owner of   Jurisdictions    
Incorporation   Capital Stock or   Outstanding Shares   Qualified as Foreign    
or   Partnership Interest   or Interests of Each   Corporation or Subsidiary  
Organization   Owned   Such Class Owned   Partnership
TBAC-Prince Gardner, Inc.
  Delaware     1,000     Tandy Brands Accessories, Inc.   Texas
 
                   
Amity/Rolfs, Inc.
  Delaware     1,000     Tandy Brands Accessories, Inc.   Texas, Wisconsin
 
                   
TBAC Investments, Inc.
  Nevada     1,000     Tandy Brands Accessories, Inc.    
 
                   
TBAC General
Management Company
  Nevada     1,000     Tandy Brands Accessories, Inc.   Texas
 
                   
Accessory Design Group, Inc.
  Delaware     1,000     Tandy Brands Accessories, Inc.   Texas
 
                   
TBAC — Torel, Inc.
  Delaware     1,000     Tandy Brands Accessories, Inc.   Texas
 
                   
Tandy Brands Accessories Handbags, Inc.
  Delaware     1,000     Tandy Brands Accessories, Inc.   Texas, Hong Kong
 
                   
Stagg Industries, Inc.
  Alabama   4,700 Class A common
4,700 Class B common   Tandy Brands Accessories, Inc.    
 
                   
H.A. Sheldon Canada, Ltd.
  Ontario, Canada     1,000     Tandy Brands Accessories, Inc.    
 
                   
TBAC Investment Trust
  Pennsylvania     100     TBAC Investments, Inc.    
 
                   
TBAC Management
Company, LP
  Delaware   1% partnership interest   General Partner -
TBAC General
Management Company    
 
                   
 
      99% partnership interest   Limited Partner - TBAC Investments, Inc.    
 
                   
TBAC-Mass Merchant Quality Control, Inc.
  Delaware     1,000     Accessory Design Group, Inc.   Texas
 
                   
TBAC-Acquisition, Inc.
  Delaware     1,000     Tandy Brands Accessories, Inc.   Texas
 
                   
Superior Merchandise
Company
  Louisiana     250     TBAC-Acquisition, Inc.    

Exhibit D

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF
AMENDED AND RESTATED SUBSIDIARY GUARANTY
     This AMENDED AND RESTATED SUBSIDIARY GUARANTY, dated as of the 7th day of
September, 2006 (this “Guaranty”), is made by TBAC PRINCE GARDNER, INC., a
Delaware corporation (“Prince Gardner”), AMITY/ROLFS, INC., a Delaware
corporation (“Amity/Rolfs”), TBAC INVESTMENTS, INC., a Nevada corporation
(“Investments”), TBAC GENERAL MANAGEMENT COMPANY, a Nevada corporation
(“Management Co.”), ACCESSORY DESIGN GROUP, INC., a Delaware corporation
(“Accessory Design”), TBAC-TOREL, INC., a Delaware corporation (“Torel”), TANDY
BRANDS ACCESSORIES HANDBAGS, INC., a Delaware corporation (“Handbags”), STAGG
INDUSTRIES, INC., an Alabama corporation (“Stagg”), TBAC INVESTMENT TRUST
(“Trust”), a Pennsylvania trust, TBAC MANAGEMENT COMPANY L.P., a Delaware
limited partnership (“Management LP”), TBAC-MASS MERCHANT QUALITY CONTROL, INC.,
a Delaware corporation (“Mass Merchant”), TBAC-ACQUISITION, INC., a Delaware
corporation (“Acquisition”), and SUPERIOR MERCHANDISE COMPANY, a Louisiana
corporation (“Superior”), (Prince Gardner, Amity/Rolfs, Investments, Management
Co., Accessory Design, Torel, Handbags, Stagg, Trust, Management LP, Mass
Merchant, Acquisition and Superior each a “Guarantor” and collectively, the
“Guarantors”), for the benefit of WELLS FARGO HSBC TRADE BANK, N.A., a national
banking association, in its capacity as Agent for the Lenders party to the
Credit Agreement described below and Wells Fargo Bank, N. A. (“WFB”), together
with the Lenders, the “Banks”).
RECITALS:
     WHEREAS, Tandy Brands Accessories, Inc., a Delaware corporation
(“Borrower”) is the legal and beneficial owner of all of the issued and
outstanding capital stock of the Guarantors, with the exception of: (i) Trust
which is a wholly owned subsidiary of Investments, (ii) Management LP, of which
Investments owns a 99% limited partnership interest and Management Co. owns a 1%
general partnership interest, (iii) Mass Merchant which is a wholly owned
subsidiary of Accessory Design, and (iv) Superior which is a wholly owned
subsidiary of Acquisition;
     WHEREAS, Borrower, Agent and certain of the Banks entered into a Credit
Agreement dated as of June 27, 2001 (as amended, the “Existing Credit
Agreement”);
     WHEREAS, Borrower, Agent and the Banks have agreed to amend and restate the
Existing Credit Agreement by entering into an Amended and Restated Credit
Agreement dated as of September 7, 2006 (the “Credit Agreement”);
     WHEREAS, certain of the Guarantors and Agent entered into a Subsidiary
Guaranty dated as of June 27, 2001 (the “Existing Guaranty”);

Exhibit E-1



--------------------------------------------------------------------------------



 



     WHEREAS, the Guarantors and Agent wish to amend and restate the Existing
Guaranty to guaranty the payment and performance of Borrower’s indebtedness and
obligations to Agent and Banks under the Credit Agreement; and
     WHEREAS, the Guarantors acknowledge that each, as a direct or indirect
wholly owned subsidiary of Borrower, will receive substantial direct and
indirect benefits by reason of the making of loans to Borrower as provided in
the Credit Agreement;
     NOW, THEREFORE, in consideration of the premises and in order to induce
Banks to make the loans and extend other financial accommodations to Borrower
under the Credit Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Guarantors hereby
agree with Agent, on behalf of and for the benefit of Agent and Banks, as
follows:
     1. Incorporation of Recitals; Defined Terms. The foregoing recitals are
incorporated herein by this reference. Capitalized terms used in this Guaranty
without definition shall have the respective meanings ascribed to such terms in
the Credit Agreement.
     2. Guaranty of Payment and Performance. The Guarantors hereby
unconditionally and irrevocably guaranty to Agent and Banks the punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of the Obligations. Without limitation of the foregoing, the
Obligations shall include (a) all costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by Agent and Banks in collecting any
amount due Agent and Banks under this Guaranty or in prosecuting any action
against Borrower, any Guarantor or any other guarantor with respect to all or
any part of the Obligations (collectively, the “Enforcement Costs”), and (b) all
interest, fees, costs and expenses due Agent and Banks after the filing of a
bankruptcy petition by or against any Guarantor or Borrower regardless of
whether such amounts can be collected during the pendency of the bankruptcy
proceedings. The Guarantors agree that this Guaranty is a present and continuing
guaranty of payment and not of collectibility, and that Banks shall not be
required to prosecute collection, enforcement or other remedies against
Borrower, any other guarantor of the Obligations or any other Person before
calling on the Guarantors for payment. The Guarantors agree that if, for any
reason, Borrower or any other guarantor of the Obligations shall fail or be
unable to pay, punctually and fully, any of the Obligations, the Guarantors
shall pay such obligations to Banks in full immediately upon demand. The
Guarantors agree that one or more successive actions may be brought against the
Guarantors or any Guarantor as often as Banks deem advisable, until all of the
Obligations are paid and performed in full. Anything contained in this Guaranty
to the contrary notwithstanding, the obligations of the Guarantors hereunder
shall be limited to a maximum aggregate amount equal to the greatest amount that
would not render the Guarantors’ obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any provisions of applicable state law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of the Guarantors, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of the Guarantors in respect of intercompany indebtedness to Borrower or
Affiliates of Borrower to the extent such indebtedness would be discharged in an
amount equal to the amount paid by the Guarantors hereunder) and after giving
effect as assets to the value (as determined under the applicable provisions of
the Fraudulent Transfer Laws) of any

Exhibit E-2



--------------------------------------------------------------------------------



 



rights of subrogation, contribution, reimbursement, indemnity or similar rights
of the Guarantors pursuant to applicable law or any agreement providing for an
equitable allocation among the Guarantors and other Affiliates of Borrower of
obligations arising under guarantees by such parties.
     3. Continuing Guaranty. The Guarantors agree that the obligations of the
Guarantors pursuant to Section 2 above and any other provision of any of the
Loan Documents to which the Guarantors are a party shall be primary obligations,
shall not be subject to any counterclaim, set-off, abatement, deferment or
defense based upon any claim that the Guarantors may have against Agent, Banks,
Borrower, any other guarantor of the Obligations or any other Person, and shall
remain in full force and effect without regard to, and shall not be released,
discharged or affected in any way by any circumstance or condition (whether or
not the Guarantors shall have any knowledge thereof), including without
limitation:
     (a) any lack of validity or enforceability of any of the Loan Documents;
     (b) any termination, amendment, modification or other change in any of the
Loan Documents;
     (c) any furnishing, exchange, substitution or release of any collateral, or
any failure to perfect any Lien in any of collateral;
     (d) any failure, omission or delay on the part of Borrower, the Guarantors,
any other guarantor of the Obligations, Agent or Banks to conform or comply with
any term of any of the Loan Documents or any failure of Agent or Banks to give
notice of any Event of Default or of any disposition or intended disposition of
any collateral securing the Obligations;
     (e) any waiver, compromise, release, settlement or extension of time of
payment or performance or observance of any of the obligations or agreements
contained in any of the Loan Documents;
     (f) any action or inaction by Agent or Banks under or in respect of any of
the Loan Documents, any failure, lack of diligence, omission or delay on the
part of Agent or Banks to enforce, assert or exercise any right, power or remedy
conferred on them in any of the Loan Documents, or any other action or inaction
on the part of Agent or Banks;
     (g) any dissolution of any of the Guarantors or any voluntary or
involuntary bankruptcy, insolvency, reorganization, arrangement, readjustment,
assignment for the benefit of creditors, composition, receivership, liquidation,
marshaling of assets and liabilities or similar events or proceedings with
respect to Borrower, any Guarantor or any other guarantor of the Obligations, as
applicable, or any of their respective property or creditors, or any action
taken by any trustee or receiver or by any court in any such proceeding
including, without limitation, any proceeding under Title 11 of the United
States Code (11 U.S.C. Section 101 et seq.), as amended (the “Bankruptcy Code”);
     (h) any merger or consolidation of Borrower, any of the Guarantors or any
other guarantor of the Obligations into or with any Person, or any sale, lease
or transfer of

Exhibit E-3



--------------------------------------------------------------------------------



 



any of the assets of Borrower, any of the Guarantors or any other guarantor of
the Obligations to any other Person;
     (i) any change in the ownership of the capital stock of any of the
Guarantors, Borrower or any other guarantor of the Obligations or any change in
the relationship between Borrower, any of the Guarantors or any other guarantor
of the Obligations, or any termination of any such relationship;
     (j) any release or discharge by operation of law of Borrower, any of the
Guarantors or any other guarantor of the Obligations from any obligation or
agreement contained in any of the Loan Documents;
     (k) Agent’s or any Bank’s election, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy
Code;
     (l) any borrowing or grant of a security interest by Borrower as
debtor-in-possession under Section 364 of the Bankruptcy Code;
     (m) the inability of Agent or any Bank to enforce the Obligations of
Borrower as a result of the automatic stay provisions of Section 362 of the
Bankruptcy Code;
     (n) the disallowance, under Section 502 of the Bankruptcy Code;
of all or any portion of Agent’s or any Bank’s claim or claims for repayment of
the Obligations; or
     (o) any other occurrence, circumstance, happening or event, whether similar
or dissimilar to the foregoing and whether foreseen or unforeseen, which
otherwise might constitute a legal or equitable defense or discharge of the
liabilities of a guarantor or surety or which otherwise might limit recourse
against Borrower or the Guarantors.
     (4) Waivers. The Guarantors unconditionally waive, to the extent permitted
by law, (i) notice of any of the matters referred to in Section 3 above,
(ii) all notices which may be required by statute, rule of law or otherwise, now
or hereafter in effect, to preserve intact any rights against the Guarantors,
including, without limitation, any demand, presentment and protest, proof of
notice of non-payment under any of the Loan Documents and notice of any Default
or any Event of Default or any failure on the part of Borrower, the Guarantors
or any other guarantor of the Obligations to perform or comply with any
covenant, agreement, term or condition of any of the Loan Documents, (iii) any
right to the enforcement, assertion or exercise against Borrower, the Guarantors
or any other guarantor of the Obligations of any right or remedy conferred under
any of the Loan Documents, (iv) any requirement of diligence on the part of any
Person, (v) any requirement to exhaust any remedies or to mitigate the damages
resulting from any default under any of the Loan Documents, and (vi) any notice
of any sale, transfer or other disposition of any right, title or interest of
Agent or Banks under any of the Loan Documents.
     (5) Representations and Warranties. Each Guarantor represents and warrants
to Agent and Banks as follows:

Exhibit E-4



--------------------------------------------------------------------------------



 



     (a) Organization and Qualification. Each Guarantor is a corporation (with
the exception of Trust, which is a trust and Management LP, which is a limited
partnership) duly organized and in good standing under the laws of the
jurisdiction of its incorporation or organization, has all requisite corporate,
trust or partnership power and authority to own its property and to carry on its
business as now conducted and as proposed to be conducted, and is in good
standing and authorized to do business in each jurisdiction in which the failure
so to qualify would have a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of such
Guarantor.
     (b) Power and Authority. Each Guarantor has the corporate power and
authority to enter into, execute, deliver and carry out the terms of this
Guaranty and the other Loan Documents to which it is a party and to incur the
obligations provided for herein and therein, all of which have been duly
authorized by all proper and necessary action and are not prohibited by the
organizational instruments of such Guarantor.
     (c) Binding Obligation. This Guaranty and the other Loan Documents to which
the Guarantors are a party, when executed and delivered, will constitute the
valid and legally binding obligations of the Guarantors, enforceable against the
Guarantors in accordance with their respective terms.
     (d) No Conflict. The execution, delivery and performance by the Guarantors
of this Guaranty and each of the other Loan Documents to which they are a party
and the consummation of the transactions contemplated thereby do not and will
not: (1) violate any provision of law applicable to the Guarantors, the
certificate of incorporation, bylaws, trust agreement, limited partnership
agreement, or articles of incorporation or organization of each Guarantor, or
any order, judgment or decree of any court or other agency of government binding
on any Guarantor; (2) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any contract or agreement
to which any Guarantor is a party or by which any Guarantor or its property is
bound; (3) result in or require the creation or imposition of any material Lien
upon any of the properties or assets of any Guarantor (other than Liens in favor
of Agent); or (4) require any approval or consent of any Person under any
contract or agreement to which any Guarantor is a party or by which any
Guarantor or its property is bound.
     (e) Governmental Consents. The execution, delivery and performance by the
Guarantors of this Guaranty and each of the other Loan Documents to which they
are a party, and the consummation of the transactions contemplated thereby do
not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any federal, state, provincial or
other governmental authority or regulatory body except filings required in
connection with the perfection of security interests granted pursuant to the
Loan Documents.
     (f) Burdensome Obligations; Solvency. After giving effect to the
transactions contemplated by this Guaranty and the other Loan Documents to which
the Guarantors are a party, the Guarantors (i) do not intend to incur, and do
not believe that they will incur, debts beyond their ability to pay such debts
as they become due, (ii) own and will own property, the fair salable value of
which is (1) greater than the total amount of their

Exhibit E-5



--------------------------------------------------------------------------------



 



liabilities (including contingent liabilities) and (2) greater than the amount
that will be required to pay the probable liabilities of their then existing
debts as they become absolute and matured, and (iii) have and will have capital
that is not unreasonably small in relation to their business as presently
conducted and as proposed to be conducted.
     6. Reinstatement. The obligations of the Guarantors pursuant to this
Guaranty shall continue to be effective or automatically be reinstated, as the
case may be, if at any time payment of any of the Obligations is rescinded or
otherwise must be restored or returned by Agent or Banks upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Guarantor,
Borrower or any other guarantor of the Obligations or otherwise, all as though
such payment had not been made.
     7. Successors and Assigns. This Guaranty shall inure to the benefit of
Agent and Banks, and their respective successors and assigns. This Guaranty
shall be binding on the Guarantors, their successors and assigns, and shall
continue in full force and effect until all of the Obligations are paid and
performed in full.
     8. No Waiver of Rights. No delay or failure on the part of Agent or Banks
to exercise any right, power or privilege under this Guaranty or any of the
other Loan Documents shall operate as a waiver thereof, and no single or partial
exercise of any right, power or privilege shall preclude any other or further
exercise thereof or the exercise of any other power or right, or be deemed to
establish a custom or course of dealing or performance between the parties
hereto. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by law. No notice to or demand on the
Guarantors in any case shall entitle the Guarantors to any other or further
notice or demand in the same, similar or other circumstance.
     9. Modification. The terms of this Guaranty may be waived, discharged, or
terminated only by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought. No
amendment, modification, waiver or other change of any of the terms of this
Guaranty shall be effective without the prior written consent of Agent and
Banks.
     10. Costs and Expenses. The Guarantors agree to pay on demand all costs and
expenses incurred by or on behalf of Agent and Banks (including, without
limitation, attorneys’ fees and expenses) in enforcing the obligations of the
Guarantors under this Guaranty.
     11. Joinder. The Guarantors agree that any action to enforce this Guaranty
may be brought against the Guarantors without any joinder of Borrower or any
other guarantor of the Obligations in such action.
     12. Joint and Several Liability. Each Guarantor agrees that its shall be
held jointly and severally liable under this Guaranty.
     13. Severability. If any provision of this Guaranty is deemed to be invalid
by reason of the operation of any law, or by reason of the interpretation placed
thereon by any court or other governmental authority, this Guaranty shall be
construed as not containing such provision and the invalidity of such provision
shall not affect the validity of any other provision hereof,

Exhibit E-6



--------------------------------------------------------------------------------



 



and any and all other provisions hereof which otherwise are lawful and valid
shall remain in full force and effect.
     14. Notices. Unless otherwise specifically provided herein, any notice or
other communication required or permitted to be given shall be in writing
addressed to the respective party as set forth below and may be personally
served, telecopied, telexed or sent by overnight courier service or United
States mail and shall be deemed to have been given: (a) if delivered in person,
when delivered; (b) if delivered by telecopy or telex, on the date of
transmission if transmitted on a Business Day before 4:00 p.m. (Dallas time) or,
if not, on the next succeeding Business Day; (c) if delivered by overnight
courier, two days after delivery to such courier properly addressed; or (d) if
by U.S. Mail, three Business Days after depositing in the United States mail,
with postage prepaid and properly addressed.
     Notices shall be addressed as follows:

         
 
  If to any Guarantor:   c/o Tandy Brands Accessories, Inc.
 
      690 E. Lamar, Suite 200
 
      Arlington, Texas 76011-3862
 
      Attn: Mr. Mark Flaherty
 
      Fax: 817/274-7346
 
       
 
  If to Agent:   Wells Fargo HSBC Trade Bank, N.A.
 
      1445 Ross Avenue, Suite 450
 
      Dallas, Texas 75202
 
      Attn: Mr. John R. Peloubet
 
      Fax: 214/740-1585

or to such other address as the party addressed shall have previously designated
by written notice to the serving party given in accordance with this Section 14.
A notice not given as provided above shall, if it is in writing, be deemed given
if and when actually received by the party to whom given.
     15. Additional Guarantors. Any Person that becomes a Subsidiary of Borrower
subsequent to the date hereof and that was not a “Guarantor” under this Guaranty
at the time of initial execution hereof shall become a “Guarantor” hereunder by
executing and delivering to Agent an Additional Subsidiaries Supplement in the
form attached hereto as Exhibit A. Any such Subsidiary shall thereafter be
deemed a “Guarantor” for all purposes under this Guaranty.
     16. Foreign Currency Obligations. Each Guarantor will make payment relative
to each Obligation in the currency (the “Original Currency”) in which Borrower
is required to pay such Obligation. If a Guarantor makes payment relative to any
Obligation in a currency (the “Other Currency”) other than the Original Currency
(whether voluntarily or pursuant to an order or judgment of a court or tribunal
of any jurisdiction), such payment will constitute a discharge of the liability
of such Guarantor hereunder in respect of such Obligation only to the extent of
the amount of the Original Currency which the Agent is able to purchase at
Toronto, Ontario with the amount it receives on the date of receipt. If the
amount of the Original Currency which the Agent is able to purchase is less than
the amount of such currency originally due to it in respect

Exhibit E-7



--------------------------------------------------------------------------------



 



to the relevant Obligation, such Guarantor will indemnify and save the Agent and
the Lenders harmless from and against any loss or damage arising as a result of
such deficiency. This indemnity will constitute an obligation separate and
independent from the other obligations contained in this Guaranty, will give
rise to a separate and independent cause of action, will apply irrespective of
any indulgence granted by the Agent or any Lender and will continue in full
force and effect notwithstanding any judgment or order in respect of any amount
due hereunder or under any judgment or order.
     17. Taxes and Set-off by Guarantors. All payments to be made by any
Guarantor hereunder will be made without set-off or counterclaim and without
deduction for any taxes, levies, duties, fees, deductions, withholdings,
restrictions or conditions of any nature whatsoever. If at any time any
applicable law, regulation or international agreement requires a Guarantor to
make any such deduction or withholding from any such payment, the sum due from
such Guarantor with respect to such payment will be increased to the same
extent, and subject to the same conditions, as provided in Section 2.18 of the
Credit Agreement.
     18. APPLICABLE LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
TEXAS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
     19. CONSENT TO JURISDICTION AND SERVICE OF PROCESS. THE GUARANTORS HEREBY
CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF DALLAS, STATE OF TEXAS AND IRREVOCABLY AGREE THAT, SUBJECT TO AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY
SHALL BE LITIGATED IN SUCH COURTS. THE GUARANTORS EXPRESSLY SUBMIT AND CONSENT
TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVE ANY DEFENSE OF FORUM NON
CONVENIENS. THE GUARANTORS HEREBY WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREE THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON THE GUARANTORS BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO THE
GUARANTORS, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL
BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED. IN ANY LITIGATION,
TRIAL, ARBITRATION OR OTHER DISPUTE RESOLUTION PROCEEDING RELATING TO THIS
GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS, ALL DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS OF EACH GUARANTOR OR OF ANY OF THEIR AFFILIATES SHALL BE DEEMED TO BE
EMPLOYEES OR MANAGING AGENTS OF SUCH GUARANTOR FOR PURPOSES OF ALL APPLICABLE
LAW OR COURT RULES REGARDING THE PRODUCTION OF WITNESSES BY NOTICE FOR TESTIMONY
(WHETHER IN A DEPOSITION, AT TRIAL OR OTHERWISE). THE GUARANTORS AGREE THAT
AGENT’S OR ANY BANK’S COUNSEL IN ANY SUCH DISPUTE RESOLUTION PROCEEDING MAY
EXAMINE ANY OF THESE INDIVIDUALS AS IF UNDER CROSS-EXAMINATION AND THAT ANY
DISCOVERY DEPOSITION OF ANY OF THEM MAY BE USED IN THAT PROCEEDING AS IF IT WERE
AN EVIDENCE DEPOSITION. THE GUARANTORS IN ANY EVENT WILL USE ALL COMMERCIALLY
REASONABLE

Exhibit E-8



--------------------------------------------------------------------------------



 



EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION PROCEEDING, AT THE TIME AND IN
THE MANNER REQUESTED BY AGENT OR ANY BANK, ALL PERSONS, DOCUMENTS (WHETHER IN
TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER THINGS UNDER ITS CONTROL AND
RELATING TO THE DISPUTE.
     20. WAIVER OF JURY TRIAL. THE GUARANTORS, AGENT AND BANKS HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS GUARANTY. THE GUARANTORS, AGENT AND BANKS
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS GUARANTY
AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE
DEALINGS. THE GUARANTORS, AGENT AND BANKS WARRANT AND REPRESENT THAT EACH HAS
HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
     21. Amendment and Restatement. This Guaranty amends and restates in its
entirety the Existing Guaranty, provided that such amendment and restatement
shall operate to renew, amend and modify the rights and obligations of the
parties under the Existing Guaranty as provided herein, but shall not act as a
novation thereof. The Guarantors hereby agree that the Obligations guaranteed
hereunder include (i) the Loans outstanding under the Existing Credit Agreement
and all accrued and unpaid interest thereon, (ii) all Letters of Credit issued
and outstanding under the Existing Credit Agreement, and (iii) all accrued and
unpaid fees under the Existing Credit Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Exhibit E-9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantors have executed this Guaranty as of the
date first above written.

             
 
                TBAC-PRINCE GARDNER, INC.,
        a Delaware corporation    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
  Title:        
 
           
 
                AMITY/ROLFS, INC.,         a Delaware corporation    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
  Title:        
 
           
 
                TBAC INVESTMENTS, INC.,         a Nevada corporation    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
  Title:        
 
           
 
                TBAC GENERAL MANAGEMENT COMPANY,         a Nevada corporation  
 
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
  Title:        
 
           
 
                ACCESSORY DESIGN GROUP, INC.,         a Delaware corporation    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
  Title:        
 
           

Exhibit E-10



--------------------------------------------------------------------------------



 



             
 
                TBAC-TOREL, INC.,         a Delaware corporation    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
  Title:        
 
           
 
                TANDY BRANDS ACCESSORIES HANDBAGS, INC.,         a Delaware
corporation    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
  Title:        
 
           
 
                STAGG INDUSTRIES, INC.,         an Alabama corporation    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
  Title:        
 
           
 
                TBAC INVESTMENT TRUST,         a Pennsylvania trust    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
  Title:        
 
           
 
                TBAC MANAGEMENT COMPANY, L.P.,         a Delaware limited
partnership    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
  Title:        
 
           

Exhibit E-11



--------------------------------------------------------------------------------



 



             
 
                TBAC-MASS MERCHANT QUALITY CONTROL, INC.,         a Delaware
corporation    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
  Title:        
 
           
 
                TBAC-ACQUISITION, INC.,         a Delaware corporation    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
  Title:        
 
           
 
                SUPERIOR MERCHANDISE COMPANY,         a Louisiana corporation  
 
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
  Title:        
 
           

Exhibit E-12



--------------------------------------------------------------------------------



 



EXHIBIT A
ADDITIONAL SUBSIDIARIES SUPPLEMENT
     This ADDITIONAL SUBSIDIARIES SUPPLEMENT, dated
                                        , 200    to the Amended and Restated
Subsidiary Guaranty, dated as of September 7, 2006 (as amended, supplemented and
otherwise modified, the “Guaranty”), made by certain Subsidiaries of Tandy
Brands Accessories, Inc., a Delaware corporation (“Borrower”), from time to time
parties hereto (collectively, the “Guarantors”).
RECITALS:
     WHEREAS, the Guaranty provides that any Subsidiary of Borrower, although
not a Guarantor thereunder at the time of the initial execution thereof, may
become a Guarantor under the Guaranty upon the delivery to the Agent of a
supplement in substantially the form of this Additional Subsidiaries Supplement;
and
     WHEREAS, the undersigned was not a Subsidiary of Borrower on the date of
the Guaranty and, therefore, was not a party to the Guaranty but now desires to
become a Guarantor thereunder;
     NOW, THEREFORE, the undersigned hereby agrees as follows:
     The undersigned agrees to be bound by all of the provisions of the Guaranty
applicable to a Guarantor thereunder and agrees that it shall, on the date this
Additional Subsidiaries Supplement is accepted by the Agent, become a Guarantor,
for all purposes of the Guaranty to the same extent as if originally a party
thereto with the representations and warranties contained therein being deemed
to be made by the undersigned as of the date hereof.
     Unless otherwise defined herein, capitalized terms which are defined in the
Guaranty are used herein as so defined.
     IN WITNESS WHEREOF, the undersigned has caused this Additional Subsidiaries
Supplement to be executed and delivered by a duly authorized officer on the date
first above written.

             
 
                [NAME OF SUBSIDIARY]    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit E-13



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SWINGLINE NOTE

      U.S. $10,000,000.00   September 7, 2006

     FOR VALUE RECEIVED, the undersigned, TANDY BRANDS ACCESSORIES, INC., a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
WELLS FARGO HSBC TRADE BANK, N.A., a national banking association (the
“Lender”), for the account of its Domestic Lending Office (as defined in that
certain Amended and Restated Credit Agreement, dated as of September 7, 2006 by
and among the Borrower, the Lender, certain other lenders from time to time
parties thereto (collectively, the “Lenders”) Wells Fargo HSBC Trade Bank, N.A.,
a national banking association, as Agent for the Lenders, and Wells Fargo Bank,
N.A., a national banking association, (as amended, modified or supplemented from
time to time, the “Credit Agreement”)) (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement) or
any other office designated by the Lender, the lesser of (i) the principal sum
of TEN MILLION AND NO/100 DOLLARS ($10,000,000.00), or (ii) the aggregate unpaid
principal amount of all Swingline Advances made by the Lender to the Borrower.
     The Borrower promises to pay the entire unpaid principal balance hereof at
such time as specified in the Credit Agreement. In addition, the Borrower
promises to pay interest on the unpaid principal balance hereof from and after
the date hereof until such principal amount is paid in full, at such interest
rates, and payable at such times, as are specified in the Credit Agreement.
     Both principal and interest are payable in lawful money of the United
States of America to Wells Fargo HSBC Trade Bank, N.A. at San Francisco Loan
Center, 201 3rd Street, 8th floor, San Francisco, California 94103, in same day
funds. All payments made on account of principal thereof, shall be recorded by
the Lender and, prior to any transfer hereof, endorsed on the grid attached
hereto which is part of this Swingline Note, provided, however, that failure of
the Lender to make such notation or any error therein shall not in any manner
affect the obligation of the Borrower to repay such Swingline Advances in
accordance with the terms of this Swingline Note.
     This Swingline Note is one of the Swingline Notes referred to in, and is
subject to and entitled to the benefits of, the Credit Agreement. The Credit
Agreement, among other things, (i) provides for the making of Swingline Advances
by the Lender to the Borrower from time to time pursuant to Section 3.1 of the
Credit Agreement in an aggregate outstanding amount not to exceed at any time
the U.S. dollar amount first above mentioned, the indebtedness of the Borrower
resulting from each such Swingline Advance being evidenced by this Swingline
Note, and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.
     The Borrower hereby waives presentment, demand, protest, notice of intent
to accelerate, notice of acceleration and any other notice of any kind, except
as provided in the Credit Agreement. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

Exhibit F-1



--------------------------------------------------------------------------------



 



     THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF TEXAS.

             
 
                TANDY BRANDS ACCESSORIES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit F-2



--------------------------------------------------------------------------------



 



LOANS, MATURITIES
AND PAYMENTS OF PRINCIPAL AND INTEREST

                                  Rate of                         Interest  
Amount of   Amount of   Unpaid     Borrowing   Amount and   Applicable to  
Principal Paid   Interest Paid   Principal   Notation Date   Type of Loan   Loan
  or Prepaid   or Prepaid   Balance   Made By
 
                       

Exhibit F-3



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF LETTER OF CREDIT REQUEST
                                        , 200   

   
(Address to Issuing Bank)
                             

Attention:                                                             
Ladies and Gentlemen:
     Reference is made to the Amended and Restated Credit Agreement dated as of
September 7, 2006 (as amended from time to time, the “Credit Agreement”) among
the undersigned, certain Lenders parties thereto, Wells Fargo HSBC Trade Bank,
N.A., a national banking association, as Agent for such Lenders, and Wells Fargo
Bank, N.A., a national banking association. Capitalized terms used herein not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
     The Borrower hereby requests the issuance of a [Standby] [Commercial]
Letter of Credit under the Credit Agreement, and in that connection sets forth
below the information relating to such Letter of Credit (“Proposed Letter of
Credit”) as required by Section 4.2 of the Credit Agreement. The Proposed Letter
of Credit must be issued:

  (a)   on or before                                         , 200  1     (b)  
for the benefit of                                              (c)   in the
amount of $                                             (d)   having an expiry
date of                                         , 200  2     (e)   subject to
the conditions set forth in the Application for Letter of Credit submitted
herewith.

 

1   Must be not less than three (3) Business Days after notice is given to the
Issuing Bank.   2   Must be not later than the earlier of (A) the Termination
Date or (B) (i) one hundred eighty (180) days from the date of issuance for a
Commercial Letter of Credit or (ii) one (1) year from the date of issuance for a
Standby Letter of Credit.

Exhibit G-1



--------------------------------------------------------------------------------



 



     [The Borrower hereby refers to Letter of Credit Number                     
(the “Expiring Letter of Credit”) which has an existing expiry date of
                    . The Borrower hereby requests that the expiry date of the
Expiring Letter of Credit be extended to                     .]
     The Borrower hereby certifies that after giving effect to the [issuance of
the Proposed Letter of Credit] or [the extension of the Expiring Letter of
Credit] (a) the maximum amount outstanding under all Letters of Credit does not
exceed $20,000,000 and (b) the sum of the Letter of Credit Obligations plus all
Advances under the Revolving Credit Commitment plus all Swingline Advances plus
the Acceptance Exposure do not exceed $75,000,000. The Borrower hereby certifies
that on the date hereof all applicable conditions to the issuance of the
Proposed Letter of Credit set forth in Section 7 of the Credit Agreement have
been satisfied and that the Proposed Letter of Credit complies with the terms of
the Credit Agreement, and upon the issuance of the Proposed Letter of Credit,
the Borrower will be deemed to have recertified the foregoing on such issuance
date.

             
 
                Sincerely,    
 
                TANDY BRANDS ACCESSORIES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit G-2



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Amended and Restated Credit Agreement, dated as of
September 7, 2006 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among Tandy Brands Accessories, Inc., a
Delaware corporation (the “Borrower”), the lenders named in Schedule 2.1 thereto
(the “Lenders”), Wells Fargo HSBC Trade Bank, N.A., as Agent (in such capacity,
the “Agent”), and Wells Fargo Bank, N.A..
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
     The Assignor named on Schedule I (the “Assignor”) and the Assignee named on
Schedule I (the “Assignee”) agree as follows:
     1. The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Transfer Effective Date (as defined in Section 4 below), an interest (the
“Assigned Interest”) as specified in Schedule I in and to the Assignor’s rights
and obligations under the Credit Agreement and the other Loan Documents with
respect to the Total Revolving Credit Commitment provided for in the Credit
Agreement as set forth on Schedule I (the “Assigned Facility”), in a principal
amount for the Assigned Facility as set forth on Schedule I.
     2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
the execution, legality, validity, enforceability, perfection, priority,
genuineness, sufficiency or value of the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto, other
than that it is the legal and beneficial owner of the interest being assigned
thereunder free and clear of any adverse claim upon the interest being assigned
by it hereunder; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower, any of
the Guarantors or any other obligor or the performance or observance by the
Borrower, any of the Guarantors or any other obligor of any of their respective
obligations under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto; and (c) attaches
the Note(s), if any, held by it evidencing the Assigned Facility and requests
that the Borrower exchange such Note(s) for a new Note or Notes payable to the
Assignee and (if the Assignor has retained any interest in the Assigned
Facility) a new Note or Notes payable to the Assignor in the respective amounts
which reflect the assignment being made hereby (and after giving effect to any
other assignments which have become effective on the Transfer Effective Date).
     3. The Assignee (a) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (b) confirms that it has received
a copy of the Credit Agreement and the other Loan Documents, together with
copies of the financial statements and

Exhibit H-1



--------------------------------------------------------------------------------



 



such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance;
(c) agrees that it will, independently and without reliance upon the Assignor,
the Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Agent by the terms thereof, together with such
powers as are incidental thereto; (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender; (f) specifies as its Domestic Lending Office
(and address for notices) and Eurodollar Lending Office the offices set forth
beneath its name on Schedule I; and (g) attaches the forms prescribed by the
Internal Revenue Service of the United States of America certifying as to the
Assignee’s status for purposes of determining exemption from United States of
America withholding taxes with respect to all payments to be made to the
Assignee under the Credit Agreement and its Note(s) or such other documents as
are necessary to indicate that all such payments are subject to such rates at a
rate reduced by an applicable tax treaty.
     4. The Transfer Effective Date of this Assignment and Acceptance shall be
as specified on Schedule I. Following the execution of this Assignment and
Acceptance, it will be delivered to the Agent for acceptance by it and recording
by the Agent pursuant to Section 13.12 of the Credit Agreement, and it shall be
effective as of the Transfer Effective Date (which shall not, unless otherwise
agreed to by the Agent, be earlier than five (5) Business Days after the date of
such acceptance and recording by the Agent). The Agent shall give prompt notice
of any such Assignment and Acceptance to the Borrower and the Lenders.
     5. Upon such acceptance and recording, from and after the Transfer
Effective Date, the Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignee whether such amounts have accrued prior to the Transfer Effective
Date or accrue subsequent to the Transfer Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments in payments by the Agent for
periods prior to the Transfer Effective Date or with respect to the making of
this assignment directly between themselves.
     6. From and after the Transfer Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement, (and, in case of an Assignment and Acceptance covering all or the
remaining portion of an Assignor’s rights and obligations under this Agreement,
such Lender shall cease to be a party to the Loan Documents), but shall
nevertheless continue to be entitled to the benefits of Sections 2.18 and 9.13
thereof.

Exhibit H-2



--------------------------------------------------------------------------------



 



     7. Notwithstanding any other provision hereof, if the consents of the
Borrower and the Agent hereto are required under Section 13.12 of the Credit
Agreement, this Assignment and Acceptance shall not be effective unless such
consents shall have been obtained as evidenced by Schedule I attached hereto.
     8. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of Texas without regard to the principles
of conflict of laws thereof.
     9. This Assignment and Acceptance may be executed by one or more of the
parties to this Assignment and Acceptance on any number of separate counterparts
(including by facsimile transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date indicated by the signatures of their
respective duly authorized officers on Schedule I hereto.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

Exhibit H-3



--------------------------------------------------------------------------------



 



SCHEDULE I TO
Assignment and Acceptance
Re: Amended and Restated Credit Agreement, dated as of September 7, 2006, among
Tandy Brands Accessories, Inc., the Lenders named in Schedule 2.1 thereto, Wells
Fargo HSBC Trade Bank, N.A., as Agent, and Wells Fargo Bank, N.A..

             
 
           
Name of Assignor:
                     
 
           
Name of Assignee:
                     
 
            Transfer Effective Date of Assignment:        
 
           

          Credit Principal   Commitment     Facility Assigned   Amount Assigned
  Percentage Assigned
Revolving Credit Commitment
  $                                           %

                     
 
                    [NAME OF ASSIGNEE]       [NAME OF ASSIGNOR]    
 
                   
By:
          By:        
 
                   
Name:
          Name:        
 
                   
Title:
          Title:        
 
                   
Date:
          Date:        
 
                   
 
                    Domestic Lending Office:       Eurodollar Lending Office:  
 
 
                                 
 
                                 
 
                                 

Exhibit H-4



--------------------------------------------------------------------------------



 



                     
 
                    Accepted for recording in the Register:       Consented to:
    WELLS FARGO HSBC TRADE BANK,       TANDY BRANDS ACCESSORIES, INC.     N.A.,
as Agent                
 
                   
By:
          By:        
 
                   
Name:
          Name:        
 
                   
Title:
          Title:        
 
                   
Date:
          Date:        
 
                   

Exhibit H-5



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
Existing Liens
None

Schedule 1.1(a)



--------------------------------------------------------------------------------



 



Schedule 2.1
Revolving Credit Commitments

                      Amount of   Percentage of     Commitment   Commitment
Wells Fargo HSBC Trade Bank, N. A.
  $ 30,500,000.00       40.666666666 %
 
               
Comerica Bank
  $ 19,500,000.00       26.000000000 %
 
               
Bank of America, N.A.
  $ 12,500,000.00       16.666666667 %
 
               
JPMorgan Chase Bank, N.A.
  $ 12,500,000.00       16.666666667 %
 
             
 
               
Total:
  $ 75,000,000.00       100.00 %

Schedule 2.1



--------------------------------------------------------------------------------



 



Schedule 2.2(a)
Domestic Lending Office
Wells Fargo HSBC Trade Bank, N.A.
San Francisco Loan Center
201 3rd Street, 8th Floor
San Francisco, California
Attn: Paul Miyashiro
Phone: (415) 477-5422
Facsimile: (415) 512-9408
Wells Fargo Bank, N.A.
1445 Ross Avenue, Suite 450
MAC 5301-044
Dallas, Texas 75202
Attn: John R. Peloubet
Phone: (214) 740-1585
Facsimile: (682) 225-3523
Comerica Bank
8828 Stemmons Frwy., Suite 441
Dallas, Texas 75247
Attn: Corey Bailey
Phone: (214) 589-1314
Facsimile: (214) 589-1360
Bank of America, N.A.
1201 Main St., 6th Fl.
Dallas, TX 75202
Attn: Stacia Morgan
Phone: (214) 508-8317
Facsimile: (214) 508-8419
JPMorgan Chase Bank, N.A.
500 E. Border
Arlington, TX 76004-0250
Attn: Jerry Petrey
Phone: (817) 856-3125
Facsimile: (817) 856-3183

Schedule 2.2(a)



--------------------------------------------------------------------------------



 



Schedule 2.2(b)
Eurodollar Lending Office
Wells Fargo HSBC Trade Bank, N.A.
San Francisco Loan Center
201 3rd Street, 8th Floor
San Francisco, California
Attn: Paul Miyashiro
Phone: (415) 477-5422
Facsimile: (415) 512-9408
Wells Fargo Bank, N.A.
1445 Ross Avenue, Suite 450
MAC 5301-044
Dallas, Texas 75202
Attn: John R. Peloubet
Phone: (214) 740-1585
Facsimile: (682) 225-3523
Comerica Bank
8828 Stemmons Frwy., Suite 441
Dallas, Texas 75247
Attn: Corey Bailey
Phone: (214) 589-1314
Facsimile: (214) 589-1360
Bank of America, N.A.
1201 Main St., 6th Fl.
Dallas, TX 75202
Attn: Stacia Morgan
Phone: (214) 508-8317
Facsimile: (214) 508-8419
JPMorgan Chase, N.A.
500 E. Border
Arlington, TX 76004-0250
Attn: Jerry Petrey
Phone: (817) 856-3125
Facsimile: (817) 856-3183

Schedule 2.2(b)



--------------------------------------------------------------------------------



 



Schedule 8.14(a)
Compliance with Law
None.
Schedule 8.14(a)

 



--------------------------------------------------------------------------------



 



Schedule 8.14(b)
Compliance with Governmental Authorization
None.
Schedule 8.14(b)

 



--------------------------------------------------------------------------------



 



Schedule 8.18
Patents, Trademarks and Copyrights
TRADEMARK SCHEDULE

          Mark   Application Number   Registration Number
 
       
Argentina
       
 
       
PRINCE GARDNER
       
 
  2277331   1837127
Australia
       
 
       
P G PRINCESS GARDNER & Design
       
 
  892927   892927
PRINCE GARDNER
       
 
  231794   B231794
AMITY
       
 
  278248   B278248
ROLFS
       
 
  278246   B278246
ROLFS
       
 
  278245   B278245
AMITY
       
 
  278247   B278247
P G PRINCESS GARDNER & Design
       
 
  860134   860134
HICKOK & Crest Design
       
 
  A113576   A113576
HICKOK & Crest Design
       
 
  A113575   A113575
HICKOK & Crest Design
       
 
  A113386   A113386
HICKOK & Crest Design
       
 
  A210910   A210910
HICKOK & Crest Design
       
 
  A212122   A212122
Austria
       
 
       
PRINCE GARDNER
       
 
  AM5103/89   129593
Benelux
       
 
       
PRINCE GARDNER
       
 
  736275   466944
CANTERBURY
       

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Mark   Application Number   Registration Number
 
       
 
  034040   034040
AMITY
       
 
  42874   364305
Brazil
       
 
       
AMITY
       
 
  818058536   818058536
AMITY
       
 
  818058544   818058544
Canada
       
 
       
ROLFS
       
 
  277400   140458
CREDIT GUARD
       
 
  732321   429760
ROLFS RESERVE
       
 
  1232446    
DIRECTOR
       
 
  8814   8814
HICKOK
       
 
  122845   TMDA37290
ROLFS RESERVE
       
 
  1232447    
CANTERBURY (and Design)
       
 
  373967   214806
KEY KADDY
       
 
  283761   187501
PROTECTA-CARD
       
 
  395665   230689
ROYAL CREST
       
 
  345828   TMA189656
AMITY
       
 
  0167700   UCA007845
BARRY WELLS & Design
       
 
  664310   TMA402798
PRINCE GARDNER
       
 
  325290   170954
Chile
       
 
       
AMITY
       
 
  178555   622848
PRINCESS GARDNER
       
 
  332000   332000

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Mark   Application Number   Registration Number
 
       
China P.R.
       
 
       
AMITY
       
 
  94013987   1082193
PRINCESS GARDNER (and Design)
       
 
  5251145    
HICKOK & Crest Design
       
 
  1057358   1057358
CANTERBURY
       
 
  95082437   960353
HICKOK & Design
       
 
  1057357   1057357
PRINCE GARDNER
       
 
  200213563   1082380
HICKOK & Wreath with Banner Design
       
 
  1070730   1070730
HICKOK & Wreath with Banner Design
       
 
  1057356   1057356
CANTERBURY
       
 
  95083548   936939
P G PRINCESS GARDNER & Design
       
 
  3012389    
P G PRINCESS GARDNER & Design
       
 
  2001120783   1923543
ROLFS
       
 
  2001042288   1927338
P G PRINCESS GARDNER & Design
       
 
  2000198556   1927045
Columbia
       
 
       
HICKOK
       
 
  20358A   20358A
HICKOK
       
 
  421511   158155
HICKOK
       
 
  20358   20358
HICKOK
       
 
  93421510   158156
HICKOK
       
 
  20358B   20358B
Community Trademark
       
 
       
P G PRINCESS GARDNER & Design
       
 
  002441327   002441327
AMITY
       
 
  216556   216556

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Mark   Application Number   Registration Number
 
       
ROLFS
       
 
  216325   216325
BRACETAC
       
 
  37887   37887
P G PRINCESS GARDNER & Design
       
 
  001993443   001993443
Costa Rica
       
 
       
PRINCE GARDNER
       
 
  75033   75033
PRINCE GARDNER
       
 
  73691   73691
Dominican Republic
       
 
       
PRINCE GARDNER
       
 
  48334   48334
PRINCE GARDNER
       
 
  48277   48277
France
       
 
       
AMITY
       
 
  531993   1557347
PRINCE GARDNER
       
 
  1560673   1560673
Germany
       
 
       
HICKOK
       
 
  92409   692409
AMITY
       
 
  8453/18WZ   1182263
BRACETAC
       
 
  1867/26   1152740
AMITY
       
 
  2695/18   1008037
PRINCE GARDNER
       
 
  522366/18 WZ   875811
ROLFS
       
 
  48452/18   1177058
Great Britain
       
 
       
HICKOK
       
 
  59312   659312
AMITY
       
 
  857839   857839
PRINCESS GARDNER
       
 
  1024369   1024369

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Mark   Application Number   Registration Number
 
       
HICKOK
       
 
  59311   659311
Greece
       
 
       
PRINCE GARDNER
       
 
  146.134   146.134
Hong Kong
       
 
       
AMITY & DESIGN
       
 
  591/1977   93/1978
HICKOK
       
 
  291/47   19490461
LA GARDE
       
 
  1562/87   B2458/1989
CANTERBURY BELTS LTD. & Design
       
 
  2035/1981   2035/1981
AMITY & DESIGN
       
 
  591/1977   94/78
AMITY & DESIGN
       
 
  591/1977   95/1978
PRINCE GARDNER
       
 
  B660/1972   B660/1972
HICKOK
       
 
  291/47   19490462
AMITY & DESIGN
       
 
  512/78   442/1979
AMITY & Design
       
 
  591/1977   1829/1977
P G PRINCESS GARDNER & Design
       
 
  2000/26720   03341/2003
P G PRINCESS GARDNER & Design
       
 
  19212/2001   03487/2003
Italy
       
 
       
PRINCE GARDNER
       
 
  MI2001C002290    
Japan
       
 
       
HICKOK
       
 
  34973/93   3241945
HICKOK
       
 
  34974/93   3134459
AMITY
       
 
  74855/76   1802179
ROLFS
       
 
  66290/74   1375473
HICKOK
       

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Mark   Application Number   Registration Number
 
       
 
  120705/87   2255925
HICKOK
       
 
  2240798   2240798
HICKOK
       
 
  510326   510326
HICKOK A MAN’S COMPANY & Wreath Design
       
 
  211570/81   925996
HICKOK
       
 
  220134/77   509870
P G PRINCESS GARDNER & Design
       
 
  2000-140180   4560009
HICKOK
       
 
  200015/88   518159
Malaysia
       
 
       
P G PRINCESS GARDNER & Design
       
 
  2000/18726    
ROLFS
       
 
  90/07467   90/07467
P G PRINCESS GARDNER (and Design)
       
 
  2002/00157   02000157
Mexico
       
 
       
PRINCESS GARDNER
       
 
  298962   588202
AMITY
       
 
  106318    
HICKOK
       
 
  53764   53764
HICKOK
       
 
  165074   471497
ROLFS
       
 
  559221   820343
ROLFS
       
 
  559222    
HICKOK
       
 
  275362   275362
HICKOK
       
 
  564949    
ROYALLE BY PRINCESS GARDNER
       
 
  298964   585568
DL (Stylized)
       
 
  794849    
DL (Stylized)
       
 
  794855    

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Mark   Application Number   Registration Number
 
       
DL (Stylized)
       
 
  794854    
DL (Stylized)
       
 
  794853    
DL (Stylized)
       
 
  794851    
DON LOPER
       
 
  746340    
DON LOPER
       
 
  746341    
DON LOPER
       
 
  746343    
DON LOPER
       
 
  746345    
HICKOK
       
 
  179484   179484
DL (Stylized)
       
 
  794857    
DON LOPER
       
 
  794856    
WILD HICKOK
       
 
  212168   538846
DON LOPER
       
 
  746347    
HICKOK
       
 
  635269   822611
CANTERBURY
       
 
  242853   579135
WILD HICKOK
       
 
  212171   495299
WILD HICKOK
       
 
  212170   538848
HICKOK
       
 
  241858   241858
HICKOK
       
 
  242036   242036
HICKOK
       
 
  178896   178896
WILD HICKOK
       
 
  212169   538847
New Zealand
       
 
       
HICKOK
       
 
  44877   44877

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Mark   Application Number   Registration Number
 
       
HICKOK & Crest Design
       
 
  55920   55920
P G PRINCESS GARDNER & Design
       
 
  647954   647954
HICKOK & Crest Design
       
 
  55921   55921
HICKOK
       
 
  44878   44878
AMITY
       
 
  108198   108198
HICKOK & Crest Design
       
 
  55919   55919
AMITY
       
 
  108197   108197
P G PRINCESS GARDNER & Design
       
 
  628836   628836
Norway
       
 
       
PRINCE GARDNER
       
 
  895378   148313
Panama
       
 
       
HICKOK
       
 
  4838   4838
AMITY
       
 
  285184   21974
AMITY
       
 
  285183   21904
Philippines
       
 
       
LIFESTYLES UNLIMITED
       
 
  83199   60218
PG PRINCESS GARDNER & Design
       
 
  4-2004-05184    
HICKOK
       
 
  89847   21170
HICKOK LIFESTYLES UNLIMITED & Design
       
 
  50901   38774
HICKOK LIFESTYLES UNLIMITED & design
       
 
  50898   38806
PRINCE GARDNER
       
 
  101958   4-1995-104229
HICKOK LIFESTYLES UNLIMITED (and Design)
       
 
  27420   29785
HICKOK (and Design)
       
 
  27421   29666

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Mark   Application Number   Registration Number
 
       
Puerto Rico
       
 
       
PRINCE GARDNER
       
 
  16141   16141
CANTERBURY & Design
       
 
  23268   23268
P G PRINCESS GARDNER & Design
       
 
  52386   52386
P G PRINCESS GARDNER & Design
       
 
  56494   56494
CANTERBURY
       
 
  23269   23269
Singapore
       
 
       
ROLFS
       
 
  S/1286/89   1286/89
ROLFS
       
 
  S/6675/89   T89/06675B
ROLFS
       
 
  S/6874/90   6874/90
HICKOK
       
 
  9509   9509
HICKOK
       
 
  9508   9508
AMITY & Design
       
 
  S/71692   71692
AMITY & Design
       
 
  S/71693   71693
AMITY
       
 
  S/6872/90   6872/90
South Africa
       
 
       
PRINCE GARDNER
       
 
  69/3118   1969/03118
HICKOK & Crest Design
       
 
  1861/54   1859-1861/
HICKOK & Crest Design
       
 
  1859-1861/   1859-1861/
HICKOK & Crest Design
       
 
  1859-1861/   1859-1861/
Spain
       
 
       
PRINCE GARDNER
       
 
  2381921   2381921
Switzerland
       
 
       
PRINCE GARDNER
       
 
  8120   337176

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Mark   Application Number   Registration Number
 
       
Taiwan
       
 
       
ROLFS
       
 
  77-48206   439075
CANTERBURY
       
 
  43233   141167
ROLFS
       
 
  77-48205   438955
ROLFS
       
 
  77-48207   441247
AMITY
       
 
  77-48204   441246
AMITY
       
 
  77-48203   439074
Turkey
       
 
       
PRINCE GARDNER
       
 
  2001/12185   2001/12185
United States
       
 
       
CANTERBURY
       
 
  72/327445   0911958
PRINCESS
       
 
  72/265332   0844803
PRINCESS GARDNER
       
 
  74/556406   2187999
BRACETAC
       
 
  73/731419   1550618
CANTERBURY
       
 
  74/693222   2049808
THE PRINCESS GARDNER & design
       
 
  71/414102   367247
SPOKES (and Design)
       
 
  75/874966   2393745
ROYALLE BY PRINCE GARDNER
       
 
  75/453145   2319811
CARLOS TOMASINI
       
 
  75/035106   2035301
CANTERBURY & design
       
 
  72/201369   0791884
CANTERBURY & design
       
 
  73/009645   0998500
PRINCE GARDNER ACCESSORIES & design
       
 
  74/713656   2041364
ROLFS
       
 
  73/170121   1118634

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Mark   Application Number   Registration Number
 
       
IDENTIFIER
       
 
  72/096178   710096
PRINCE GARDNER (stylized)
       
 
  71/542652   0516773
TOWNSMAN
       
 
  72/045442   669459
CREDIT GUARD
       
 
  73/075924   1050073
DIRECTOR
       
 
  71/394447   351388
PRINCESS GARDNER ACCESSORIES (and Design)
       
 
  74/713654   2082144
CANTERBURY
       
 
  72/037631   0674224
PRINCE GARDNER
       
 
  74/040455   1638232
PROTECTA-CARD
       
 
  73/075927   1050074
ROYAL CREST
       
 
  73/679465   1485277
CREDENTIAL
       
 
  72/096179   731338
DL (Stylized)
       
 
  76/429184    
SURPLUS (and Design) (Left of Circle)
       
 
  76/269006   2897619
COLLAR-EASE
       
 
  75/054062   2095928
INSIDE-OUT
       
 
  76/647976    
ACE BY CANTERBURY (and Design)
       
 
  76/662159    
ACE BY CANTERBURY (and Design)
       
 
  76/662158    
ROLFS WEEKENDER
       
 
  76/657177    
ACTIVE ESSENTIALS BY ROLFS and Design
       
 
  76/603551    
ACTIVE ESSENTIALS BY ROLFS
       
 
  76/603550    
ROLFS RESERVE
       
 
  76/585642   3066421
ROLFS RESERVE
       

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Mark   Application Number   Registration Number
 
       
 
  76/585633   2956784
ETON
       
 
  75/143036   2404968
TANDY BRANDS ACCESSORIES, INC. OUTLET STORE
       
 
  76/497225   2812643
ETON
       
 
  74/125681   1721441
DL Stylized
       
 
  76/433943   2763803
DON LOPER
       
 
  76/433633   2823928
DON LOPER
       
 
  76/429247   2752354
AMITY LIFESTYLE ACCESSORIES
       
 
  76/386026   2686096
CROSS IN CIRCLE AND DOTS Design (Right)
       
 
  76/975185   2714536
CROSS IN CIRCLE Design
       
 
  76/320961   2798556
CROSS IN CIRCLE AND DOTS Design (RIGHT)
       
 
  76/320962   2685683
CROSS IN CIRCLE Design
       
 
  76/320731   2594330
TOREL
       
 
  76/379875   2659342
SPOKES
       
 
  75/590226   2425629
COLETTA
       
 
  76/568946   2917096
DON LOPER
       
 
  257209   842497
TANDY BRANDS ACCESSORIES
       
 
  73/756261   1752430
LE-BIL’S (stylized)
       
 
  73/605579   1433020
LUCARELLI
       
 
  596787   1421197
LUCARELLI
       
 
  73/477534   1399411
LUCARELLI
       
 
  477532   1396878
HICKOK
       
 
  543425   1381527

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Mark   Application Number   Registration Number
 
       
ORLEANS
       
 
  500683   1348132
HICKOK
       
 
  72/082979   700221
HICKOK
       
 
  65361   0684952
HICKOK
       
 
  71/595957   0548994
STAYS ‘N CASE
       
 
  76/440003   2724002
BARRY WELLS (stylized)
       
 
  74/029450   1630139
BACK TO SCHOOL
       
 
  76/232341    
DON LOPER
       
 
  73/707382   1552433
HICKOK
       
 
  373338   0338625
HICKOK
       
 
  373339   0337194
ALOTTA WALLET
       
 
  76/632709    
FISHMASTER
       
 
  75/825665    
SNAPS
       
 
  78/807711    
STAYS ‘N CASE
       
 
  75/064244   2028047
SPORTS PLAY
       
 
  76/292027   2792151
MARDIGRASBEADS.COM
       
 
  76/337840   2650875
CORKY
       
 
  76/345269   2698645
HICKOK
       
 
  76/379885   2962740
ESSENTIALS BY ROLFS
       
 
  75/279231   2352242
THEFT-GUARD
       
 
  73/749693   1541535
TOREL
       
 
  76/268901   2642164
SPORTA BOUT
       
 
  73/114498   1081722

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Mark   Application Number   Registration Number
 
       
SNAP HAPPY
       
 
  72/221333   817206
SHOP & GO
       
 
  73/674394   1478676
SIDEKICK
       
 
  72/418486   961820
ROLFS ROYAL CREST
       
 
  73/681589   1485278
POP TOP
       
 
  73/114499   1081043
NOSTALGIA
       
 
  74/396910   1821361
AMITY & Design
       
 
  73/125993   1105460
GLO-GETTER
       
 
  73/749770   1541147
TRAVEL LITE
       
 
  73/683149   1623664
COURIER
       
 
  72/237072   829612
CHANGEABLE
       
 
  74/189236   1745862
CAR CADDY
       
 
  72/056291   682112
CACHE
       
 
  73/815513   1585671
BRACELINC
       
 
  73/755691   1552060
BODY BILLFOLD
       
 
  72/454486   988166
AMITY & Thick Line Design
       
 
  71/091140   110105
AMITY CLASSIC
       
 
  74/199601   1708196
AMERICAN CLASSIC & eagle design
       
 
  73/386959   1301680
LA GARDE
       
 
  71/158540   163698
NITE & DAY
       
 
  73/822549   1588883
DESIGNED AND CRAFTED FOR LIFE
       
 
  76/975051   2678999
DANIEL ADAM
       
 
  76/362819   2736047

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Mark   Application Number   Registration Number
 
       
STACY RYAN
       
 
  76/223824   2653563
BEACH BUNDLE
       
 
  75/982154   2595287
NECESSITIES BY ROLFS
       
 
  76/059964   2782299
P G PRINCESS GARDNER & Design
       
 
  76/976720   2921373
P G PRINCESS GARDNER & Design
       
 
  76/975574   2760187
PRINCE GARDNER
       
 
  74/556405   2187998
JAMES B. FAIRCHILD
       
 
  74/021220   1829864
SPRINTKIT
       
 
  73/308133   1228487
DESIGNED AND CRAFTED FOR LIFE
       
 
  76/975428   2733308
TUCK-N-TAKE
       
 
  73/093705   1067699
SPOKES
       
 
  75/874968   2393746
TANDY BRANDS
       
 
  73/756262   1751187
ROSE IN TRIANGLE design
       
 
  75/603133   2511417
DESIGNED AND CRAFTED FOR LIFE ON THE ROAD
       
 
  76/975578   2760189
SPOKES
       
 
  75/591789   2559269
SPOKES & Design
       
 
  75/590228   2579134
LA GARDE
       
 
  73/652855   1485246
ROLFS
       
 
  71/656539   604067
ROLFS
       
 
  76/405168   2777432
ROLFS
       
 
  74/662841   2032901
DESIGNED AND CRAFTED FOR LIFE
       
 
  76/976166   2818258
 
       
Uruguay
       

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Mark   Application Number   Registration Number
 
       
PRINCE GARDNER
       
 
  233808   323810
 
       
Venezuela
       
 
       
HICKOK
       
 
  F-019787   19787
AMITY
       
 
  1424   92.249-F
AMITY
       
 
  1425   90.419-F

PATENT SCHEDULE

          Title   Application Number   Patent Number
 
       
Canada
       
 
       
Releasably Locking Button Pin
       
 
  1997-1959   84068
Personal Accessory with Quick-Access
       
 
  2471793    
 
       
China P.R.
       
 
       
Carrier for Digital Player and Headphones
       
 
  ZL200530124574.1    
 
       
European Community
       
 
       
Carrier for Digital Player and Headphones (design)
       
 
  000399423   000399423-0001
 
       
Germany
       
 
       
Suspender Button
       
 
  M8801493.2   M8801493.2
 
       
Great Britian
       
 
       
SUSPENDER BUTTON
       
 
  1052949   1052949
 
       
Mexico
       
 
       
PERSONAL ACCESSORY WITH QUICK-ACCESS
       
 
  PA/a/2004/006813    
 
       
Philippines
       
 
       
CARRIER FOR DIGITAL PLAYER AND HEADPHONES
       
 
  32005000896    
 
       
Taiwan
       

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Title   Application Number   Patent Number
 
       
 
         
CARRIER FOR DIGITAL PLAYER AND HEADPHONES
       
 
  94305410    
 
       
United States
       
 
       
TRAVEL BAG WITH MULTIPLE COMPARTMENTS
       
 
  07/324296   4966260
TRAVEL BAG WITH MULTIPLE COMPARTMENT
       
 
  07/060723   4821853
CELL PHONE PURSE
       
 
  29/214830   D512560
GUN PROTECTOR
       
 
  29/213233   D520235
DISPLAY FIXTURE WITH BUILT-IN SIGN HOLDER
       
 
  29/137335   D451703
POCKET BOOK FASTENER
       
 
  29/005208   DES. 355767
NECKTIE LABEL
       
 
  29/003513   D350370
METHOD AND APPARATUS FOR MANUFACTURING COIN POUCH
       
 
  08/228698   5480605
WALLET WITH CARRYING STRAP
       
 
  07/012492   DES.343951
PORTFOLIO
       
 
  07/175852   DES.322628
AUTOMOBILE ACCESSORY
       
 
  29/032392   DES.366356
TRAVEL KIT
       
 
  07/414075   DES.325124
EXPANDABLE CUP HOLDER
       
 
  29/087911   D407951
POINT OF SALE DISPLAY BOX AND UNIT
       
 
  09/288857   6070717
HELMET BEAD
       
 
  29/176075   D487409
ELECTRIC ICE SCRAPER
       
 
  29/136973   D456576
DOG LEASH AND LIGHT COMBINATION
       
 
  29/137093   D453386

Schedule 8.18



--------------------------------------------------------------------------------



 



                    Title   Application Number   Patent Number
 
       
BOTTLE CADDY
       
 
  29/127089   D450445
GOLF BAG PORTABLE COOLER
       
 
  29/110050   D425761
RICE AND BEAN BEADS
       
 
  29/102111   D420931
SET OF GUMBO BEADS
       
 
  29/092837   D412680
 
        COMBINATION SUSPENDERS FOR USE WITH BUTTON AND BUTTONLESS TROUSERS
 
       
 
  07/714496 517   2429
SET OF JAZZ BEADS
       
 
  29/092377   D410866
MULTI-CARD ELEMENT FOR A BILLFOLD
       
 
  07/906549   5263523
DECORATIVE BEAD
       
 
  29/075162   D398879
DRINK HOLDER
       
 
  29/011921   D352827
RELEASABLY LOCKING BUTTON PIN
       
 
  29/066168   D390162
CARRIER FOR DIGITAL PLAYER AND HEADPHONES
       
 
  29/224985   D519275
GUN PROTECTOR
       
 
  10/942330    
GUN SLING WITH SINGLE-HANDED ADJUSTMENT MECHANISM
       
 
  10/360191    
ORNAMENTAL BEAD AND RADIO COMBINATION
       
 
  10/793874    
PERSONAL ACCESSORY WITH QUICK-ACCESS
       
 
  10/025542   6601622
BELT RACK TAB
       
 
  29/022042   D366065
CRAWFISH BEAD
       
 
  29/092379   D411967

Schedule 8.18



--------------------------------------------------------------------------------



 



COPYRIGHT SCHEDULE

          Title of Work   Application Number   Registration Number
 
       
Amity Racing Almanac CD
       
 
  TXu-1-114-703   TXu-1-114-703
 
       
Rolfs Sports Almanac CD
       
 
  TXu 1-099-544   TXu 1-099-544
 
       
Waterfowl Duck Tie #3
       
 
  VA 577-760   VA 577-760
 
       
Waterfowl Duck Tie #2
       
 
  VA 557-757   VA 577-757
 
       
Waterfowl Duck Tie #1
       
 
  VA 577-756   VA 577-756
 
       
Waterfowl Duck Tie #5
       
 
  VA 577-759   VA 577-759
 
       
Waterfowl Duck Tie #4
  VA 577-758   VA 577-758

LICENSE SCHEDULE
Capital Mercury
Churchill Downs, Licensing Partners
Collegiate Licensing Co. (CLC)
Eileen West
Haggar
Indiana University Research & Tech
Jones New York
Jordache
Levi Strauss & Co / Dockers for Women
Levi Strauss & Co / Levi Signature
Levi Strauss & Co / Levi’s Brand
License Resource Group (LRG)
Major League Baseball (MLB)
Michigan State University
National Basketball Association (NBA)
National Football League (NFL)
National Hockey League (NHL)
Ohio State
Totes
Travel Sentry (Marketing License Agreement)

Schedule 8.18



--------------------------------------------------------------------------------



 



U of CA Berkeley
U of Iowa Hawkeyes
U of Southern CA
West Virginia University
Woolrich
Dallas_1\4485322\2
13118-122 9/6/2006

Schedule 8.18



--------------------------------------------------------------------------------



 



Schedule 8.19
ERISA
Tandy Brands Accessories, Inc. Employees Investment Plan, as amended and
restated effective July 1, 2000, as the same has been amended, modified or
supplemented from time to time.
Schedule 8.19

 



--------------------------------------------------------------------------------



 



Schedule 8.22
Material Contracts
Trademark license agreements that generate sales revenue in excess of $1,000,000
per annum.
Schedule 8.22

 



--------------------------------------------------------------------------------



 



Schedule 10.11
Investments
Investments in H.A. Sheldon Canada, Ltd.
Schedule 10.11

 



--------------------------------------------------------------------------------



 



Schedule 13.4
Notices/Credit Matters
Tandy Brands Accessories, Inc.
690 E. Lamar Boulevard, Suite 200
Arlington, TX 76011
Attention: Mark J. Flaherty
Telephone: (817) 548-0090
Facsimile: (817) 274-7346
Email: mark_flaherty@tandybrands.com
Wells Fargo HSBC Trade
Bank, N.A.
1445 Ross Avenue, Suite 450
Dallas, TX 75202
Attention: John R. Peloubet
Telephone: (214) 740-1585
Facsimile: (682) 225-3523
Email: peloubj@wellsfargo.com
Wells Fargo Bank, N. A.
1445 Ross Avenue, Suite 450
Dallas, TX 75202
Attention: John W. Johnson
Telephone: (214) 740-1517
Facsimile: (682) 220-2166
Email: john.w.johnson@wellsfargo.com
Comerica Bank
8828 Stemmons Freeway, Suite 441
Dallas, TX 75247
Attention: Corey R. Bailey
Telephone: (214) 589-1314
Facsimile: (214) 589-1360
Email: crbailey@comerica.com
Bank of America, N.A.
901 Main Street, 68th Floor
Dallas, TX 75202
Attention: Allison W. Connally
Telephone: (214) 209-1425
Facsimile: (214) 209-9560
Email: allison.connally@bankofamerica.com
Schedule 13.4

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
500 E. Border
Arlington, TX 76004-0250
Attention: Jerry Petrey
Telephone: (817) 856-3125
Facsimile: (817) 856-3183
Email: jerry.petrey@chase.com
Schedule 13.4

 